


Exhibit 10.21.2

 

JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of December 8, 2011 (this “Agreement”), by and
among Wells Fargo Bank, National Association (the “New Lender” or the “New Term
Loan Lender”), The Macerich Partnership, L.P., a Delaware limited partnership
(“Borrower”), the Guarantors party hereto, and Deutsche Bank Trust Company
Americas, as administrative agent for the Lenders (the “Administrative Agent”)
and as collateral agent for the Secured Parties (the “Collateral Agent”).

 

RECITALS

 

A.                                   Reference is made to that certain
$1,500,000,000 Revolving Loan Facility Credit Agreement dated as of May 2, 2011
(as Modified by the First Amendment (as defined below), the “Original Credit
Agreement”) by and among the Borrower, The Macerich Company, a Maryland
corporation, and the other Guarantors from time to time party thereto, as
Guarantors (collectively, the “Guarantors”), the Lenders from time to time party
thereto (the “Lenders”), Administrative Agent and the Collateral Agent. 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Amended Credit Agreement (as defined below).

 

B.                                     Subject to the terms and conditions of
the Original Credit Agreement, Borrower may obtain New Term Loan Commitments by
entering into one or more Joinder Agreements with Administrative Agent and New
Term Loan Lenders.

 

C.                                     Borrower is entering into this Agreement
in order to exercise its rights under the Original Credit Agreement to obtain
$125,000,000 of New Term Loan Commitments (the “Series A Term Loan Commitments”)
from the New Term Loan Lender party hereto (the “Initial Incremental Facility”).

 

D.                                    In connection with the Initial Incremental
Facility, the Borrower Parties, Lenders constituting the Required Lenders (as
defined in the Original Credit Agreement) and Administrative Agent have entered
into that certain First Amendment to Credit Agreement dated as of the date
hereof (the “First Amendment”).

 

E.                                      Pursuant to Section 3.4(5) of the
Original Credit Agreement, the Administrative Agent may, without the consent of
any other Lenders, effect such amendments to the Original Credit Agreement and
the other Loan Documents as may be necessary or appropriate, in the good faith
judgment of Administrative Agent, to effect the provisions of Article 3 of the
Original Credit Agreement in connection with this Agreement (such amendments,
hereinafter referred to as the “Incremental Implementation Amendments”).

 

F.                                      Pursuant to Section 11.2(1)(i) of the
Original Credit Agreement, the Administrative Agent may, with the consent of the
Borrower, Modify the Original Credit Agreement or any other Loan Document to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender, the Issuing Lender or the Swing Line Lender (such amendments,
hereinafter referred to as the “Additional Amendments”).

 

1

--------------------------------------------------------------------------------


 

G.                                     Attached hereto as Exhibit 1 is a
conformed copy of the Original Credit Agreement as Modified by the Incremental
Implementation Amendments and the Additional Amendments (as so Modified, and as
reflected in Exhibit 1 hereto together with all annexes and exhibits thereto,
the “Amended Credit Agreement”).  The Amended Credit Agreement is incorporated
herein by this reference as if set forth in full herein, and is a part of this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

AGREEMENT

 

A.                                   Pursuant to Section 3.4(5) of the Original
Credit Agreement, the Administrative Agent, in its good faith judgment (without
the consent of any other Lenders), hereby effects the Incremental Implementation
Amendments as reflected in the Amended Credit Agreement attached hereto as
Exhibit 1 in connection with the effectiveness of this Agreement.  Pursuant to
Section 11.2(1)(i) of the Original Credit Agreement, the Administrative Agent
and the Borrower hereby effect the Additional Amendments as reflected in the
Amended Credit Agreement attached hereto as Exhibit 1.  Any provision of the
Original Credit Agreement that is different from that set forth in the Amended
Credit Agreement from and after the effectiveness of this Agreement shall be
superseded in all respects by the provisions of the Amended Credit Agreement.

 

B.                                     Wells Fargo Securities, LLC shall be the
sole arranger and syndication agent with respect to the Initial Incremental
Facility.

 

C.                                     The New Lender party hereto hereby
commits to provide its New Term Loan Commitment as set forth on Schedule A
annexed hereto, on the terms and subject to the conditions set forth below and
in the Amended Credit Agreement:

 

1.                                       The New Lender (i) confirms that it has
received a copy of the Original Credit Agreement, including the First Amendment,
the Amended Credit Agreement and the other Loan Documents, together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon Administrative Agent or any other Agent or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Amended Credit Agreement; (iii) appoints and authorizes Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Amended Credit Agreement and the other Loan Documents as are delegated
to Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) appoints and authorizes Collateral Agent to
take such action as agent on its behalf and to exercise such powers under the
Amended Credit Agreement and the other Loan Documents as are delegated to
Collateral Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (v) agrees that it will perform in

 

2

--------------------------------------------------------------------------------


 

accordance with their terms all of the obligations which by the terms of the
Amended Credit Agreement are required to be performed by it as a Lender.

 

2.                                       The New Lender hereby agrees to provide
its Series A Term Loan Commitment, and Borrower agrees to borrow the New Term
Loan funded by such New Lender under its Series A Term Loan Commitment (such New
Term Loan being referred to as a “Series A Term Loan”), on the following terms
and conditions:

 

a.                                       Amended Credit Agreement.  The terms
and conditions applicable to the Term Loans in general and the Series A Term
Loans in particular set forth in the Amended Credit Agreement shall apply to the
Series A Term Loans.

 

b.                                      Purpose of Proposed Borrowing.  Borrower
shall use the proceeds of the Series A Term Loans for general corporate
purposes, including the financing of working capital needs.

 

c.                                       Proposed Borrowing.  This Agreement
represents Borrower’s request to borrow the Series A Term Loans from the New
Lender as follows (the “Proposed Borrowing”):

 

(i)

Business Day of Proposed Borrowing:  December 8, 2011

 

 

(ii)

Amount of Proposed Borrowing:  $125,000,000

 

 

(iii)

Interest rate option:

o

a.  Base Rate Loan(s)

 

 

x

b.  LIBO Rate Loans with an initial Interest Period of 1 month

 

d.                                      Weighted Average Yield.  The Weighted
Average Yield of the Series A Term Loans is 2.59%.

 

3.                                       New Lender.  The New Lender
acknowledges and agrees that, upon its execution of this Agreement, such New
Lender shall become a “Term Lender” , a “Series A Term Lender” and a “Lender”
under, and for all purposes of, the Amended Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

 

4.                                       Amended Credit Agreement Governs. 
Except as set forth in this Agreement, the Series A Term Loans shall otherwise
be governed by and subject to the provisions of the Amended Credit Agreement and
the other Loan Documents.

 

5.                                       Borrower’s Certifications.  By its
execution of this Agreement, the undersigned officer (in such capacity and not
individually) and Borrower each hereby certify that:

 

3

--------------------------------------------------------------------------------


 

a.                                       The representations and warranties of
the Borrower set forth in the Amended Credit Agreement and in the other Loan
Documents are true and correct in all material respects (after taking into
account non-material updates to disclosure schedules or exceptions provided to
Administrative Agent in connection with such representations and warranties
which have been approved by the Administrative Agent in its good faith judgment
in accordance with Section 5.2(1) of the Amended Credit Agreement or in
connection with this Agreement or the First Amendment) on and as of the date
hereof (or, if such representation and warranty is expressly stated to have been
made as of a specific date, as of such specific date);

 

b.                                      As of the date hereof, no Potential
Default or Event of Default shall have occurred and be continuing; and

 

c.                                       As of the date hereof, the Borrower
Parties are in pro forma compliance with the covenants and financial ratios set
forth in Section 8.12 of the Amended Credit Agreement as of the last day of the
most recently ended Fiscal Quarter after giving effect to the Series A Term Loan
Commitments (assuming the Series A Term Loans have been fully funded).

 

6.                                       Conditions Precedent.  The commitment
of the New Lender shall become effective upon the satisfaction of each of the
following conditions precedent:

 

a.                                       the Administrative Agent shall have
received (i) a counterpart signature page of this Agreement duly executed by
each of the Borrower Parties, (ii) a counterpart signature page of this
Agreement duly executed by the Administrative Agent and (iii) a counterpart of
this Agreement duly executed by the New Lender;

 

b.                                      to the extent requested by the New
Lender prior to the date hereof, the Administrative Agent shall have received an
original Note duly made by Borrower to the order of such New Lender in the
stated principal amount of such New Lender’s Series A Term Loan Commitment;

 

c.                                       each of the conditions set forth in
Section 3.3 of the Amended Credit Agreement shall have been satisfied with
respect to the Initial Incremental Facility;

 

d.                                      the Administrative Agent shall have
received a copy of the First Amendment that has been duly executed by the
Borrower Parties, the Administrative Agent and lenders constituting the Required
Lenders (as defined in the Original Credit Agreement), and the conditions set
forth in Section II thereof shall have been satisfied;

 

e.                                       the Administrative Agent shall have
received a certificate of the Secretary or Assistant Secretary of the limited
liability company or general partner, managing member or other managing Person
or Persons, as applicable, of those Borrower Parties which are partnerships or
limited liability companies that

 

4

--------------------------------------------------------------------------------


 

do not have officers attaching copies of resolutions duly adopted by the Board
of Directors of such general partner, managing member or other managing Person
or Persons, as applicable, approving the execution, delivery and performance of
this Agreement and, in the case of the Borrower, any Term Loan Notes on behalf
of such Borrower Parties and certifying the names and true signatures of the
officers of such limited liability company or, for partnerships or limited
liability companies that do not have officers, such general partner, managing
member or other managing Person or Persons, as applicable, authorized to sign
this Agreement and, in the case of the Borrower, any Term Loan Notes;

 

f.                                         the Administrative Agent shall have
received a certificate or certificates of the Secretary or an Assistant
Secretary of those Borrower Parties which are corporations attaching copies of
resolutions duly adopted by the Board of Directors of such Borrower Parties
approving the execution, delivery and performance of this Agreement and any Term
Loan Notes to which such Borrower Parties are party and certifying the names and
true signatures of the officers of each of such Borrower Parties authorized to
sign this Agreement and, in the case of the Borrower, any Term Loan Notes on
behalf of such Borrower Parties;

 

g.                                      the Administrative Agent shall have
received either (i) copies of the Certificate of Incorporation, Certificate of
Formation, or Certificate of Limited Partnership of each of the Borrower
Parties, certified by the Secretary of State of the state of formation of such
Person (other than in the case of Macerich Bristol Associates, a California
general partnership, which shall not be required to have been so certified) or
(ii) a certificate or certificates of the Secretary or an Assistant Secretary of
such Borrower Party (or if such Person is a limited partnership or limited
liability company, an authorized representative of its general partner or
manager) confirming that there have been no changes to the Certificate of
Incorporation, Certificate of Formation, or Certificate of Limited Partnership,
as applicable, of such Borrower Party from the one delivered to the
Administrative Agent on the Closing Date;

 

h.                                      the Administrative Agent shall have
received either (i) copies of the Organizational Documents of each of the
Borrower Parties (unless delivered pursuant to clause g. above), certified by
the Secretary or an Assistant Secretary of such Person (or if such Person is a
limited partnership or limited liability company, an authorized representative
of its general partner or manager) as being accurate and complete or (ii) a
certificate or certificates of the Secretary or an Assistant Secretary of such
Borrower Party (or if such Person is a limited partnership or limited liability
company, an authorized representative of its general partner or manager)
confirming that there have been no changes to the Organizational Documents of
such Borrower Party from the Organizational Documents delivered to the
Administrative Agent on the Closing Date;

 

i.                                          the Administrative Agent shall have
received a certificate of authority and good standing or analogous documentation
as of a recent date for each of the

 

5

--------------------------------------------------------------------------------


 

Borrower Parties for the state in which such Person is organized, formed or
incorporated, as applicable;

 

j.                                          the New Lender shall have complied
with the requirements set forth in Section 2.10(5) and Section 2.10(7) of the
Amended Credit Agreement, to the extent applicable;

 

k.                                       the Borrower shall have made any
payments required pursuant to Section 2.9 of the Amended Credit Agreement in
connection with the New Term Loan Commitments;

 

l.                                          the Borrower shall have delivered or
caused to have been delivered an opinion of counsel for the Borrower Parties as
of the date of the Proposed Borrowing, in form and substance reasonably
acceptable to the Administrative Agent and the New Lender;

 

m.                                    the Borrower shall have paid all
reasonable costs and expenses incurred by the Administrative Agent in connection
with this Agreement; and

 

n.                                      the Borrower shall have paid to Wells
Fargo Bank, National Association and Wells Fargo Securities, LLC, the fees and
other amounts owing under the fee letter dated as of September 13, 2011, from
Wells Fargo Bank, National Association, and Wells Fargo Securities, LLC to
Borrower, and all reasonable costs and expenses incurred by Wells Fargo Bank,
National Association and Wells Fargo Securities, LLC in connection with this
Agreement.  All such payments are fully earned upon payment and nonrefundable
under any circumstances.

 

7.                                       Reaffirmation.  In order to induce
Administrative Agent and the New Lender to enter into this Agreement:

 

a.                                       each Borrower Party hereby acknowledges
that it has reviewed the terms and provisions of the Amended Credit Agreement
and this Agreement and consents to all the terms and conditions set forth in
this Agreement and to the modification and waiver of the Original Credit
Agreement as provided herein. Each Borrower Party hereby confirms that each Loan
Document to which it is a party or otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Loan Documents, the payment and
performance of all “Obligations” under each of the Loan Documents to which is a
party, including, without limitation, the Obligations under the Amended Credit
Agreement in connection with the Series A Term Loan Commitments and Series A
Term Loans;

 

b.                                      each Borrower Party acknowledges and
agrees that any of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Agreement; and

 

6

--------------------------------------------------------------------------------


 

c.                                       each Guarantor acknowledges and agrees
that (x) notwithstanding the conditions to effectiveness set forth in this
Agreement, such Guarantor is not required by the terms of the Amended Credit
Agreement or any other Loan Document to consent to the modifications to or
waivers of the Original Credit Agreement effected pursuant to this Agreement and
(y) nothing in the Amended Credit Agreement, this Agreement or any other Loan
Document shall be deemed to require the consent of such Guarantor to any future
modifications or waivers with respect to the Amended Credit Agreement.

 

8.                                       Eligible Assignee.  By its execution of
this Agreement, the New Lender represents and warrants that it is an Eligible
Assignee.

 

9.                                       Notice.  For purposes of the Amended
Credit Agreement, the initial notice address of the New Lender shall be as set
forth below its signature below.

 

10.                                 Recordation of the New Loans.  Upon
execution and delivery hereof, Administrative Agent will record the Series A New
Term Loans made by the New Lender in the Register.

 

11.                                 Amendment, Modification and Waiver.  This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

12.                                 Entire Agreement.  This Agreement and any
Notes executed in connection herewith constitute Loan Documents.  This
Agreement, the Amended Credit Agreement, the Notes and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

13.                                 Governing Law.  This Agreement and the other
Loan Documents shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to its choice of law rules.

 

14.                                 Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

15.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of December       ,
2011.

 

NEW LENDER:

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

/s/ Mark R. Loewen

 

Name: Mark R. Loewen

 

Title: Senior Vice President and Team Leader

 

 

 

Notice Address:

 

 

 

Wells Fargo Bank, N.A.

 

1800 Century Park East,

 

12th Floor (MAC E2186-125)

 

Los Angeles, CA 90067

 

Attention: Mark L. Loewen

 

Telephone: 310-789-3095

 

Facsimile: 310-789-8999

 

[Signature Page to Joinder Agreement - Macerich]

 

--------------------------------------------------------------------------------

 

BORROWER:

THE MACERICH PARTNERSHIP, L.P., a

 

Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to Joinder Agreement - Macerich]

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

 

THE MACERICH COMPANY,

 

a Maryland corporation

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH TWC II CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH TWC II LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH WRLP CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to Joinder Agreement - Macerich]

 

--------------------------------------------------------------------------------


 

 

MACERICH WRLP LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH WRLP II CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH WRLP II L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

Macerich WRLP II Corp.,

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to Joinder Agreement - Macerich]

 

--------------------------------------------------------------------------------


 

 

WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

WALLEYE RETAIL INVESTMENTS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

Walleye LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its member

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

By:

Macerich Walleye LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

MACERICH WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to Joinder Agreement - Macerich]

 

--------------------------------------------------------------------------------


 

 

MACERICH SANTA MONICA ADJACENT LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

NORTHRIDGE FASHION CENTER LLC,

 

a California limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

ROTTERDAM SQUARE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

DESERT SKY MALL LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to Joinder Agreement - Macerich]

 

--------------------------------------------------------------------------------


 

 

MACERICH PANORAMA SPE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH CARMEL LIMITED PARTNERSHIP,

 

a California limited partnership

 

 

 

 

By:

Macerich Carmel GP Corp.,

 

 

a Delaware corporation

 

 

its general partner

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to Joinder Agreement - Macerich]

 

--------------------------------------------------------------------------------


 

 

MACERICH SCG LIMITED PARTNERSHIP,

 

a California limited partnership

 

 

 

By:

Macerich SCG GP LLC,

 

 

a Delaware limited liability company

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to Joinder Agreement - Macerich]

 

--------------------------------------------------------------------------------

 

 

MACERICH SANTA MONICA LLC,

 

a Delaware limited liability company

 

 

 

By:

Macerich Santa Monica Place Corp.,

 

 

a Delaware corporation

 

 

its manager

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Secretary and Chief Legal Officer

 

 

 

 

 

MACERICH BRISTOL ASSOCIATES

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation

 

 

its general partner

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Secretary and Chief Legal Officer

 

 

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership

 

 

its general partner

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland Corporation

 

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Senior Executive Vice President, Secretary and Chief Legal Officer

 

[Signature Page to Joinder Agreement - Macerich]

 

--------------------------------------------------------------------------------


 

AGENT:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and Collateral
Agent

 

 

 

By:

/s/ James Rolison

 

Name:

James Rolison

 

Title:

Managing Director

 

 

 

 

By:

/s/ George R. Reynolds

 

Name:

George R. Reynolds

 

Title:

Director

 

[Signature Page to Joinder Agreement - Macerich]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of New Lender

 

Type of Commitment

 

Amount

 

Wells Fargo Bank, National Association

 

New Term Loan Commitment (Series A Term Loan Commitment)

 

$

125,000,000

 

 

 

Total:

 

$

125,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

TO JOINDER AGREEMENT

 

AMENDED CREDIT AGREEMENT

 

[see attached]

 

--------------------------------------------------------------------------------

 

$1,500,000,000 REVOLVING LOAN FACILITY AND

$125,000,000 TERM LOAN FACILITY
CREDIT AGREEMENT

 

by and among

 

THE MACERICH PARTNERSHIP, L.P.,

as the Borrower

 

THE MACERICH COMPANY,
MACERICH WRLP CORP.,
MACERICH WRLP LLC,
MACERICH WRLP II CORP.,
MACERICH WRLP II L.P.,
MACERICH TWC II CORP.,

MACERICH TWC II LLC,

MACERICH WALLEYE LLC,

WALLEYE LLC,

and

WALLEYE RETAIL INVESTMENTS LLC,

as Guarantors

 

DEUTSCHE BANK TRUST COMPANY AMERICAS
and
THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO

as Lenders

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Administrative Agent for the Lenders and
as the Collateral Agent for the Secured Parties

 

DEUTSCHE BANK SECURITIES INC. and
J.P. MORGAN SECURITIES LLC,
as the Joint Lead Arrangers and Joint Bookrunning Managers

 

JPMORGAN CHASE BANK, N.A.
as the Syndication Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, THE ROYAL BANK OF
SCOTLAND PLC and BARCLAYS BANK PLC,
as Co-Documentation Agents

 

GOLDMAN SACHS BANK USA, CITIBANK, N.A., ROYAL BANK OF CANADA, ING
REAL ESTATE FINANCE (USA) LLC and U.S. BANK NATIONAL ASSOCIATION,
as Senior Managing Agents

 

Dated as of May 2, 2011,

as amended as of December 8, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

The Credits

2

 

 

 

1.1.

The Commitments

2

1.2.

Loans and Borrowings

2

1.3.

Requests for Revolving Borrowings

3

1.4.

Letters of Credit

4

1.5.

Funding of Borrowings

13

1.6.

Interest Elections

14

1.7.

Termination, Reduction and Extension of the Revolving Commitments

15

1.8.

Manner of Payment of Loans; Evidence of Debt

17

1.9.

Prepayment of Loans

18

1.10.

Interest

19

1.11.

Presumptions of Payment

20

1.12.

Defaulting Lender Adjustments; Removal; Termination

20

 

 

 

ARTICLE 2.

General Provisions Regarding Payments

23

 

 

 

2.1.

Payments by the Borrower

23

2.2.

Pro Rata Treatment

24

2.3.

RESERVED

24

2.4.

Inability to Determine Rates

24

2.5.

Illegality

25

2.6.

Funding

25

2.7.

Increased Costs

25

2.8.

Obligation of Lenders to Mitigate; Replacement of Lenders

27

2.9.

Funding Indemnification

27

2.10.

Taxes

28

2.11.

Fees

31

2.12.

Default Interest

32

2.13.

Computation

32

2.14.

Application of Insufficient Payments

32

 

 

 

ARTICLE 3.

Incremental Facility

32

 

 

 

3.1.

Incremental Facility Request

32

3.2.

Facility Increase Arrangers

33

3.3.

Conditions to Effectiveness of Facility Increase

34

3.4.

Additional Facility Increase Matters

34

 

 

 

ARTICLE 4.

Credit Support

36

 

 

 

4.1.

REIT Guaranty

36

4.2.

Guaranties

36

 

ii

--------------------------------------------------------------------------------


 

4.3.

Pledge Agreements

36

 

 

 

ARTICLE 5.

Conditions Precedent

37

 

 

 

5.1.

Conditions to Effectiveness

37

5.2.

Each Credit Event

39

 

 

 

ARTICLE 6.

Representations and Warranties

39

 

 

 

6.1.

Financial Condition

40

6.2.

No Material Adverse Effect

40

6.3.

Compliance with Laws and Agreements

40

6.4.

Organization, Powers; Authorization; Enforceability

40

6.5.

No Conflict

41

6.6.

No Material Litigation

41

6.7.

Taxes

42

6.8.

Investment Company Act

42

6.9.

Subsidiary Entities

42

6.10.

Federal Reserve Board Regulations

42

6.11.

ERISA Compliance

43

6.12.

Assets and Liens

43

6.13.

Securities Acts

44

6.14.

Consents, Etc.

44

6.15.

Hazardous Materials

44

6.16.

Regulated Entities

45

6.17.

Copyrights, Patents, Trademarks and Licenses, etc.

45

6.18.

REIT Status

45

6.19.

Insurance

45

6.20.

Full Disclosure

45

6.21.

Indebtedness

46

6.22.

Real Property

46

6.23.

Brokers

46

6.24.

No Default

46

6.25.

Solvency

46

6.26.

Foreign Assets Control Regulations, etc.

46

 

 

 

ARTICLE 7.

Affirmative Covenants

46

 

 

 

7.1.

Financial Statements

47

7.2.

Certificates; Reports; Other Information

48

7.3.

Maintenance of Existence and Properties

49

7.4.

Inspection of Property; Books and Records; Discussions

49

7.5.

Notices

49

7.6.

Expenses

50

7.7.

Payment of Indemnified Taxes and Other Taxes and Charges

51

7.8.

Insurance

51

7.9.

Hazardous Materials

51

 

--------------------------------------------------------------------------------


 

7.10.

Compliance with Laws and Contractual Obligations; Payment of Taxes

52

7.11.

Further Assurances

52

7.12.

Single Purpose Entities

52

7.13.

REIT Status

52

7.14.

Use of Proceeds

53

7.15.

Management of Projects

53

 

 

 

ARTICLE 8.

Negative Covenants

53

 

 

 

8.1.

Liens

53

8.2.

Indebtedness

54

8.3.

Fundamental Change

54

8.4.

Dispositions

54

8.5.

Investments

55

8.6.

Transactions with Partners and Affiliates

57

8.7.

Margin Regulations; Securities Laws

57

8.8.

Organizational Documents

57

8.9.

Fiscal Year

58

8.10.

[RESERVED]

58

8.11.

Distributions

58

8.12.

Financial Covenants of Borrower Parties

58

 

 

 

ARTICLE 9.

Events of Default

59

 

 

 

ARTICLE 10.

The Agents

62

 

 

 

10.1.

Appointment

62

10.2.

Delegation of Duties

63

10.3.

Exculpatory Provisions

63

10.4.

Reliance by the Agents

63

10.5.

Notice of Default

64

10.6.

Non-Reliance on Agents and Other Lenders

64

10.7.

Indemnification; Reimbursement

64

10.8.

Agents in Their Individual Capacity

66

10.9.

Successor Administrative Agent

66

10.10.

Successor Collateral Agent

66

10.11

Limitations on Agents’ Liability

67

 

 

 

ARTICLE 11.

Miscellaneous Provisions

67

 

 

 

11.1.

No Assignment by the Borrower

67

11.2.

Modification

67

11.3.

Cumulative Rights; No Waiver

69

11.4.

Entire Agreement

69

11.5.

Survival

69

11.6.

Notices

69

11.7.

Governing Law

70

 

--------------------------------------------------------------------------------


 

11.8.

Assignments, Participations, Etc.

70

11.9.

Counterparts; Electronic Execution

73

11.10.

Sharing of Payments

73

11.11.

Confidentiality

73

11.12.

Consent to Jurisdiction

74

11.13.

Waiver of Jury Trial

74

11.14.

Indemnity

75

11.15.

Telephonic Instruction

75

11.16.

Marshalling; Payments Set Aside

76

11.17.

Set-off

76

11.18.

Severability

77

11.19.

No Third Parties Benefited

77

11.20.

No Fiduciary Duty

77

11.21.

PATRIOT Act

77

11.22.

Time

78

11.23.

Effectiveness of Agreement

78

 

SCHEDULE OF ANNEXES, SCHEDULES AND EXHIBITS

 

ANNEXES:

 

Annex 1         Glossary

 

SCHEDULES:

 

 

 

 

 

Schedule 1.4

 

Existing Letters of Credit

Schedule 5.1(2)

 

Additional Closing Conditions

Schedule 6.6

 

Material Litigation

Schedule 6.9

 

Subsidiary Entities

Schedule 6.11

 

ERISA

Schedule 6.14

 

Consents

Schedule 6.15

 

Hazardous Materials

Schedule 6.19

 

Insurance

Schedule 6.21

 

Indebtedness

Schedule 6.22

 

Schedule of Properties

Schedule 7.15

 

Wholly-Owned Projects with Non-Standard Management Agreement

Schedule 8.1

 

Additional Permitted Liens

Schedule 8.5

 

Capital Stock of Joint Ventures

Schedule 8.6

 

Transactions with Affiliates

Schedule 11.6

 

Addresses for Notices, Etc.

Schedule G-1

 

Initial Revolving Commitments and Term Loan Commitments

Schedule G-2

 

Description of Guaranties

 

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

Form of Borrowing Request

Exhibit B

 

Form of Letter of Credit Request

Exhibit C

 

Form of Rate Request

Exhibit D

 

Form of Term Loan Note

Exhibit E

 

Form of Assignment and Acceptance Agreement

Exhibit F

 

Form of Closing Certificate

Exhibit G

 

Form of Compliance Certificate

Exhibit H

 

Form of Master Management Agreement

Exhibit I

 

Form of Revolving Loan Note

Exhibit J

 

Form of Pledge Agreement

Exhibit K

 

Form of Joinder Agreement

Exhibit L

 

Form of Swing Line Note

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (the “Agreement”) is made and dated as of May 2, 2011, as
amended by the First Amendment and the First Amendment Joinder Agreement, by and
among THE MACERICH PARTNERSHIP, L.P., a limited partnership organized under the
laws of the state of Delaware (“Macerich Partnership”), AS BORROWER; THE
MACERICH COMPANY, a Maryland corporation (“MAC”); MACERICH WRLP II CORP., a
Delaware corporation (“Macerich WRLP II Corp.”); MACERICH WRLP II L.P., a
Delaware limited partnership (“Macerich WRLP II LP”); MACERICH WRLP CORP., a
Delaware corporation (“Macerich WRLP Corp.”); MACERICH WRLP LLC, a Delaware
limited liability company (“Macerich WRLP LLC”); MACERICH TWC II CORP., a
Delaware corporation (“Macerich TWC II Corp.”); MACERICH TWC II LLC, a Delaware
limited liability company (“Macerich TWC II LLC”); MACERICH WALLEYE LLC, a
Delaware limited liability company (“Macerich Walleye LLC”); WALLEYE LLC, a
Delaware limited liability company (“Walleye LLC”); and WALLEYE RETAIL
INVESTMENTS LLC, a Delaware limited liability company (“Walleye Investments
LLC”), jointly and severally as “GUARANTORS”; THE LENDERS FROM TIME TO TIME
PARTY HERETO (collectively and severally, the “Lenders”); DEUTSCHE BANK TRUST
COMPANY AMERICAS, a New York banking corporation, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and as collateral
agent for the Secured Parties; DEUTSCHE BANK SECURITIES INC. and J.P. MORGAN
SECURITIES LLC, as joint lead arrangers (in such capacity, the “Joint Lead
Arrangers”) and joint bookrunning managers; JPMORGAN CHASE BANK, N.A., as
syndication agent; WELLS FARGO BANK, NATIONAL ASSOCIATION, THE ROYAL BANK OF
SCOTLAND PLC and BARCLAYS BANK PLC, as co-documentation agents; and GOLDMAN
SACHS BANK USA, CITIBANK, N.A., ROYAL BANK OF CANADA, ING REAL ESTATE FINANCE
(USA) LLC and U.S. BANK NATIONAL ASSOCIATION, as senior managing agents.

 

RECITALS

 

A.                                   Capitalized terms used in these Recitals
shall have the respective meanings set forth for such terms in the Glossary
attached hereto as Annex I.

 

B.                                     The Borrower has requested, and Revolving
Lenders have agreed to make available to the Borrower, a revolving credit
facility consisting of up to $1,500,000,000 aggregate principal amount of
Revolving Commitments (as such aggregate amount of Revolving Commitments may be
increased pursuant to and in accordance with the terms hereof).

 

C.                                     DBTCA has agreed to act as administrative
agent on behalf of the Lenders and as Collateral Agent on behalf of the Secured
Parties on the terms and subject to the conditions set forth herein and in the
other Loan Documents.

 

D.                                    Borrower has agreed to secure all of its
Obligations by granting to Collateral Agent, for the benefit of the Secured
Parties, a Lien on all of its direct and indirect ownership interest in certain
of the Guarantors (or general partners thereof, as the case may be) as further
specified in the applicable Pledge Agreement.

 

1

--------------------------------------------------------------------------------


 

E.                                      Guarantors have agreed to guarantee the
Obligations of Borrower hereunder and certain Guarantors have agreed to secure
their respective Obligations by granting to Collateral Agent, for the benefit of
the Secured Parties, a Lien on certain of their Subsidiaries as further
specified in the applicable Pledge Agreement.

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

ARTICLE 1.                                The Credits.

 

1.1.                              The Commitments.

 

(1)                                  Revolving Commitments.  Subject to the
terms and conditions set forth herein, each Revolving Lender with a Revolving
Commitment severally agrees to make one or more Revolving Loans to the Borrower
during the Availability Period in an aggregate principal amount that will not
result in, after giving effect thereto, (a) such Revolving Lender’s Revolving
Credit Exposure exceeding such Revolving Lender’s Revolving Commitment or
(b) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and re-borrow
Revolving Loans.

 

(2)                                  Term Loan Commitments.  Subject to the
terms and conditions set forth herein, each New Term Loan Lender with a Series A
Term Loan Commitment severally agrees to lend, on the First Amendment Effective
Date, to the Borrower the amount set forth opposite such New Term Loan Lender’s
name in Schedule A to the First Amendment Joinder Agreement (such commitment
being referred to herein as such New Term Loan Lender’s “Series A Term Loan
Commitment”).  From time to time, subject to the terms and conditions set forth
herein, in accordance with Article 3 hereof, New Term Loan Lenders with New Term
Loan Commitments may agree to lend to the Borrower additional amounts as
additional Series of New Term Loans on the terms set forth in the applicable
Joinder Agreement.  Amounts borrowed under this Section 1.1(2), which shall
include any Series of New Term Loans (including those borrowed on the First
Amendment Effective Date, which shall be referred to herein collectively as the
“Series A Term Loans”), are referred to collectively as the “Term Loans” and the
Series A Term Loan Commitments together with any additional New Term Loan
Commitments incurred after the First Amendment Effective Date in accordance with
Article 3 are referred to collectively as the “Term Loan Commitments”. 
Principal amounts of any Term Loans that are repaid or prepaid may not be
re-borrowed.

 

1.2.                              Loans and Borrowings.

 

(1)                                  Obligations of Lenders.  Each Loan shall be
made as part of a Borrowing consisting of Loans or portions of a Loan of the
same Type made by the Revolving Lenders or Term Lenders of a given Series of
Term Loans ratably in accordance with their respective Revolving Commitments or
respective Term Loan Commitments for such Series of Term Loans, as the case may
be.  The failure of any Lender to make any Loan or portion of a

 

2

--------------------------------------------------------------------------------


 

Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Revolving Commitments and the Term Loan
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make any Loan or portion of a Loan as required.

 

(2)                                  Types of Loans.  Subject to Section 2.4,
each Borrowing shall be constituted entirely of Base Rate Loans or LIBO Rate
Loans as the Borrower may request in accordance herewith.

 

(3)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any LIBO Rate
Borrowing, such Borrowing shall be in an aggregate amount of $1,000,000 or a
larger multiple of $1,000,000.  At the time that each Base Rate Borrowing is
made, such Borrowing shall be in an aggregate amount equal to $1,000,000 or a
larger multiple of $1,000,000; provided that a Base Rate Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or in an amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 1.4(6). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be LIBO Rate Loans outstanding having more than
twelve (12) different Interest Periods.

 

(4)                                  Limitations on Lengths of Interest
Periods.  Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert to or continue as a
LIBO Rate Borrowing, any Borrowing if the Interest Period requested therefore
would end after the Revolving Commitment Termination Date, in the case of any
Revolving Loans, or the applicable Term Loan Maturity Date, in the case of any
Series of the Term Loans.

 

1.3.                              Requests for Revolving Borrowings.  To request
a Revolving Borrowing, the Borrower shall notify the Administrative Agent in
writing (which notice may be by facsimile) (a) in the case of a LIBO Rate
Borrowing, not later than 2:00 p.m. (New York time), three Business Days before
the date of the proposed Revolving Borrowing or (b) in the case of a Base Rate
Borrowing, not later than 2:00 p.m. (New York time) one Business Day before the
date of the proposed Revolving Borrowing.  Each such Borrowing Request shall be
irrevocable, shall be signed by a Responsible Officer and shall be in the form
of Exhibit A hereto.  Each such Borrowing Request shall specify the following
information in compliance with Section 1.2:

 

(i)                                     the aggregate amount of the requested
Revolving Borrowing;

 

(ii)                                  the date of such Revolving Borrowing,
which shall be a Business Day;

 

(iii)                               whether such Revolving Borrowing is to be a
Base Rate Borrowing or a LIBO Rate Borrowing;

 

(iv)                              in the case of a LIBO Rate Borrowing, the
Interest Period therefor, which shall be a period contemplated by the definition
of the term “Interest Period” as it relates to LIBO Rate Loans; and

 

3

--------------------------------------------------------------------------------


 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 1.5.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Base Rate Borrowing.  If no Interest
Period is specified with respect to any requested LIBO Rate Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Revolving Lender of the
details thereof and of the amount of such Revolving Lender’s Revolving Loan to
be made as part of the requested Borrowing.

 

1.4.                              Letters of Credit.

 

(1)                                  General.  Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in
Section 1.1, the Borrower may request the Issuing Lender to issue Letters of
Credit for its own account or the account of any Macerich Entity in such form as
is acceptable to the Issuing Lender in its reasonable determination at any time
prior to the earlier of (i) the date that is thirty (30) days prior to the
Revolving Commitment Termination Date and (ii) the date of termination of the
Revolving Commitments.  Letters of Credit issued hereunder shall constitute
utilization of the Revolving Commitments.  All Letters of Credit issued pursuant
to this Agreement must be denominated in U.S. Dollars and must be standby
letters of credit.  The only drawings permitted on the Letters of Credit issued
pursuant to this Agreement shall be sight drawings.  It is hereby acknowledged
and agreed that each of the letters of credit listed on Schedule 1.4 hereto
shall constitute a “Letter of Credit” for all purposes under this Agreement and
the other Loan Documents.

 

(2)                                  Notice of Issuance, Amendment, Renewal or
Extension.  Whenever it requires that a Letter of Credit be issued, the Borrower
shall give the Administrative Agent and the Issuing Lender written notice
thereof at least three (3) Business Days (or such shorter period acceptable to
the Issuing Lender) in advance of the proposed date of issuance (which shall be
a Business Day), which notice shall be in the form of Exhibit B (each such
notice being a “Letter of Credit Request”).  Whenever the Borrower requires an
amendment, renewal or extension of any outstanding Letter of Credit, the
Borrower shall, on its letter head, give the Administrative Agent and the
Issuing Lender written notice thereof at least three (3) Business Days (or such
shorter period acceptable to the Issuing Lender) in advance of the proposed date
of the amendment (which shall be a Business Day).  Letter of Credit Requests and
amendment requests may be delivered by facsimile.  Promptly after the issuance
or amendment (including a renewal or extension) of a Letter of Credit, the
Issuing Lender shall notify the Borrower and the Administrative Agent, in
writing, of such issuance or amendment and such notice will be accompanied by a
copy of such issuance or amendment.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each Revolving Lender of such
issuance or amendment and if requested to do so by any Revolving Lender, the
Administrative Agent shall provide such Revolving Lender with a copy of such
issuance or amendment.

 

(3)                                  Limitations on Amounts.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving

 

4

--------------------------------------------------------------------------------


 

effect to such issuance, amendment, renewal or extension (i) the aggregate
LC Exposure of the Issuing Lender (determined for these purposes without giving
effect to the participations therein of the Revolving Lenders pursuant to
Section 1.4(5) below) shall not exceed $75,000,000 and (ii) the sum of the total
Revolving Credit Exposures shall not exceed the total Revolving Commitments. 
Each Letter of Credit shall be in an amount of $100,000 or larger.

 

(4)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
twelve months after the date of the issuance of such Letter of Credit or, in the
case of any renewal or extension thereof (which renewals or extensions, subject
to clause (ii) hereof, may be automatic pursuant to the terms of such Letter of
Credit), twelve months after the then-current expiration date of such Letter of
Credit and (ii) the Outside L/C Maturity Date; provided that, if one or more
Letters of Credit shall have an expiry date that is later than the Revolving
Commitment Termination Date, (x) the Borrower shall provide cash collateral
pursuant to and in accordance with Section 1.4(11) with respect to such Letters
of Credit on or prior to five days before the Revolving Commitment Termination
Date, (y) the obligations of the Borrower under this Section 1.4 in respect of
such Letters of Credit shall survive the Revolving Commitment Termination Date
and shall remain in effect until no such Letters of Credit remain outstanding
and (z) each Revolving Lender shall be reinstated hereunder, to the extent any
such cash collateral, the application thereof or reimbursement in respect
thereof is required to be returned to the Borrower by the Issuing Lender after
the Revolving Commitment Termination Date until no such Letters of Credit remain
outstanding.

 

(5)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) by the Issuing Lender, and without any further action on the part of
the Issuing Lender or the Revolving Lenders, the Issuing Lender hereby grants to
each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Lender, an undivided interest and participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Revolving Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this section in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Potential Default or Event of
Default or reduction or termination of the Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Lender, such Revolving Lender’s Applicable Revolving
Percentage of each LC Disbursement made by the Issuing Lender promptly upon the
request of the Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason.  Each such payment shall be made in the same manner as provided in
Section 1.5 with respect to Revolving Loans made by such Revolving Lender (and
Section 1.5 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the Revolving Lenders. 
Promptly following receipt by the Administrative Agent of any

 

5

--------------------------------------------------------------------------------

 

 

payment from the Borrower pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the Issuing Lender or, to
the extent that the Revolving Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Lender, then to such Revolving Lenders and
the Issuing Lender as their interests may appear.  Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Lender for
any LC Disbursement shall not constitute a Revolving Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

 

(6)                                 Reimbursement.  If the Issuing Lender shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse the Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
1:00 p.m. (New York time) on (i) the Business Day that the Borrower receives
notice of such LC Disbursement, if such notice is received prior to 11:00 a.m.
(New York time) or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such
time; provided that, anything contained in this Agreement to the contrary
notwithstanding, (A) unless the Borrower shall have notified Administrative
Agent and such Issuing Lender prior to 1:00 p.m. (New York City time) on the
date on which the Borrower is obligated to reimburse such Issuing Lender in
respect of such LC Disbursement (the “Reimbursement Date”) that the Borrower
intends to reimburse such Issuing Lender for the amount of such payment with
funds other than the proceeds of a Base Rate Borrowing, the Borrower shall be
deemed to have delivered an irrevocable Borrowing Request to Administrative
Agent containing all of the representations set forth in Exhibit A requesting
Revolving Lenders to make Base Rate Loans on the Business Day following the
Reimbursement Date in an amount equal to the amount of the payment and
(B) subject to satisfaction or written waiver of the conditions specified in
Section 1.1 and 5.3 in accordance with the terms thereof, Revolving Lenders
shall, on the Reimbursement Date, make Base Rate Loans in the amount of such
payment, the proceeds of which shall be applied directly by Administrative Agent
to reimburse such Issuing Lender for the amount of such payment; provided,
further, that no Potential Default or Event of Default shall be deemed to exist
by reason of a failure of the Borrower to reimburse such Issuing Lender pending
the making of such Revolving Loans in accordance with the terms hereof,
including the prior satisfaction or written waiver of the conditions specified
in Section 1.1 and 5.3 in accordance with the terms thereof; and provided,
further that, if for any reason proceeds of Revolving Loans are not received by
such Issuing Lender on the Reimbursement Date in an amount equal to the amount
of such payment, the Borrower shall immediately reimburse such Issuing Lender,
on demand, in an amount in same day funds equal to the excess of the amount of
such payment over the aggregate amount of such Revolving Loans, if any, which
are so received.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable
LC Disbursement, the payment then due from the Borrower in respect thereof and
such Revolving Lender’s Applicable Revolving Percentage thereof.  The Issuing
Lender shall promptly notify the Administrative Agent upon the making of each LC
Disbursement.

 

(7)                                 Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 1.4(6) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented

 

6

--------------------------------------------------------------------------------


 

under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Revolving Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or amendment of any Letter of
Credit by the Issuing Lender or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Lender’s gross negligence or willful misconduct
(as determined by a final and non-appealable judgment of a court of competent
jurisdiction) when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that:  (i) the Issuing Lender may accept documents that appear
on their face to be in substantial compliance with the terms of a Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; (ii) the Issuing Lender shall have the right, in
its sole discretion, to decline to accept such documents and to make such
payment if such documents are not in strict compliance with the terms of such
Letter of Credit; and (iii) this sentence shall establish the standard of care
to be exercised by the Issuing Lender when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(8)                                 Disbursement Procedures.  The Issuing Lender
shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  The Issuing Lender shall promptly after such examination notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Revolving Lenders with respect to any such
LC Disbursement.

 

(9)                                 Interim Interest.  If the Issuing Lender
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date Borrower receives notice that such
LC Disbursement was made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is

 

7

--------------------------------------------------------------------------------


 

made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to Base Rate Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement within
three (3) days when due pursuant to Section 1.4(6), then Section 9.1 shall
apply.  Interest accrued pursuant to this section shall be for account of the
Issuing Lender, except that a pro rata portion of the interest accrued on and
after the date of payment by any Revolving Lender pursuant to Section 1.4(5) of
this Section to reimburse the Issuing Lender shall be for account of such
Revolving Lender to the extent of such payment.

 

(10)                          Replacement of the Issuing Lender.  The Issuing
Lender may be replaced at any time by written agreement between the Borrower,
the Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender.  The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Lender.  From and after the effective date of any
such replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the replaced Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require.  After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.

 

(11)                          Cash Collateralization.

 

(A)                               On or prior to the Revolving Commitment
Termination Date, the Borrower shall deposit into an account (the “LC Collateral
Account”) established by the Administrative Agent an amount in cash equal to the
LC Exposure with respect to the Borrower as of such date plus any accrued and
unpaid interest thereon (the “Revolving Commitment Termination LC Exposure
Deposit”).  In addition:

 

(i)                                     if an Event of Default shall occur and
be continuing and the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Revolving Loans has been
accelerated, Revolving Lenders with LC Exposure representing more than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph the Borrower shall immediately deposit into the LC Collateral Account
an amount in cash equal to the LC Exposure with respect to the Borrower as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Consolidated Entities described in Section 9.7;
and

 

(ii)                                  if at any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall cash collateralize the Issuing Lender’s LC Exposure
with respect to such Defaulting Lender (only to the extent necessary as
determined after giving effect to Section 1.12(a)(4) and any cash

 

8

--------------------------------------------------------------------------------


 

collateral provided by such Defaulting Lender) in an amount in cash equal to the
LC Exposure with respect to such Defaulting Lender as of such date plus any
accrued and unpaid interest thereon.

 

Such deposits shall be held by the Administrative Agent, for the benefit of the
Revolving Lenders, the Issuing Lender and the Agents, in the LC Collateral
Account as collateral in the first instance for the LC Exposure with respect to
the Borrower under this Agreement and thereafter for the payment of the other
Obligations of the Borrower owing to Revolving Lenders, the Issuing Lender and
the Agents.

 

(B)                               The LC Collateral Account shall be maintained
in the name of the Administrative Agent (on behalf of the Lenders, the Issuing
Lender and the Agents) and under its sole dominion and control at such place as
shall be designated by the Administrative Agent.  Interest shall accrue on the
LC Collateral Account at a rate equal to the Federal Funds Rate minus .15%.

 

(C)                               The Borrower hereby pledges, assigns and
grants to the Administrative Agent, as administrative agent for its benefit and
the ratable benefit of the Lenders a lien on and a security interest in, the
following collateral (the “Letter of Credit Collateral”):

 

(i)                                     the LC Collateral Account, all cash
deposited therein and all certificates and instruments, if any, from time to
time representing or evidencing the LC Collateral Account;

 

(ii)                                  all notes, certificates of deposit and
other cash-equivalent instruments from time to time hereafter delivered to or
otherwise possessed by the Administrative Agent for or on behalf of the Borrower
in substitution for or in respect of any or all of the then existing Letter of
Credit Collateral;

 

(iii)                               all interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the then existing
Letter of Credit Collateral; and

 

(iv)                              to the extent not covered by the above
clauses, all proceeds of any or all of the foregoing Letter of Credit
Collateral.

 

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

 

(D)                               Neither the Borrower nor any Person claiming
or acting on behalf of or through the Borrower shall have any right to withdraw
any of the funds held in the LC Collateral Account, except as provided in
Section 1.4(11)(G).

 

(E)                                The Borrower agrees that it will not (i) sell
or otherwise dispose of any interest in the Letter of Credit Collateral or
(ii) create or permit to exist any lien,

 

9

--------------------------------------------------------------------------------


 

security interest or other charge or encumbrance upon or with respect to any of
the Letter of Credit Collateral, except for the security interest created by
this Section 1.4(11).

 

(F)                                 At any time an Event of Default shall be
continuing:

 

(i)                                     The Administrative Agent may, in its
sole discretion, without notice to the Borrower except as required by law and at
any time from time to time, charge, set off or otherwise apply all or any part
of the LC Collateral Account to first, the aggregate amount of LC Disbursements
that have not been reimbursed by the Borrower and second, any other unpaid
Obligations then due and payable, in such order as the Administrative Agent
shall elect.  The rights of the Administrative Agent under this Section 1.4(11)
are in addition to any rights and remedies which any Lender may have.

 

(ii)                                  The Administrative Agent may also
exercise, in its sole discretion, in respect of the LC Collateral Account, in
addition to the other rights and remedies provided herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
in effect in the State of New York at that time.

 

(G)                               At such time prior to the Revolving Commitment
Termination Date as all Events of Default have been cured or waived in writing
and there are no unreimbursed LC Disbursements outstanding or, in the case of
any cash collateral provided as a result of the classification of a Lender as a
Defaulting Lender, the termination of the Defaulting Lender status of the
applicable Lender, all amounts remaining in the L/C Collateral Account shall be
promptly returned to the Borrower.  For avoidance of doubt, the preceding
sentence shall not affect Borrower’s obligation to make the Revolving Commitment
Termination LC Exposure Deposit on the Revolving Commitment Termination Date as
otherwise provided in Section 1.4(11)(A).  Any surplus of the funds held in the
LC Collateral Account remaining after payment in full of all of the Obligations,
the termination of the Revolving Commitments and the return of all outstanding
Letters of Credit shall be paid to the Borrower or to whomsoever may be lawfully
entitled to receive such surplus.

 

1.4-(A)          Swing Line Loans.

 

(1)                                 Swing Line Loans Commitments.  During the
Availability Period, subject to the terms and conditions hereof, Swing Line
Lender shall, from time to time make Swing Line Loans to Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall the
Revolving Credit Exposures exceed the total Revolving Commitments then in
effect.  Amounts borrowed pursuant to this Section 1.4-(A) may be repaid and
reborrowed during the Availability Period.  Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Swing Line Loans and all other amounts owed hereunder with respect to the Swing
Line Loans and the Revolving Commitments shall be paid in full no later than
such date.

 

(2)                                 Borrowing Mechanics for Swing Line Loans.

 

(A)                               Swing Line Loans shall be made in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount.

 

10

--------------------------------------------------------------------------------


 

(B)                               Whenever Borrower desires that Swing Line
Lender make a Swing Line Loan, Borrower shall deliver to Administrative Agent a
Borrowing Request no later than 2:00 p.m. (New York City time) on the proposed
date of the New Borrowing.

 

(C)                               Swing Line Lender shall make the amount of its
Swing Line Loan available to Administrative Agent not later than 4:00 p.m.(New
York time) on the applicable date of the New Borrowing by wire transfer of same
day funds in Dollars, at Administrative Agent’s Contact Office.  Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Swing
Line Loans available to Borrower on the applicable date of the New Borrowing by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Swing Line Loans received by Administrative Agent from Swing Line Lender to be
credited to the account of Borrower at Administrative Agent’s Contact Office, or
to such other account as may be designated in writing to Administrative Agent by
Borrower.

 

(D)                               With respect to any Swing Line Loans which
have not been voluntarily prepaid by Borrower pursuant to Section 1.9, Swing
Line Lender may at any time in its sole and absolute discretion, deliver to
Administrative Agent (with a copy to Borrower), no later than 11:00 a.m. (New
York time) at least one Business Day in advance of the proposed date of the New
Borrowing, a notice (which shall be deemed to be a Borrowing Request given by
Borrower) requesting that each Revolving Lender holding a Revolving Commitment
make Revolving Loans that are Base Rate Loans to Borrower on such date of the
New Borrowing in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given which
Swing Line Lender requests Revolving Lenders to prepay.  Anything contained in
this Agreement to the contrary notwithstanding, (x) the proceeds of such
Revolving Loans made by the Revolving Lenders other than Swing Line Lender shall
be immediately delivered by Administrative Agent to Swing Line Lender (and not
to Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (y) on the day such Revolving Loans are made, Swing Line Lender’s
pro rata share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note evidencing such Revolving Loans issued by Borrower to Swing
Line Lender in its capacity as a Revolving Lender.  Borrower hereby authorizes
Administrative Agent and Swing Line Lender to charge Borrower’s accounts with
Administrative Agent and Swing Line Lender (up to the amount available in each
such account) in order to immediately pay Swing Line Lender the amount of the
Refunded Swing Line Loans to the extent the proceeds of such Revolving Loans
made by Revolving Lenders, including the Revolving Loans deemed to be made by
Swing Line Lender, are not sufficient to repay in full the Refunded Swing Line
Loans.  If any portion of any such amount paid (or deemed to be paid) to Swing
Line Lender should be recovered by or on behalf of Borrower from Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Revolving
Lenders in the manner contemplated by Section 2.2.

 

11

--------------------------------------------------------------------------------


 

(E)                                If for any reason Revolving Loans are not
made pursuant to Section 1.4-(A)(2)(D) in an amount sufficient to repay any
amounts owed to Swing Line Lender in respect of any outstanding Swing Line Loans
on or before the third Business Day after demand for payment thereof by Swing
Line Lender, each Revolving Lender holding a Revolving Commitment shall be
deemed to, and hereby agrees to, have purchased a participation in such
outstanding Swing Line Loans, and in an amount equal to its pro rata share of
the applicable unpaid amount together with accrued interest thereon.  Upon one
Business Day’s notice from Swing Line Lender, each Revolving Lender holding a
Revolving Commitment shall deliver to Swing Line Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Contact Office of Swing Line Lender. In order to evidence such participation
each Revolving Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of Swing Line Lender in form and
substance reasonably satisfactory to Swing Line Lender.  In the event any
Revolving Lender holding a Revolving Commitment fails to make available to Swing
Line Lender the amount of such Revolving Lender’s participation as provided in
this paragraph, Swing Line Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest thereon for three
Business Days at the rate customarily used by Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.

 

(F)                                 Notwithstanding anything contained herein to
the contrary, (1) each Revolving Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to the second
preceding paragraph and each Revolving Lender’s obligation to purchase a
participation in any unpaid Swing Line Loans pursuant to the immediately
preceding paragraph shall be absolute and unconditional and shall not be
affected by any circumstance, including (v) any set off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
Swing Line Lender, any Borrower Party or any other Person for any reason
whatsoever; (w) the occurrence or continuation of a Potential Default or Event
of Default; (x) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Borrower Party;
(y) any breach of this Agreement or any other Loan Document by any party
thereto; or (z) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that Swing Line Lender had not
received prior notice from the Borrower or the Required Lenders that any of the
conditions under Section 5.2 to the making of the applicable Refunded Swing Line
Loans or other unpaid Swing Line Loans, were not satisfied at the time such
Refunded Swing Line Loans or unpaid Swing Line Loans were made; and (2) Swing
Line Lender shall not be obligated to make any Swing Line Loans (x) if it has
elected not to do so after the occurrence and during the continuation of a
Potential Default or Event of Default, (y) it does not in good faith believe
that all conditions under Section 5.2 to the making of such Swing Line Loan have
been satisfied or waived by the Required Lenders or (z) at a time when any
Revolving Lender is a Defaulting Lender unless either the Revolving Commitments
of such Defaulting Lender have been reallocated to other Revolving Lenders as
contemplated by Section 1.12(a)(4) or Swing Line Lender has entered into
arrangements satisfactory to it and Borrower to eliminate Swing Line Lender’s
risk with respect to the Defaulting Lender’s participation in such Swing Ling
Loan, including by cash collateralizing such Defaulting Lender’s pro rata share
of the outstanding Swing Line Loans.

 

12

--------------------------------------------------------------------------------


 

(3)                                 Resignation and Removal of Swing Line
Lender.  Swing Line Lender may resign as Swing Line Lender upon 30 days prior
written notice to Administrative Agent, Revolving Lenders and Borrower.  Swing
Line Lender may be replaced at any time by written agreement among the Borrower,
Administrative Agent, the replaced Swing Line Lender (provided that no consent
will be required if the replaced Swing Line Lender has no Swing Line Loans
outstanding) and the successor Swing Line Lender.  Administrative Agent shall
notify the Revolving Lenders of any such replacement of Swing Line Lender.  At
the time any such replacement or resignation shall become effective,
(i) Borrower shall prepay any outstanding Swing Line Loans made by the resigning
or removed Swing Line Lender, (ii) upon such prepayment, the resigning or
removed Swing Line Lender shall surrender any Swing Line Note held by it to
Borrower for cancellation, and (iii) Borrower shall issue, if so requested by
the successor Swing Line Lender, a new Swing Line Note to the successor Swing
Line Lender, in the principal amount of the Swing Line Loan Sublimit then in
effect and with other appropriate insertions. From and after the effective date
of any such replacement or resignation, (x) any successor Swing Line Lender
shall have all the rights and obligations of a Swing Line Lender under this
Agreement with respect to Swing Line Loans made thereafter and (y) references
herein to the term “Swing Line Lender” shall be deemed to refer to such
successor or to any previous Swing Line Lender, or to such successor and all
previous Swing Line Lenders, as the context shall require.

 

1.5.                            Funding of Borrowings.

 

(1)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds to the Administrative Agent at the
Contact Office, ABA 021-001-033 for the Administrative Agent’s Account
No. 99-401-268, Ref:  Macerich Partnership, no later than 12:00 p.m. (New York
time).  The Administrative Agent will make such Loans available to the Borrower
pursuant to the terms and conditions hereof by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request; provided that Base Rate Borrowings that are
Revolving Borrowings (x) made to finance the reimbursement of an LC Disbursement
as provided in Section 1.4(6) shall be remitted by the Administrative Agent to
the Issuing Lender and (y) made to repay Refunded Swing Line Loans as provided
in Section 1.4-(A)(2)(d) shall be remitted by the Administrative Agent to the
Swing Line Lender.

 

(2)                                 Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 1.5(1) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Rate or

 

13

--------------------------------------------------------------------------------


 

(ii) in the case of the Borrower, the interest rate applicable to Base Rate
Loans (it being intended that such interest payment shall be the only interest
payment payable by the Borrower with respect to any amount repaid by the
Borrower to the Administrative Agent in accordance with this paragraph, except
that Section 2.12 shall apply if the Borrower fails to make such repayment
within three (3) days after the date of such payment as required hereunder).  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

1.6.                            Interest Elections.

 

(1)                                 Elections by the Borrower for Borrowings. 
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or, in the case of any Term Loan Borrowing, the applicable
Joinder Agreement, and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or Joinder
Agreement, as applicable (which shall be a period contemplated by the definition
of the term “Interest Period”).  Thereafter, the Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a LIBO Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section; provided, however, any conversion or continuation of
LIBO Rate Loans shall be subject to the provisions of Sections 1.2(3) and
(4) and provided further that each Borrowing shall consist of only Revolving
Loans (or portions thereof) or Term Loans of the same Series (or portions
thereof), as the case may be.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Revolving Lenders or Term Lenders
holding the Revolving Loans or Series of Term Loans comprising such Borrowing in
accordance with such Lender’s Applicable Revolving Percentage or Applicable Term
Percentage with respect to such Series of Term Loans, as applicable, thereof and
the Loans comprising each such portion shall be considered a separate Borrowing.

 

(2)                                 Notice of Elections.  To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent in
writing of such election (which notice may be by facsimile) by the time that a
Borrowing Request would be required under Section 1.3 if the Borrower was
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such Rate Request shall be
irrevocable, shall be signed by a Responsible Officer and shall be in the form
of Exhibit C hereto.

 

(3)                                 Information in Interest Election Requests. 
Each Rate Request shall specify the following information in compliance with
Section 1.2:

 

(i)                                     the Borrowing to which such Rate Request
applies (and whether such Borrowing consists of Revolving Loans or a Series of
Term Loans) and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this section shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Rate Request, which shall be a Business Day;

 

14

--------------------------------------------------------------------------------


 

(iii)                               whether the resulting Borrowing is to be a
Base Rate Borrowing or a LIBO Rate Borrowing; and

 

(iv)                              if the resulting Borrowing is a LIBO Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Rate Request requests a LIBO Rate Borrowing but does not specify an
Interest Period, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

(4)                                 Notice by the Administrative Agent to
Lenders.  Promptly following receipt of a Rate Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(5)                                 Failure to Elect; Potential Default and
Events of Default.  If the Borrower fails to deliver a timely Rate Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a LIBO Rate
Borrowing with a one month Interest Period so long as no Potential Default or
Event of Default is continuing and otherwise to a Base Rate Borrowing. 
Notwithstanding any contrary provision hereof, if a Potential Default or an
Event of Default has occurred and is continuing on the day occurring three
Eurodollar Business Days prior to the date of, or on the date of, the requested
funding, continuation or conversion, then, so long as a Potential Default or an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a LIBO Rate Borrowing and (ii) unless repaid, each LIBO Rate
Borrowing shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto.

 

1.7.                            Termination, Reduction and Extension of the
Revolving Commitments.

 

(1)                                 Scheduled Termination.  Unless previously
terminated, or extended pursuant to Section 1.7(5) below, the Revolving
Commitments shall terminate at 5:00 p.m., New York City time, on the Revolving
Commitment Termination Date.

 

(2)                                 Voluntary Termination or Reduction.  The
Borrower may at any time terminate, or from time to time reduce, the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is $5,000,000 or a larger multiple of $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 1.9, the total Revolving Credit Exposures would exceed
the total Revolving Commitments.

 

(3)                                 Notice of Voluntary Termination or
Reduction.  The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under Section 1.7(2) above at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Revolving Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section

 

15

--------------------------------------------------------------------------------


 

shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(4)                                 Effect of Termination or Reduction.  Any
termination or reduction of the Revolving Commitments shall be permanent;
provided that any such termination or reduction shall not reduce the Maximum
Increase Amount.  Each reduction of the Revolving Commitments shall be made
ratably among the Revolving Lenders in accordance with their respective
Revolving Commitments.

 

(5)                                 Extension of Revolving Commitment
Termination Date.

 

(A)                               Provided that no Potential Default or Event of
Default shall have occurred and be continuing, the Borrower shall have the
option, to be exercised by giving written notice to the Administrative Agent at
least thirty (30) days (but no more than ninety (90) days) prior to the Original
Revolving Commitment Termination Date, subject to the terms and conditions set
forth in this Agreement, to extend the Original Revolving Commitment Termination
Date by twelve (12) months to May 2, 2016 (the “Extended Revolving Commitment
Termination Date”).  The request by the Borrower for the extension of the
Original Revolving Commitment Termination Date shall constitute a representation
and warranty by the Borrower Parties that no Potential Default or Event of
Default then exists and that all of the conditions set forth in
Section 1.7(5)(B) below shall have been satisfied on the Original Revolving
Commitment Termination Date.

 

(B)                               The obligations of the Administrative Agent
and the Revolving Lenders to extend the Original Revolving Commitment
Termination Date as provided in Section 1.7(5)(A) shall be subject to the prior
satisfaction of each of the following conditions precedent as determined by the
Administrative Agent in its good faith judgment:  (A) on the Original Revolving
Commitment Termination Date there shall exist no Potential Default or Event of
Default; (B) the Borrower shall have paid to the Administrative Agent for the
ratable benefit of the Revolving Lenders an extension fee (the “Extension Fee”)
equal to one-quarter of one percent (0. 25%) of the total Revolving Commitments
then outstanding (which fee the Borrower hereby agrees shall be fully earned and
nonrefundable under any circumstances when paid); (C) the representations and
warranties made by the Borrower Parties in the Loan Documents shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the Original Revolving Commitment
Termination Date (provided, however, that any factual matters disclosed in the
Schedules referenced in Article 6 shall be subject to update in accordance with
clause (D) below); (D) the Borrower Parties shall have delivered updates to the
Administrative Agent of all the Schedules set forth in Article 6 hereof and such
updated Schedules shall be acceptable to Administrative Agent in its reasonable
judgment; (E) the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating that MAC and the Borrower are in compliance
with the covenants set forth in Article 8; (F) the Borrower shall have paid all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and all reasonable fees and expenses paid to third party consultants (including
reasonable attorneys’ fees and expenses) by

 

16

--------------------------------------------------------------------------------

 

 

Administrative Agent in connection with such extension; and (G) the Guarantors
shall have acknowledged and ratified that their obligations under the Guaranties
and Pledge Agreements remain in full force and effect, and continue to guaranty
and secure, as applicable, the Obligations under the Loan Documents, as
extended.

 

(C)                               The Administrative Agent shall notify each of
the Revolving Lenders in the event that the Borrower requests that the Original
Revolving Commitment Termination Date be extended as provided in this
Section 1.7(5) and upon any such extension.

 

1.8.                            Manner of Payment of Loans; Evidence of Debt.

 

(1)                                 Repayment.

 

(A)                               Subject to any earlier acceleration of the
Revolving Loans following an Event of Default, the Borrower hereby
unconditionally promises to pay to the Administrative Agent for account of the
Revolving Lenders the outstanding principal amount of the Revolving Loans on the
Revolving Commitment Termination Date.

 

(B)                               Subject to any earlier acceleration of the
Term Loans following an Event of Default, the Borrower hereby unconditionally
promises to pay to the Administrative Agent for account of the applicable Term
Lenders the outstanding principal amount of each Series of Term Loans on the
applicable Term Loan Maturity Date for such Series.

 

(2)                                 Manner of Payment.  The Borrower shall
notify the Administrative Agent in writing (which notice may be by facsimile) of
any repayment or prepayment hereunder (i) in the case of repayment or prepayment
of a LIBO Rate Borrowing with an Interest Period not expiring on the date of
payment, not later than 2:00 p.m. (New York time) one Business Day before the
date of repayment or prepayment, or (ii) in the case of repayment or prepayment
of a LIBO Rate Borrowing with Interest Periods expiring on the date of repayment
or prepayment or a Base Rate Borrowing, not later than 1:00 p.m. (New York time)
one Business Day before the date of repayment or prepayment.  Each such notice
shall be irrevocable and shall specify the repayment or prepayment date and the
principal amount of each Borrowing or portion thereof to be repaid or prepaid;
provided that, if a notice of repayment or prepayment is given in connection
with a conditional notice of termination of the Revolving Commitments as
contemplated by Section 1.7, then such notice of repayment or prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 1.7.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the Loans
included in such Borrowing of the contents thereof.  Each repayment or
prepayment of a Borrowing shall be applied ratably to the Loans included in the
repaid or prepaid Borrowing.  Repayments and prepayments shall be accompanied by
(A) accrued interest to the extent required by Section 1.10 and (B) any payments
due pursuant to Section 2.9.  If the Borrower fails to make a timely selection
of the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding Base Rate Borrowings and, second, to
other Borrowings in the order of the remaining duration of their respective
Interest Periods (the Borrowing with the shortest remaining Interest Period to
be repaid first).

 

17

--------------------------------------------------------------------------------


 

(3)                                 Maintenance of Loan Accounts by Lenders. 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(4)                                 Maintenance of Register by the
Administrative Agent.  The Administrative Agent shall maintain a register in
which it shall record the names and addresses of Lenders and the Commitments and
Loans of each Lender from time to time (the “Register”).  The Register shall be
available for inspection by Borrower or any Lender (with respect to any entry
relating to such Lender’s Loans) at any reasonable time and from time to time
upon reasonable prior notice.  Administrative Agent shall record, or shall cause
to be recorded, in the Register the Commitments and the Loans in accordance with
the provisions of Section 10.6, and each repayment or prepayment in respect of
the principal amount of the Loans, and any such recordation shall be conclusive
and binding on Borrower and each Lender, absent manifest error; provided,
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Commitments or Loans or Borrower’s Obligations in
respect of any Loan.  Borrower hereby designates Administrative Agent to serve
as Borrower’s agent solely for purposes of maintaining the Register as provided
in this Section 1.8(4), and Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnified Persons.”

 

(5)                                 Effect of Entries.  The entries made in the
accounts maintained pursuant to Sections 1.8 (3) and (4) above shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(6)                                 Promissory Notes.  Upon the request of a
Revolving Lender, the Borrower shall promptly execute and deliver to such
Revolving Lender a Revolving Loan Note evidencing such Revolving Lender’s
Revolving Commitment.  Upon the request of a Term Lender, the Borrower shall
promptly execute and deliver to such Term Lender a Term Loan Note, evidencing
such Term Lender’s Term Loan under each Series of Term Loans.  Upon the request
of the Swing Line Lender, the Borrower shall promptly execute and deliver to the
Swing Line Lender a Swing Line Note evidencing such Swing Line Lender’s Swing
Line Loans.

 

1.9.                            Prepayment of Loans.

 

(1)                                 Optional Prepayment.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to the requirements of this Section; provided,
however, that voluntary prepayments (other than a prepayment in whole) shall be
in the minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof (or, in the case of Swing Line Loans, in the minimum amount of
$500,000); provided, further, however, that any voluntary prepayments of the
Series A Term Loan made pursuant to this Section 1.9(1) shall be accompanied by
the applicable premium

 

18

--------------------------------------------------------------------------------


 

payable pursuant to Section 1.9(2), if any, and any voluntary prepayments of any
other Series of Term Loans shall be accompanied by any applicable premium set
forth in the Joinder Agreement for such Series of Term Loans, if any.  Any
prepayments of any Term Loans pursuant to this Section 1.9 shall be applied in
the manner as directed by the Borrower, subject to Section 2.2.  Any other
prepayments pursuant to this Section 1.9 shall be applied first to prepay
outstanding Swing Line Loans and second to prepay outstanding Revolving Loans
(other than Swing Line Loans) without a permanent reduction of the aggregate
Revolving Commitments.

 

(2)                                 Series A Term Loan Prepayment Premium.  Upon
any prepayment of the Series A Term Loans in whole or in part including
following the acceleration of the Series A Term Loans after the occurrence and
during the continuance of an Event of Default, (i) at any time prior to the
first anniversary of the First Amendment Effective Date, the Borrower shall pay
to the Administrative Agent for the ratable account of the Series A Term Lenders
a premium equal to 2.00% of the aggregate principal amount of the Series A Term
Loans so prepaid or paid, (ii) at any time from and after the first anniversary
of the First Amendment Effective Date and prior to the second anniversary of the
First Amendment Effective Date, Borrower shall pay to the Administrative Agent
for the ratable account of the Series A Term Lenders a premium equal to 1.00% of
the aggregate principal amount of the Series A Term Loans so prepaid or paid and
(iii) at any time from and after the second anniversary of the First Amendment
Effective Date and prior to the third anniversary of the First Amendment
Effective Date, Borrower shall pay to the Administrative Agent for the ratable
account of the Series A Term Lenders a premium equal to 0.50% of the aggregate
principal amount of the Series A Term Loans so prepaid or paid.  Such prepayment
premiums shall be in addition to, and not in lieu of, any other Obligation,
including, without limitation, any obligation to make a payment under
Section 2.9.

 

1.10.                     Interest.

 

(1)                                 Base Rate Loans.  Swing Line Loans and the
Loans comprising each Base Rate Borrowing shall bear interest at a rate per
annum equal to the Applicable Base Rate.

 

(2)                                 LIBO Rate Loans.  The Loans (other than
Swing Line Loans) constituting each LIBO Rate Borrowing shall bear interest at a
rate per annum equal to the Applicable LIBO Rate for the Interest Period for
such Borrowing.

 

(3)                                 Payment of Interest.

 

(A)                               The Borrower shall pay interest on Base Rate
Borrowings monthly, in arrears, on the last Business Day of each calendar month,
as set forth on an interest billing delivered by the Administrative Agent to the
Borrower (which delivery may be by facsimile transmission) no later than
1:00 p.m. (New York time) on a date at least one Business Day prior to the date
such interest is due.

 

(B)                               The Borrower shall pay interest on the LIBO
Rate Borrowings on the last day of the applicable Interest Period or, in the
case of LIBO Rate Borrowings with an Interest Period ending later than three
months after the date funded, converted or continued, at the end of each three
month period from the date funded, converted or

 

19

--------------------------------------------------------------------------------


 

continued and on the last day of the applicable Interest Period, as set forth on
an interest billing delivered by the Administrative Agent to the Borrower (which
delivery may be by facsimile transmission) no later than 1:00 p.m. (New York
time) on a date at least one Business Day prior to the date such interest is
due.

 

1.11.                     Presumptions of Payment.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders,
the Revolving Lenders, the Term Lenders of any Series, the Issuing Lender or the
Swing Line Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders, the Issuing Lender or the Swing Line
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the applicable Lenders, the Issuing
Lender or the Swing Line Lender, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender, the Issuing Lender or the Swing Line Lender with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Rate.

 

1.12.                     Defaulting Lender Adjustments; Removal; Termination.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(1)                                 Waivers and Amendments.  Such Defaulting
Lender shall be deemed not to be a “Lender” for purposes of any amendment,
waiver or consent with respect to any provision of the Loan Documents that
requires the approval of Required Lenders.

 

(2)                                 Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article 9 or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 11.17 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender or the Swing
Line Lender hereunder; third, to cash collateralize the Issuing Lender’s LC
Exposure with respect to such Defaulting Lender in accordance with
Section 1.4(11); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Lender’s future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 1.4(11); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lender or the

 

20

--------------------------------------------------------------------------------


 

Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Revolving Loans and funded and
unfunded participations in LC Disbursements and Swing Line Loans are held by the
Revolving Lenders pro rata in accordance with the Revolving Commitments without
giving effect to Section 1.12(a)(4), and/or the Term Loans for each Series are
held pro rata by the Term Lenders in accordance with the Term Loan Commitments
for such Series, as the case may be. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 1.12(a)(2) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(3)                                 Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Unused Line Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Revolving Lender
is a Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
cash collateral pursuant to Section 1.4(11).

 

(C)                               With respect to any Unused Line Fee or Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Disbursements or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (4) below, (y) pay to each Issuing Lender and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s LC Exposure
to such Defaulting Lender or such Swing Line Lender’s Applicable Revolving
Percentage of outstanding Swing Line Loans made by such Swing Line Lender other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders, and (z) not be
required to pay the remaining amount of any such fee.

 

21

--------------------------------------------------------------------------------


 

(4)                                 Reallocation of Participations to Reduce LC
Exposure.  All or any part of such Defaulting Lender’s participation in LC
Disbursements and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders which are Revolving Lenders in accordance with their respective
Applicable Revolving Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 5.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(5)                                 Cash Collateral; Repayment of Swing Line
Loans.  If the reallocation described in clause (4) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders Applicable Revolving
Percentage of outstanding Swing Line Loans made by such Swing Line Lender other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders and (y) second, cash
collateralize the Issuing Lender’s LC Exposure in accordance with the procedures
set forth in Section 1.4(11).

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent (and, in the case of any Revolving Lender that is a
Defaulting Lender, each Issuing Lender and Swing Line Lender) agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans to be held pro rata by the Revolving
Lenders in accordance with the Revolving Commitments (without giving effect to
Section 1.12(a)(4)) and the Term Loans for each Series to be held pro rata by
the Term Lenders in accordance with the Term Loan Commitments for such Series,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)                                  New Swing Line Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swing Line Lender
shall not be required to fund any Swing Line Loans unless it is satisfied that
it will have no fronting exposure after giving effect to such Swing Line Loans
and (ii) no Issuing Lender shall be required to issue, extend, renew or increase

 

22

--------------------------------------------------------------------------------


 

any Letter of Credit unless it is satisfied that it will have no LC Exposure
after giving effect thereto.

 

(d)                                 Removal of Defaulting Lender.  At the
Borrower’s request, the Administrative Agent or an Eligible Assignee reasonably
acceptable to the Administrative Agent shall have the right (but not the
obligation) to purchase from any Defaulting Lender, and each Defaulting Lender
shall, upon such request, sell and assign to the Administrative Agent or such
Eligible Assignee, all of the Defaulting Lender’s outstanding Commitments and
Loans hereunder.  Such sale shall be consummated promptly after the
Administrative Agent has arranged for a purchase by the Administrative Agent or
an Eligible Assignee pursuant to an Assignment and Acceptance, and at a price
equal to the outstanding principal balance of the Defaulting Lender’s Loans,
plus accrued interest, without premium or discount.

 

ARTICLE 2.                           General Provisions Regarding Payments.

 

2.1.                            Payments by the Borrower.  The Borrower shall
make each payment required to be made by it hereunder (whether of principal,
interest or fees or reimbursement of LC Disbursements, or under Section 2.7, 2.9
or 2.10, or otherwise) or under any other Loan Document (except to the extent
otherwise provided therein) prior to 2:00 p.m. (New York time) (unless otherwise
specified in this Agreement), on the date when due, in immediately available
funds, without set-off or counterclaim; provided that if a new Loan is to be
made by any Lender on a date the Borrower is to repay any principal of an
outstanding Loan of such Lender, such Lender shall apply the proceeds of such
new Loan to the payment of the principal to be repaid and only an amount equal
to the difference between the principal to be borrowed and the principal to be
repaid shall be made available by such Lender to the Administrative Agent as
provided in Section 1.5 or paid by the Borrower to the Administrative Agent
pursuant to this paragraph, as the case may be.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be wired to the
Administrative Agent at the Contact Office, ABA 021-001-033 for the
Administrative Agent’s Account No. 99-401-268, Ref:  Macerich Partnership,
except as otherwise expressly provided in the relevant Loan Document, and except
payments to be made directly to the Issuing Lender or the Swing Line Lender as
expressly provided herein and except that payments pursuant to Sections 2.7,
2.9, 2.10 and 11.14 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.  All payments hereunder or
under any other Loan Document (except to the extent otherwise provided therein)
shall be made in Dollars.

 

2.2.                            Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (i) each Revolving Borrowing shall be made from the
Revolving Lenders, each payment of the Unused Line Fee under Section 2.11 shall
be made for account of the Revolving Lenders, and each termination or reduction
of the amount of the Revolving Commitments under Section 1.7 shall be applied to
the respective Revolving Commitments of the Revolving Lenders, pro rata

 

23

--------------------------------------------------------------------------------


 

according to the amounts of their respective Revolving Commitments; (ii) each
Revolving Borrowing shall be allocated pro rata among the Revolving Lenders
according to the amounts of their respective Revolving Commitments (in the case
of the making of Revolving Loans) or their respective Revolving Loans (in the
case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Revolving Loans by the Borrower shall be made for
account of the Revolving Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them; (iv) each payment
of interest on Revolving Loans by the Borrower shall be made for account of the
Revolving Lenders pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Revolving Lenders;
(v) each Term Loan Borrowing of a Series shall be made from the applicable Term
Lenders, pro rata according to the amounts of their respective Term Loan
Commitments for such Series; (vi) each Term Loan Borrowing of a Series shall be
allocated pro rata among the applicable Term Lenders according to the amounts of
their respective Term Loan Commitments for such Series (in the case of the
making of the Term Loans of such Series) or their respective portions of the
Term Loans of such Series (in the case of conversions and continuations of the
Term Loans of such Series); (vii) each payment or prepayment of principal of the
Term Loans of a Series by the Borrower shall be made for account of the
applicable Term Lenders pro rata in accordance with the respective unpaid
principal amounts of the Term Loans of such Series held by them; and (viii) each
payment of interest on the Term Loans of a Series by the Borrower shall be made
for account of the applicable Term Lenders pro rata in accordance with the
amounts of interest on the Term Loans of such Series then due and payable to the
respective Term Lenders.  For the avoidance of doubt, (x) the obligations to
repay the New Term Loans and pay and perform the other obligations of Borrower
or any other Borrower Party under the Loan Documents (including, without
limitation, any Joinder Agreement, any Notes evidencing the New Term Loans and
any other documents and instruments executed in connection with any of the
foregoing) constitute Obligations under this Agreement that are pari passu with
the other Obligations in accordance with the respective Credit Exposures of the
Lenders, (y) all of the Obligations of Borrower are guarantied by the Guarantors
under Loan Documents pari passu in accordance with the respective Credit
Exposures of the Lenders, and (z) all of the Obligations are secured by all
Collateral (and all other collateral for the Obligations) pari passu in
accordance with the respective Credit Exposures of the Lenders.

 

2.3.                            RESERVED

 

2.4.                            Inability to Determine Rates.  In the event that
the Administrative Agent shall have reasonably determined (which determination
shall be conclusive and binding upon the Borrower) that by reason of
circumstances affecting the interbank market adequate and reasonable means do
not exist for ascertaining the LIBO Rate for any Interest Period, the
Administrative Agent shall forthwith give telephonic notice of such
determination to each Lender and to the Borrower.  If such notice is given: 
(1) no portion of the Loans may be funded as a LIBO Rate Borrowing, (2) any Base
Rate Borrowing that was to have been converted to a LIBO Rate Borrowing shall,
subject to the provisions hereof, be continued as a Base Rate Borrowing, and
(3) any outstanding LIBO Rate Borrowing shall be converted, on the last day of
the Interest Period applicable thereto, to a Base Rate Borrowing.  Until such
notice has been withdrawn by the Administrative Agent, the Borrower shall not
have the right to convert any Base Rate Borrowing to a LIBO Rate Borrowing or to
continue a LIBO Rate Borrowing as such.  The Administrative Agent shall withdraw
such notice in the event that the circumstances giving

 

24

--------------------------------------------------------------------------------


 

rise thereto no longer pertain and that adequate and reasonable means exist for
ascertaining the LIBO Rate for the Interest Period requested by the Borrower,
and, following withdrawal of such notice by the Administrative Agent, the
Borrower shall have the right to convert any Base Rate Borrowing to a LIBO Rate
Borrowing and to continue any LIBO Rate Borrowing as such in accordance with the
terms and conditions of this Agreement.

 

2.5.                            Illegality.  Notwithstanding any other
provisions herein, if any law, regulation, treaty or directive issued by any
Governmental Authority or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender to maintain LIBO Rate
Loans as contemplated by this Agreement:  (1) the commitment of such Lender
hereunder to continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate
Loans shall forthwith be cancelled, and (2) LIBO Rate Loans held by such Lender
then outstanding, if any, shall be converted automatically to Base Rate Loans at
the end of their respective Interest Periods or within such earlier period as
may be required by law.  In the event of a conversion of any LIBO Rate Loan
prior to the end of its applicable Interest Period, the Borrower hereby agrees
promptly to pay any Lender affected thereby, upon demand, the amounts required
pursuant to Section 2.9 below, it being agreed and understood that such
conversion shall constitute a prepayment for all purposes of this Section 2.5. 
The provisions hereof shall survive the termination of this Agreement and
payment of all other Obligations.

 

2.6.                            Funding.  Each Lender shall be entitled to fund
all or any portion of its Commitment to make Loans in any manner it may
determine in its sole discretion, including, without limitation, in the Grand
Cayman inter-bank market, the London inter-bank market and within the United
States, but all calculations and transactions hereunder shall be conducted as
though all Lenders actually fund all LIBO Rate Loans through the purchase of
offshore dollar deposits in the amount of such Lender’s Applicable Term
Percentage or Applicable Revolving Percentage, as the case may be, of the
relevant LIBO Rate Loan with a maturity corresponding to the applicable Interest
Period.

 

2.7.                            Increased Costs.

 

(1)                                 Subject to the provisions of Section 2.10
(which shall be controlling with respect to the matters covered thereby), in the
event that any Change in Law:

 

(A)                               Does or shall subject any Lender, the Issuing
Lender or the Swing Line Lender to any Taxes of any kind whatsoever with respect
to this Agreement or any Loan, or change the basis of determining the Taxes
imposed on payments to such Lender, the Issuing Lender or the Swing Line Lender
of principal, fee, interest or any other amount payable hereunder (except for
Indemnified Taxes or Other Taxes, which shall be governed by Section 2.10, or
the imposition of, or changes in the rate of, Excluded Taxes);

 

(B)                               Does or shall impose, modify or hold
applicable any reserve, capital requirement, special deposit, compulsory loan or
similar requirements against assets held by, or deposits or other liabilities in
or for the account of, advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender, the Issuing Lender or
the Swing Line Lender which are not otherwise included in the determination of
interest payable on the Obligations;

 

25

--------------------------------------------------------------------------------


 

(C)                               Does or shall impose on any Lender, the
Issuing Lender or the Swing Line Lender any other condition; or

 

(D)                               Does or shall impose on any Lender, the
Issuing Lender or the Swing Line Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBO Rate Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender,
the Issuing Lender or the Swing Line Lender of making, renewing or maintaining
its Revolving Commitment or its Credit Exposure or to increase the cost of such
Lender, the Issuing Lender or the Swing Line Lender of participating in, issuing
or maintaining any Letter of Credit or Swing Line Loan or to reduce any amount
receivable in respect thereof or the rate of return on the capital of such
Lender, the Issuing Lender or the Swing Line Lender or any corporation
controlling such Lender, the Issuing Lender or the Swing Line Lender, then, in
any such case, the Borrower shall, without duplication of amounts payable
pursuant to Section 2.10, promptly (and in any event no later than 10 Business
Days after receipt by the Borrower of notice from the applicable Lender, the
Issuing Lender or the Swing Line Lender pursuant to Section 2.7(2) below
claiming additional amounts pursuant to this Section 2.7) pay to such Lender,
the Issuing Lender or the Swing Line Lender, upon its written demand made
through the Administrative Agent, any additional amounts necessary to compensate
such Lender, the Issuing Lender or the Swing Line Lender for such additional
cost or reduced amounts receivable or rate of return as determined by such
Lender, the Issuing Lender or the Swing Line Lender with respect to this
Agreement or such Lender’s, the Issuing Lender’s or the Swing Line Lender’s
Revolving Commitment, Credit Exposure or Letter of Credit obligations.

 

(2)                                 If a Lender, the Issuing Lender or the Swing
Line Lender become entitled to claim any additional amounts pursuant to this
Section 2.7, it shall promptly notify the Borrower of the event by reason of
which it has become so entitled.  A certificate as to any additional amounts so
claimed payable containing the calculation thereof in reasonable detail
submitted by a Lender, the Issuing Lender or the Swing Line Lender to the
Borrower, accompanied by a certification that such Lender, the Issuing Lender or
the Swing Line Lender has required substantially all obligors under other
commitments of this type made available by such Lender, the Issuing Lender or
the Swing Line Lender to similarly so compensate such Lender, the Issuing Lender
or the Swing Line Lender, shall constitute prima facie evidence thereof;
provided that the Borrower shall not be required to compensate a Lender, the
Issuing Lender or the Swing Line Lender pursuant to this Section 2.7 for any
increased cost or reduction in respect of a period occurring more than six
months prior to the date that such Lender, the Issuing Lender or the Swing Line
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor unless the circumstances giving rise to such increased cost or
reduction became applicable retroactively, in which case no such time limitation
shall apply so long as such Lender requests compensation within six months from
the date such circumstances become applicable.

 

(3)                                 Other than as set forth in this Section 2.7,
the failure or delay on the part of any Lender, the Issuing Lender or the Swing
Line Lender to demand compensation pursuant to this Section 2.7 shall not
constitute a waiver of such Lender’s, the Issuing Lender’s

 

26

--------------------------------------------------------------------------------


 

or the Swing Line Lender’s right to demand such compensation.  The provisions of
this Section 2.7 shall survive the termination of this Agreement and payment of
the Loans and all other Obligations.

 

2.8.                            Obligation of Lenders to Mitigate; Replacement
of Lenders.  Each Lender agrees that:

 

(1)                                 As promptly as reasonably practicable after
the officer of such Lender responsible for administering such Lender’s Revolving
Commitment and Credit Exposure becomes aware of any event or condition that
would entitle such Lender to receive payments under Section 2.7 above or
Section 2.10 below or to cease maintaining LIBO Rate Loans under Section 2.5
above, such Lender will use reasonable efforts:  (i) to maintain its Revolving
Commitment and Credit Exposure through another lending office of such Lender or
(ii) take such other measures as such Lender may deem reasonable, if as a result
thereof the additional amounts which would otherwise be required to be paid to
such Lender pursuant to Section 2.7 above or pursuant to Section 2.10 below
would be materially reduced or eliminated or the conditions rendering such
Lender incapable of maintaining LIBO Rate Loans under Section 2.5 above no
longer would be applicable, and if, as determined by such Lender in its sole
discretion, the maintaining of such LIBO Rate Loans through such other lending
office or in accordance with such other measures, as the case may be, would not
otherwise materially adversely affect such LIBO Rate Loans or the interests of
such Lender.

 

(2)                                 If the Borrower receives a notice pursuant
to Section 2.7 above or pursuant to Section 2.10 below or a notice pursuant to
Section 2.5 above stating that a Lender is unable to maintain LIBO Rate Loans
(for reasons not generally applicable to the Required Lenders), so long as
(i) no Potential Default or Event of Default shall have occurred and be
continuing, (ii) the Borrower has obtained a commitment from another Lender or
an Eligible Assignee to purchase at par such Lender’s Revolving Commitment, its
Credit Exposure at such time and accrued interest and fees and to assume all
obligations of the Lender to be replaced under the Loan Documents and (iii) such
Lender to be replaced is unwilling to withdraw the notice delivered to the
Borrower, upon thirty (30) days’ prior written notice to such Lender and the
Administrative Agent, the Borrower may require, at the Borrower’s expense, the
Lender giving such notice to assign, without recourse, all of its Revolving
Commitment, Credit Exposure and accrued interest and fees to such other Lender
or Eligible Assignee pursuant to the provisions of Section 11.8 below.

 

2.9.                            Funding Indemnification.  In the event of
(a) the payment of any principal of any LIBO Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any LIBO Rate Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 1.8(2) and is revoked in accordance herewith), or (d) the
assignment of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.8(2), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a LIBO Rate Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount determined by

 

27

--------------------------------------------------------------------------------

 

such Lender to be equal to the excess, if any, of (i) the amount of interest
that such Lender would have accrued on the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Reserve Adjusted LIBO
Rate for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an affiliate of such Lender) for dollar deposits from
other banks in the eurodollar market at the commencement of such period.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

2.10.                     Taxes.

 

(1)                                 Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.10) the
Administrative Agent, Lender, the Issuing Lender or the Swing Line Lender (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(2)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(3)                                 The Borrower shall indemnify the
Administrative Agent, each Lender, the Issuing Lender and the Swing Line Lender,
within ten (10) Business Days after written demand therefore, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.10) paid by the Administrative Agent, such Lender, such Issuing Lender
or such Swing Line Lender, as the case may be, and any penalties, interest
(except to the extent such penalties and/or interest arise as a result of a
Lender’s, Issuing Lender’s or the Swing Line Lender’s delay in dealing with any
such Indemnified Tax) and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, the Issuing Lender, the Swing Line Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, the Issuing
Lender or the Swing Line Lender, shall be conclusive absent manifest error.

 

28

--------------------------------------------------------------------------------


 

(4)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(5)                                 Each Foreign Lender shall deliver to the
Borrower (with copies to the Administrative Agent) on or before the date hereof
(or in the case of a Foreign Lender who became a Lender by way of an assignment,
on or before the date of the assignment) or at least five (5) Business Days
prior to the first date for any payment herewith to such Lender, and from time
to time as required for renewal under applicable law, such certificates,
documents or other evidence, as required by the Code or Treasury Regulations
issued pursuant thereto, including, without limitation, Internal Revenue Service
Form W-8BEN or W-ECI, as appropriate, and any other certificate or statement of
exemption required by Section 871(h) or Section 881(c) of the Code or any
subsequent version thereof, properly completed and duly executed by such Lender
establishing that payments to such Lender hereunder are not subject to
withholding under the Code (“Evidence of No Withholding”).  Each Foreign Lender
shall promptly notify the Borrower and the Administrative Agent of any change in
its applicable lending office and upon written request of the Borrower or the
Administrative Agent shall, prior to the immediately following due date of any
payment by the Borrower hereunder or under any other Loan Document, deliver
Evidence of No Withholding to the Borrower and the Administrative Agent.  The
Borrower shall be entitled to rely on such forms in their possession until
receipt of any revised or successor form pursuant to this Section 2.10(5).  If a
Lender fails to provide Evidence of No Withholding as required pursuant to this
Section 2.10(5), then (i) the Borrower (or the Administrative Agent) shall be
entitled to deduct or withhold from payments to Administrative Agent or such
Lender as a result of such failure, as required by law, and (ii) the Borrower
shall not be required to make payments of additional amounts with respect to
such withheld Taxes pursuant to Section 2.10(1) to the extent such withholding
is required solely by reason of the failure of such Lender to provide the
necessary Evidence of No Withholding.

 

(6)                                 Any Foreign Lender that does not act or
ceases to act for its own account with respect to any portion of any sums paid
or payable to such Lender under any of the Loan Documents (for example, in the
case of a typical participation by such Lender) shall deliver to the Borrower
(with copies to the Administrative Agent and in such number of copies as shall
be requested by the recipient), on or prior to the date such Foreign Lender
becomes a Lender, or on such later date when such Foreign Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and from time to time thereafter, required for renewal under applicable
law:

 

(A)                               duly executed and properly completed copies of
the forms and statements required to be provided by such Foreign Lender under
Section 2.10(5), to establish the portion of any such sums paid or payable with
respect to which such Lender acts for its own account and is providing Evidence
of No Withholding, and

 

(B)                               copies of the Internal Revenue Service Form W
8IMY (or any successor forms) properly completed and duly executed by such
Foreign Lender, together with any information, if any, such Foreign Lender
chooses to transmit with such form, and any

 

29

--------------------------------------------------------------------------------


 

other certificate or statement of exemption required under the Internal Revenue
Code or the regulations thereunder, to establish that such Foreign Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Foreign Lender.

 

(7)                                 Any Lender, Issuing Lender or Swing Line
Lender that is not a Foreign Lender and has not otherwise established to the
reasonable satisfaction of the Borrower and the Administrative Agent that it is
an exempt recipient (as defined in section 6049(b)(4) of the Internal Revenue
Code and the United States Treasury Regulations thereunder) shall deliver to the
Borrower (with copies to the Administrative Agent and in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender, Issuing Lender or Swing Line Lender becomes a Lender, Issuing Lender or
Swing Line Lender under this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the request of the Borrower or the
Administrative Agent), duly executed and properly completed copies of Internal
Revenue Service Form W 9.

 

(8)                                 If the Administrative Agent or any
Lender, Issuing Lender or Swing Line Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.10, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.10 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender, Issuing Lender or Swing Line Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, Issuing Lender or Swing Line Lender, as the case may be,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender, Issuing Lender or Swing Line Lender, in the
event the Administrative Agent or such Lender, Issuing Lender or Swing Line
Lender, as applicable, is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require the Administrative
Agent or any Lender, Issuing Lender or Swing Line Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

(9)                                 If a payment made to or on behalf of a
Lender, Issuing Lender or Swing Line Lender hereunder or under any other Loan
Document would be subject to United States withholding Tax imposed by FATCA if
such Lender, Issuing Lender or Swing Line Lender fails to comply with the
applicable reporting and other requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender, Issuing
Lender or Swing Line Lender, as the case may be, shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such documentation reasonably
requested by the Borrower or the Administrative Agent sufficient for the
Borrower and Administrative Agent (i) to comply with their obligations under
FATCA and (ii) to determine that such Lender, Issuing Lender or Swing Line
Lender, as

 

30

--------------------------------------------------------------------------------


 

applicable, has complied with such applicable reporting and other requirements
of FATCA or to determine the amount to deduct and withhold from such payment.

 

2.11.                     Fees.

 

(1)                                 Unused Line Fee.  Until the Obligations have
been paid in full and the Agreement terminated, the Borrower agrees to pay, on
the first day of each month and on the Revolving Commitment Termination Date, to
the Administrative Agent, for the ratable account of the Revolving Lenders, an
unused line fee (the “Unused Line Fee”) equal to 0.35% per annum on the average
daily amount by which, during the immediately preceding month or shorter period
if calculated on the Revolving Commitment Termination Date, the aggregate amount
of the Revolving Lenders’ Revolving Commitments during such period exceeded the
sum of (i) the average daily outstanding amount of Revolving Loans (excluding
Swing Line Loans) and (ii) the undrawn face amount of all outstanding Letters of
Credit.  The unused line fee shall be computed on the basis of a 360-day year
for the actual number of days elapsed.

 

(2)                                 Letter of Credit Fees and Costs.

 

(A)                               The Borrower agrees to pay to the
Administrative Agent for distribution to each Non-Defaulting Lender (based on
their respective Applicable Revolving Percentage) in U.S. Dollars, a fee in
respect of each Letter of Credit issued for the account of any Macerich Entity
(the “Letter of Credit Fee”), in each case for the period from and including the
date of issuance of the respective Letter of Credit to and including the date of
termination of such Letter of Credit, computed at a rate per annum equal to the
applicable “LIBO Spread” as listed in the definition of Applicable LIBO Rate on
the daily Stated Amount of such Letter of Credit.  Accrued Letter of Credit Fees
shall be due and payable on the first Business Day of each August, November,
February and May commencing with August of 2011, and on the Revolving Commitment
Termination Date or such earlier date upon which the Revolving Commitments are
terminated.

 

(B)                               The Borrower agrees to pay the Issuing Lender,
for its own account, in U.S. Dollars, a facing fee in respect of each Letter of
Credit issued for the account of any Macerich Entity by such Issuing Lender (the
“Facing Fee”), for the period from and including the date of issuance of such
Letter of Credit to and including the date of the termination of such Letter of
Credit, computed at a rate equal to one-eighth of one percent (.125%) per annum
of the daily Stated Amount of such Letter of Credit; provided that in no event
shall the annual Facing Fee with respect to any Letter of Credit be less than
$500.  Accrued Facing Fees shall be due and payable in arrears on the first
Business Day of each August, November, February and May commencing with
August of 2011, and on the Revolving Commitment Termination Date or such earlier
date upon which the Revolving Commitments are terminated.

 

(C)                               The Borrower shall pay, upon each payment
under, issuance of, or amendment to, any Letter of Credit, such amount as shall
at the time of such event be the administrative charge and the reasonable
expenses which the applicable Issuing Lender is generally imposing for payment
under, issuance of, or amendment to, Letters of Credit issued by it, not to
exceed $500 per issuance or amendment.

 

31

--------------------------------------------------------------------------------


 

(3)                                 Administrative Agent Fee.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent in that certain Fee Letter dated as of the date hereof.

 

(4)                                 Payment of Fees.  All fees payable hereunder
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (except the Facing Fee which shall be paid to the Issuing
Lender) for distribution, in the case of the Unused Line Fee and the Letter of
Credit Fee, to the Revolving Lenders entitled thereto.  Fees paid shall not be
refundable under any circumstances.

 

2.12.                     Default Interest.  During such time as there shall
have occurred and be continuing an Event of Default, all Obligations (including
any accrued and unpaid interest) outstanding, shall, at the election of the
Administrative Agent, bear interest at a per annum rate equal to two percent
(2%) above the applicable rate of interest in effect during the applicable
calculation period.

 

2.13.                     Computation.  All computations of interest and fees
payable hereunder shall be based upon a year of 360 days for the actual number
of days elapsed (which results in more interest being paid than if computed on
the basis of a 365-day year).

 

2.14.                     Application of Insufficient Payments.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest,
fees and prepayment premiums then due under this Agreement and the other Loan
Documents, such funds shall be applied (i) first, to pay interest, fees and
prepayment premiums then due under this Agreement and the other Loan Documents,
ratably among the parties entitled thereto in accordance with the amounts of
interest, fees and prepayment premiums then due to such parties, and
(ii) second, to pay principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

ARTICLE 3.                           Incremental Facility.

 

3.1.                            Incremental Facility Request.  Borrower may, by
written notice to the Administrative Agent on one or more occasions prior to the
Revolving Commitment Termination Date, elect to request (A) an increase to the
existing Revolving Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), by an amount that would result in
the sum of all Revolving Commitments (both existing and New Revolving Loan
Commitments) plus all New Term Loan Commitments (including, for the avoidance of
doubt, the Series A Term Loan Commitments), if any, not exceeding $2,000,000,000
in the aggregate (each such amount in addition to the Revolving Commitments as
of the Closing Date, a “Facility Increase” and the maximum aggregate increase,
the “Maximum Increase Amount”) and not less than $25,000,000 per request (or
such lesser amount which shall be approved by Administrative Agent or such
lesser amount that shall constitute the difference between the Maximum Increase
Amount and the sum of all such New Revolving Loan Commitments plus New Term Loan
Commitments

 

32

--------------------------------------------------------------------------------


 

obtained prior to such date), and integral multiples of 5,000,000 in excess of
that amount.  Each such notice shall specify (A) the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, shall be effective,
which shall be a date not less than 10 Business Days, nor more than 30 Business
Days after the date on which such notice is delivered to the Administrative
Agent (or such shorter or longer period as the Administrative Agent may agree in
its sole discretion) and (B) the identity of each Lender or other Person that is
an Eligible Assignee (each Lender or other Eligible Assignee who agrees to
provide all or a portion of the New Revolving Loan Commitments being referred to
herein as a “New Revolving Loan Lender” and each Lender or other Eligible
Assignee who agrees to provide all or a portion of the New Term Loan Commitments
being referred to herein as a “New Term Loan Lender”, as applicable) to whom the
Borrower proposes any portion of such New Revolving Loan Commitments or New Term
Loan Commitments, as applicable, be allocated and the amounts of such
allocations; provided that any Lender or other Eligible Assignee approached to
provide all or a portion of the New Revolving Loan Commitments or New Term Loan
Commitments, as applicable, may elect or decline, in its sole discretion, to
provide a New Revolving Loan Commitment or New Term Loan Commitment, as
applicable.

 

3.2.                            Facility Increase Arrangers.  Except as provided
in Section 3.1 above, the Administrative Agent and the Joint Lead Arrangers (in
such capacity, the “Facility Increase Arrangers”), unless any of them separately
waives such right, will manage all aspects of the syndication of the proposed
New Revolving Loan Commitments and New Term Loan Commitments in consultation
with the Borrower, including identifying each New Revolving Loan Lender or New
Term Loan Lender, as applicable, to whom any portion of any Facility Increase
shall be allocated, the timing of all offers to Lenders and other Eligible
Assignees and the acceptance of commitments, the amounts offered and the
compensation provided; provided, that (i) the Facility Increase Arrangers will
consult with the Borrower with respect to the syndication of the proposed
Facility Increase, (ii) any allocation to any Eligible Assignee that is not a
Lender or an Affiliate of a Lender shall be subject to the consent of the
Borrower and the Administrative Agent (in each case, such consent not to be
unreasonably withheld or delayed) and (iii) in the event the Facility Increase
Arrangers are unable to fully syndicate the proposed Facility Increase by the
date which is 10 Business Days prior to the applicable Increased Amount Date,
the Borrower may identify Persons who are Eligible Assignees to whom the
Facility Increase Arrangers shall allocate any unsyndicated portion of the
Facility Increase, subject to the Administrative Agent’s consent right as set
forth in subclause (ii) above.  Subject to the immediately preceding sentence,
the Facility Increase Arrangers and each Lender shall have the ongoing right to
sell, assign, syndicate, participate, or transfer all or a portion of its
Commitments or Loans or other Obligations owing to it to one or more investors
as otherwise provided in Section 11.8.  Without limitation on the Facility
Increase Arrangers’ rights as set forth herein, in the event there are Lenders
and Eligible Assignees that have committed to New Revolving Loan Commitments or
New Term Loan Commitments, as applicable, in excess of the maximum amount
requested (or permitted), then the Facility Increase Arrangers shall have the
right to allocate such commitments, first to Lenders and then to Eligible
Assignees, on whatever basis the Facility Increase Arrangers determine is
appropriate (except that no such allocation to any Eligible Assignee that is not
a Lender or an Affiliate of any Lender shall be in an amount less than
$20,000,000 and the Facility Increase Arrangers will consult with the Borrower
with respect to such allocations).

 

33

--------------------------------------------------------------------------------


 

3.3.                            Conditions to Effectiveness of Facility
Increase.  Such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, shall become effective as of such Increased Amount Date, subject to
the satisfaction of each of the following conditions precedent, as determined by
the Administrative Agent in its good faith judgment:

 

(i)   no Potential Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Facility Increase;

 

(ii)   the Borrower Parties shall be in pro forma compliance with each of the
covenants set forth in Section 8.12 as of the last day of the most recently
ended Fiscal Quarter after giving effect to such Facility Increase;

 

(iii)   the New Revolving Loan Commitments and/or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the New Revolving Loan Lender and/or the
New Term Loan Lender, as applicable, and the Administrative Agent, each of which
shall be recorded in the Register, and each New Revolving Loan Lender and New
Term Loan Lender, as applicable, shall be subject to the requirements set forth
in Section 2.10(5) and Section 2.10(7), as applicable, and any New Revolving
Loan Lender and/or New Term Loan Lender who is not already a Lender shall become
a Lender hereunder;

 

(iv)   the Borrower shall make any payments required pursuant to Section 2.9 in
connection with the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable;

 

(v)   the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction;

 

(vi)   as requested by the Administrative Agent, the Borrower Parties shall have
acknowledged and ratified that their obligations under the applicable Loan
Documents remain in full force and effect, and continue to guaranty and secure,
as applicable, the Obligations under the Loan Documents, as modified by the
applicable Facility Increase and the implementation thereof; and

 

(vii)   the Borrower shall have paid all reasonable costs and expenses incurred
by the Administrative Agent in connection with the applicable Facility Increase.

 

3.4.                            Additional Facility Increase Matters.

 

(1)                                 On any Increased Amount Date on which New
Revolving Loan Commitments are effected, subject to the satisfaction of the
foregoing terms and conditions, (a) each of the Revolving Lenders shall assign
to each of the New Revolving Loan Lenders, and each of the New Revolving Loan
Lenders shall purchase from each of the Revolving Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by existing Revolving Lenders and New Revolving Loan Lenders
ratably in accordance with their

 

34

--------------------------------------------------------------------------------


 

Revolving Commitments after giving effect to the addition of such New Revolving
Loan Commitments to the Revolving Commitments, (b) each Revolving Lender shall
automatically and without further act be deemed to have assigned to each of the
New Revolving Loan Lenders, and each such New Revolving Loan Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans will be held by existing Revolving Lenders and New
Revolving Loan Lenders ratably in accordance with their Revolving Commitments
after giving effect to the addition of such New Revolving Loan Commitments to
the Revolving Commitments, (c) each New Revolving Loan Commitment shall be
deemed for all purposes a Revolving Commitment and each loan made thereunder (a
“New Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(d) each New Revolving Loan Lender shall become a Revolving Lender with respect
to the New Revolving Loan Commitment and all matters relating thereto.  The
Administrative Agent and the Revolving Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to any of the transactions effected
pursuant to this Article 3.

 

(2)                                 On any Increased Amount Date on which any
New Term Loan Commitments of any Series are effective, subject to the
satisfaction of the foregoing terms and conditions, (i) each New Term Loan
Lender of any Series shall make a Loan to Borrower (a “New Term Loan”) in an
amount equal to its New Term Loan Commitment of such Series, and (ii) each New
Term Loan Lender of any Series shall become a Lender hereunder with respect to
the New Term Loan Commitment of such Series and the New Term Loans of such
Series made pursuant thereto.  Any New Term Loans made on an Increased Amount
Date shall be designated a separate series (a “Series”) of New Term Loans for
all purposes of this Agreement.

 

(3)                                 The Administrative Agent shall notify
Lenders promptly upon receipt of the Borrower’s notice of each Increased Amount
Date and in respect thereof (y) the New Revolving Loan Commitments and the New
Revolving Loan Lenders or the Series of New Term Loan Commitments and the New
Term Loan Lenders of such Series, as applicable, and (z) in the case of each
notice to any Lender with a Revolving Commitment, the respective interests in
such Lender’s Revolving Loans, in each case subject to the assignments
contemplated by this Section.

 

(4)                                 The terms and provisions of the New
Revolving Loans shall be identical to the existing Revolving Loans. 
Furthermore, (a) the terms of any such New Term Loans of any Series shall not
provide for any amortization payments on or prior to the Revolving Commitment
Termination Date of the existing Revolving Loans, (b) the applicable New Term
Loan Maturity Date of each Series shall be no earlier than the latest Revolving
Commitment Termination Date of the existing Revolving Loans, (c) the Liens on
and security interests in the collateral securing such New Term Loans of any
Series shall be held by the Collateral Agent for the ratable benefit of all
Secured Parties, (d) any guarantees provided in respect of the New Term Loans
shall also guarantee the other Obligations and (e) the Weighted Average Yield
applicable to the New Term Loans of each Series shall be determined by Borrower
and the applicable new Lenders and shall be set forth in each applicable Joinder
Agreement.

 

35

--------------------------------------------------------------------------------


 

(5)                                 Each Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the good faith
judgment of Administrative Agent, to effect the provisions of this Article 3;
provided however, that any amendments to Articles 4 through 10, inclusive, that
adversely affect a Lender shall be subject to the provisions of Section 11.2. 
All such amendments entered into with the applicable Borrower Parties by the
Agents shall be binding and conclusive on all Lenders.

 

ARTICLE 4.                           Credit Support.

 

4.1.                            REIT Guaranty.  As credit support for the
Obligations, on or before the Closing Date, MAC shall execute and deliver to the
Administrative Agent, for the benefit of the Lenders, the REIT Guaranty.

 

4.2.                            Guaranties.  As credit support for the
Obligations, on or before the Closing Date, the Westcor Guarantors, the
Wilmorite Guarantors and the Affiliate Guarantors shall each execute and deliver
to the Administrative Agent, for the benefit of the Lenders, a Subsidiary
Guaranty.  Upon the acquisition of any Project after the Closing Date by any
Borrower Party or Wholly-Owned Subsidiary thereof, in the event that, at the
time of acquisition (i) the principal Property comprising such Project is
unencumbered by any Lien in respect of Borrowed Indebtedness (an “Unencumbered
Property”), (ii) there is no Financing with respect to such Unencumbered
Property within ninety (90) days of its acquisition and (iii) the Supplemental
Guaranty GAV Threshold with respect to such Unencumbered Property has been
exceeded, such Person, if such Person is not already a Guarantor (each a
“Supplemental Guarantor”), shall: (a) execute and deliver to the Administrative
Agent, for the benefit of the Lenders, Issuing Lender, Swing Line Lender and
Agents, a joinder to the Subsidiary Guaranty in the form of Annex A thereto
pursuant to which such Supplemental Guarantor will become a party to the
Subsidiary Guaranty and thereby unconditionally guarantee the Obligations from
time to time owing to the Lenders, Swing Line Lender, Issuing Lender and Agents
and (b) deliver copies of its Organizational Documents, certified by the
Secretary or an Assistant Secretary of such Supplemental Guarantor (or if such
Person is a limited partnership or limited liability company, an authorized
representative of its general partner or manager) as of the date delivered as
being accurate and complete.  Upon (i) the Disposition of any Affiliate
Guarantor or Supplemental Guarantor or (ii) the Disposition or Financing of all
Unencumbered Property owned by such Affiliate Guarantor or Supplemental
Guarantor, the Administrative Agent shall release the guaranty executed by such
Person pursuant to this Section 4.2.

 

4.3.                            Pledge Agreements.  As credit support for the
Obligations, on or before the Closing Date, Macerich Partnership, MAC, and the
other Pledgors shall each execute and deliver to the Collateral Agent, a Pledge
Agreement, pursuant to which each of them shall pledge to the Collateral Agent,
for the ratable benefit of the Secured Parties, all of its direct and indirect
ownership interest in the Subsidiary Entities identified therein.  Upon the
Disposition of the pledged equity of any Affiliate Guarantor or Supplemental
Guarantor by any Pledgor in accordance with the provisions of this Agreement and
the applicable Pledge Agreement or if such Person ceases to be an Affiliate
Guarantor or Supplemental Guarantor, the Collateral Agent shall release the
pledged equity of the Person subject to such disposition.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 5.                           Conditions Precedent.

 

5.1.                            Conditions to Effectiveness.  As conditions
precedent to the effectiveness of this Agreement:

 

(1)                                 The Borrower shall have delivered or shall
have caused to be delivered to the Administrative Agent, in form and substance
satisfactory to the Lenders and their counsel and duly executed by the
appropriate Persons (with sufficient copies for each of the Lenders), each of
the following:

 

(A)                               This Agreement;

 

(B)                               To the extent requested by any Lender pursuant
to Section 1.8(6) above and not previously delivered, a Revolving Loan Note
payable to such Lender;

 

(C)                               The REIT Guaranty and the Subsidiary Guaranty;

 

(D)                               The Pledge Agreements;

 

(E)                                A certificate of the Secretary or Assistant
Secretary of the limited liability company or general partner, managing member
or other managing Person or Persons, as applicable, of those Borrower Parties
which are partnerships or limited liability companies that do not have officers
attaching copies of resolutions duly adopted by the Board of Directors of such
general partner, managing member or other managing Person or Persons, as
applicable, approving the execution, delivery and performance of the Loan
Documents on behalf of such Borrower Parties and certifying the names and true
signatures of the officers of such limited liability company or, for
partnerships or limited liability companies that do not have officers, such
general partner, managing member or other managing Person or Persons, as
applicable, authorized to sign the Loan Documents to which such Borrower Parties
are party;

 

(F)                                 A certificate or certificates of the
Secretary or an Assistant Secretary of those Borrower Parties which are
corporations attaching copies of resolutions duly adopted by the Board of
Directors of such Borrower Parties approving the execution, delivery and
performance of the Loan Documents to which such Borrower Parties are party and
certifying the names and true signatures of the officers of each of such
Borrower Parties authorized to sign the Loan Documents on behalf of such
Borrower Parties;

 

(G)                               An opinion of counsel for the Borrower Parties
as of the Closing Date, in form and substance reasonably acceptable to the
Administrative Agent and the Lenders;

 

(H)                              Copies of the Certificate of Incorporation,
Certificate of Formation, or Certificate of Limited Partnership of each of the
Borrower Parties, certified by the Secretary of State of the state of formation
of such Person;

 

(I)                                   Copies of the Organizational Documents of
each of the Borrower Parties (unless delivered pursuant to clause (H) above)
certified by the Secretary or an Assistant Secretary of such Person (or if such
Person is a limited partnership or limited liability

 

37

--------------------------------------------------------------------------------


 

company, an authorized representative of its general partner or manager) as of
the date of this Agreement as being accurate and complete;

 

(J)                                   A certificate of authority and good
standing or analogous documentation as of a recent date for each of the Borrower
Parties for the state in which such Person is organized, formed or incorporated,
as applicable;

 

(K)                              From a Responsible Officer of the Borrower, a
Closing Certificate dated as of the Closing Date;

 

(L)                                Confirmation from the Administrative Agent
and the Collateral Agent (which may be oral) that all fees required to be paid
by the Borrower on or before the Closing Date have been, or will upon the
initial funding of the Revolving Loans be, paid in full;

 

(M)                            Evidence satisfactory to the Administrative Agent
and the Collateral Agent that all reasonable costs and expenses of the
Administrative Agent, including, without limitation, fees of outside counsel and
fees of third party consultants and appraisers, required to be paid by the
Borrower on or prior to the Closing Date have been, or will upon the funding of
the Revolving Loans be, paid in full;

 

(N)                               From a Responsible Financial Officer of MAC, a
Compliance Certificate in form and substance satisfactory to the Administrative
Agent and the Lenders, evidencing, as applicable, MAC’s compliance with the
financial covenants set forth under Section 8.12 below at and as of December 31,
2010; and

 

(O)                               Evidence satisfactory to the Administrative
Agent and the Collateral Agent that all amounts outstanding under the Existing
Credit Agreement shall have been paid in full, all commitments in respect
thereof terminated and all guarantees thereof and security therefor shall have
been discharged.

 

(2)                                 Each of the requirements set forth on
Schedule 5.1(2) attached hereto shall have been met to the satisfaction of the
Administrative Agent and the Lenders.

 

(3)                                 All representations and warranties of the
Borrower Parties set forth herein and in the other Loan Documents shall be
accurate and complete in all material respects as if made on and as of the
Closing Date (unless any such representation and warranty speaks as of a
particular date, in which case it shall be accurate and complete in all material
respects as of such date).

 

(4)                                 There shall not have occurred and be
continuing as of the Closing Date any Event of Default or Potential Default.

 

(5)                                 All acts and conditions (including, without
limitation, the obtaining of any third party consents and necessary regulatory
approvals and the making of any required filings, recordings or registrations)
required to be done and performed and to have happened precedent to the
execution, delivery and performance of the Loan Documents by each of the
Borrower Parties shall have been done and performed.

 

38

--------------------------------------------------------------------------------

 

(6)                                 There shall not have occurred any change,
occurrence or development that could reasonably be expected, in the good faith
opinion of the Lenders, to have a Material Adverse Effect.

 

(7)                                 All documentation, including, without
limitation, documentation for corporate and legal proceedings in connection with
the transactions contemplated by the Loan Documents shall be satisfactory in
form and substance to the Administrative Agent, the Lenders and their counsel.

 

5.2.                            Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any New Borrowing (and with respect to
subsection (2) below, any LIBO Rate Borrowing), and of the Issuing Lender to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(1)                                 The representations and warranties of the
Borrower set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (and in the event any exception or
disclosure schedule provided to Administrative Agent in connection with such
representations and warranties is proposed by Borrower to be updated, any such
updates shall be non-material and shall be approved by the Administrative Agent
in its good faith judgment) on and as of the date of such New Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date);

 

(2)                                 At the time of the Borrower’s request for,
and immediately after giving effect to, a New Borrowing or any LIBO Rate
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Potential Default or Event of Default shall
have occurred and be continuing; and

 

(3)                                 At the time of each New Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, a Responsible Officer shall certify that (i) no Potential Default or
Event of Default shall have occurred and be continuing and (ii) after giving
effect to such New Borrowing or issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, the Borrower Parties remain in compliance
with the covenants set forth in Article 8 after giving effect to such New
Borrowing or issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, including supporting documentation reasonably satisfactory to the
Administrative Agent.

 

(4)                                 Each New Borrowing and each issuance,
amendment, renewal or extension of such Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in the preceding sentence.

 

ARTICLE 6.                           Representations and Warranties.  As an
inducement to the Administrative Agent, the Issuing Lender, the Swing Line
Lender and each Lender to enter into this Agreement, each of the Borrower and
MAC, collectively and severally, represent and warrant as of the Closing Date
(or such later date as otherwise expressly provided in this Agreement), to the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender:

 

39

--------------------------------------------------------------------------------


 

6.1.                            Financial Condition.  Complete and accurate
copies of the following financial statements and materials have been delivered
to the Administrative Agent: (i) audited financial statements of MAC for 2009
and 2010 and (ii) unaudited financial statements of MAC for each fiscal quarter
ending after December 31, 2010 and more than 45 days prior to the Closing Date
(the materials described in clauses (i) and (ii) are referred to as the “Initial
Financial Statements”).  All financial statements included in the Initial
Financial Statements were prepared in all material respects in conformity with
GAAP, except as otherwise noted therein, and fairly present in all material
respects the respective consolidated financial positions, and the consolidated
results of operations and cash flows for each of the periods covered thereby of
MAC and its consolidated Subsidiaries as at the respective dates thereof.  None
of the Borrower Parties or any of their Subsidiaries has any Contingent
Obligation, contingent liability or liability for any taxes, long-term leases or
commitments, not reflected in its audited financial statements delivered to the
Administrative Agent on or prior to the Closing Date or otherwise disclosed to
the Administrative Agent and the Lenders in writing, which will have or is
reasonably likely to have a Material Adverse Effect.

 

6.2.                            No Material Adverse Effect.  Since the Statement
Date no event has occurred which has resulted in, or is reasonably likely to
have, a Material Adverse Effect.

 

6.3.                            Compliance with Laws and Agreements.  Each of
the Borrower Parties and the Macerich Core Entities is in compliance with all
Requirements of Law and Contractual Obligations, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

6.4.                            Organization, Powers; Authorization;
Enforceability.

 

(1)                                 Macerich Partnership (A) is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware, (B) is duly qualified to do business and is in good
standing under the laws of each jurisdiction in which failure to be so qualified
and in good standing will have or is reasonably likely to have a Material
Adverse Effect, (C) has all requisite partnership power and authority to own,
operate and encumber its Property and to conduct its business as presently
conducted and as proposed to be conducted in connection with and following the
consummation of the transactions contemplated by this Agreement and (D) is a
partnership for purposes of federal income taxation and for purposes of the tax
laws of any state or locality in which Macerich Partnership is subject to
taxation based on its income.

 

(2)                                 MAC (A) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland,
(B) is duly authorized and qualified to do business and is in good standing
under the laws of each jurisdiction in which failure to be so qualified and in
good standing will have or is reasonably likely to have a Material Adverse
Effect, and (C) has all requisite corporate power and authority to own, operate
and encumber its Property and to conduct its business as presently conducted.

 

(3)                                 Each Westcor Guarantor, Wilmorite Guarantor
and Affiliate Guarantor (A) is either a corporation, a limited partnership or a
limited liability company duly incorporated, formed or organized, validly
existing, and in good standing under the laws of the

 

40

--------------------------------------------------------------------------------


 

State of its incorporation, organization and/or formation, (B) is duly qualified
to do business and is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing will have or is reasonably
expected to have a Material Adverse Effect, and (C) has all requisite corporate,
partnership or limited liability company power and authority to own, operate and
encumber its Property and to conduct its business as presently conducted and as
proposed to be conducted in connection with and following the consummation of
the transactions contemplated by this Agreement.

 

(4)                                 True, correct and complete copies of the
Organizational Documents described in Section 5.1(1)(I) have been delivered to
the Administrative Agent, each of which is in full force and effect, has not
been Modified except to the extent indicated therein and, to the best knowledge
of each of the Borrower Parties party to this Agreement, there are no defaults
under such Organizational Documents and no events which, with the passage of
time or giving of notice or both, would constitute a default under such
Organizational Documents.

 

(5)                                 The Borrower Parties have the requisite
partnership, company or corporate power and authority to execute, deliver and
perform this Agreement and each of the other Loan Documents which are required
to be executed on their behalf.  The execution, delivery and performance of each
of the Loan Documents which must be executed in connection with this Agreement
by the Borrower Parties and to which the Borrower Parties are a party and the
consummation of the transactions contemplated thereby are within their
partnership, company, or corporate powers, have been duly authorized by all
necessary partnership, company, or corporate action and such authorization has
not been rescinded. No other partnership, company, or corporate action or
proceedings on the part of the Borrower Parties is necessary to consummate such
transactions.

 

(6)                                 Each of the Loan Documents to which each
Borrower Party is a party has been duly executed and delivered on behalf of such
Borrower Party and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to bankruptcy,
insolvency, reorganization, or other laws affecting creditors’ rights generally
and to principles of equity, regardless of whether considered in a proceeding in
equity or at law), is in full force and effect and all the terms, provisions,
agreements and conditions set forth therein and required to be performed or
complied with by such Borrower Party on or before the Closing Date have been
performed or complied with, and no Potential Default or Event of Default exists
thereunder.

 

6.5.                            No Conflict.  The execution, delivery and
performance of the Loan Documents, the borrowing hereunder and the use of the
proceeds thereof, will not violate any material Requirement of Law or any
Organizational Document or any material Contractual Obligation of any of the
Borrower Parties or the Macerich Core Entities; or, except as contemplated by
the Pledge Agreements, create or result in the creation of any Lien on any
material assets of any of the Borrower Parties.

 

6.6.                            No Material Litigation.  Except as disclosed on
Schedule 6.6 hereto, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower Parties party to this Agreement, threatened by or

 

41

--------------------------------------------------------------------------------


 

against the Borrower Parties or the Macerich Core Entities or against any of
such Persons’ Properties or revenues which, could reasonably be expected to have
a Material Adverse Effect.

 

6.7.                            Taxes.  All federal and other material tax
returns, reports and similar statements or filings of the Borrower Parties and
the Macerich Core Entities have been timely filed.  Except for Permitted
Encumbrances, all taxes, assessments, fees and other charges of Governmental
Authorities upon such Persons and upon or relating to their respective
Properties, assets, receipts, sales, use, payroll, employment, income, licenses
and franchises which are shown in such returns or reports to be due and payable
have been paid, except to the extent (i) such taxes, assessments, fees and other
charges of Governmental Authorities are subject to a Good Faith Contest; or
(ii) the non-payment of such taxes, assessments, fees and other charges of
Governmental Authorities would not, individually or in the aggregate, result in
a Material Adverse Effect.  The Borrower Parties party to this Agreement have no
knowledge of any proposed tax assessment against the Borrower Parties or the
Macerich Core Entities that will have or is reasonably likely to have a Material
Adverse Effect.

 

6.8.                            Investment Company Act.  Neither the Borrower
nor any Borrower Party, nor any Person controlling such entities is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940 (as amended from time to
time).

 

6.9.                            Subsidiary Entities.  Schedule 6.9 (A) contains
charts and diagrams reflecting the corporate structure of the Borrower Parties
and their respective Subsidiary Entities indicating the nature of the corporate,
partnership, limited liability company or other equity interest in each Person
included in such chart or diagram; and (B) accurately sets forth (1) the correct
legal name of such Person, the type of organization, and the jurisdiction of its
incorporation or organization, and (2) the percentage thereof owned by the
Borrower Parties and their Subsidiaries, in each case, as of the Closing Date. 
None of such issued and outstanding Capital Stock or Securities owned by any
Borrower Entity is subject to any vesting, redemption, or repurchase agreement,
and there are no warrants or options outstanding with respect to such
Securities, in each case, as of the Closing Date, except as noted on Schedule
6.9. The outstanding Capital Stock of each Subsidiary Entity shown on Schedule
6.9 as being owned by a Borrower Party or its Subsidiary is duly authorized,
validly issued, fully paid and nonassessable.  Except where failure may not have
a Material Adverse Effect, each Subsidiary Entity of the Borrower Parties: 
(A) is a corporation, limited liability company, or partnership, as indicated on
Schedule 6.9, duly organized, validly existing and, if applicable, in good
standing under the laws of the jurisdiction of its organization, (B) is duly
qualified to do business and, if applicable, is in good standing under the laws
of each jurisdiction in which failure to be so qualified and in good standing
would limit its ability to use the courts of such jurisdiction to enforce
Contractual Obligations to which it is a party, and (C) has all requisite
partnership, company or corporate power and authority to own, operate and
encumber its Property and to conduct its business as presently conducted and as
proposed to be conducted hereafter.

 

6.10.                     Federal Reserve Board Regulations.  Neither the
Borrower nor any other Borrower Party is engaged or will engage, principally or
as one of its important activities, in the business of extending credit for the
purpose of “purchasing” or “carrying” any “Margin Stock” within the respective
meanings of such terms under Regulations U, T and X.  No part of the

 

42

--------------------------------------------------------------------------------


 

proceeds of the Loans will be used for “purchasing” or “carrying” “Margin Stock”
as so defined for any purpose which violates, or which would be inconsistent
with, the provisions of, any Requirement of Law (including, without limitation,
the Regulations of the Board of Governors of the Federal Reserve System).

 

6.11.                     ERISA Compliance.  Except as disclosed on Schedule
6.11:

 

(1)                                 Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state law, except
where the failure to do so individually or in the aggregate could not reasonably
be expected to result in a Material Adverse Effect.  Each Plan which is intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Borrower
Parties party to this Agreement, nothing has occurred which would cause the loss
of such qualification.

 

(2)                                 There are no pending or, to the best
knowledge of Borrower Parties party to this Agreement, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(3)                                 No ERISA Event has occurred or is reasonably
expected to occur with respect to any Pension Plan or, to the best knowledge of
the Borrower Parties party to this Agreement, any Multiemployer Plan, which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(4)                                 No Pension Plan has any Unfunded Pension
Liability, which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(5)                                 None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(6)                                 None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has incurred nor reasonably
expects to incur any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan, which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(7)                                 None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has transferred any Unfunded
Pension Liability to any person or otherwise engaged in a transaction that is
subject to Section 4069 or 4212(c) of ERISA, which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

6.12.                     Assets and Liens.  Each of the Borrower Parties and
their respective Subsidiary Entities has good and marketable fee or leasehold
title to all Property and assets

 

43

--------------------------------------------------------------------------------


 

reflected in the financial statements referred to in Section 6.1 above in all
material respects, except Property and assets sold or otherwise disposed of in
the ordinary course of business subsequent to the respective dates thereof. 
None of the Borrower Parties, nor their respective Subsidiary Entities, has
outstanding Liens on any of its Properties or assets nor are there any security
agreements to which it is a party, except for Liens permitted in accordance with
Section 8.1.

 

6.13.                     Securities Acts.  None of the Borrower Parties or
their respective Subsidiary Entities has issued any unregistered securities in
violation of the registration requirements of Section 5 of the Securities Act of
1933, (as amended from time to time, the “Act”) or any other law, nor are they
in violation of any rule, regulation or requirement under the Act, or the
Securities Exchange Act of 1934, (as amended from time to time) other than
violations which could not reasonably be expected to have a Material Adverse
Effect.  None of the Borrower Parties is required to qualify an indenture under
the Trust Indenture Act of 1939, (as amended from time to time) in connection
with its execution and delivery of this Agreement or the incurrence of
Indebtedness hereunder.

 

6.14.                     Consents, Etc.  Except as disclosed in Schedule 6.14,
no consent, approval or authorization of, or registration, declaration or filing
with any Governmental Authority or any other Person is required on the part of
the Borrower Parties or the Macerich Core Entities in connection with the
execution and delivery of the Loan Documents by the Borrower Parties, or the
performance of or compliance with the terms, provisions and conditions thereof
by such Persons, other than those that have been obtained or will be obtained by
the legally required time.

 

6.15.                     Hazardous Materials.  The Borrower Parties and the
Macerich Core Entities have caused Phase I and the other environmental
assessments as set forth in Schedule 6.15 to be conducted or have taken other
steps to investigate the past and present environmental condition and use of
their Retail Properties (as used in this Section 6.15 and Section 7.9, the
“Designated Environmental Properties”).  Based on such investigation, except as
otherwise disclosed in the reports listed on Schedule 6.15, to the best
knowledge of the Borrower and MAC:  (1) no Hazardous Materials have been
discharged, disposed of, or otherwise released on, under, or from the Designated
Environmental Properties so as to be reasonably expected to result in a
violation of Hazardous Materials Laws and a material adverse effect to such
Designated Environmental Property or the owner thereof; (2) the owners of the
Designated Environmental Properties have obtained all material environmental,
health and safety permits and licenses necessary for their respective
operations, and all such permits are in good standing and the holder of each
such permit is currently in compliance with all terms and conditions of such
permits, except to the extent the failure to obtain such permits or comply
therewith is not reasonably expected to result in a Material Adverse Effect or
in a material adverse effect to such Designated Environmental Property or the
owner thereof; (3) none of the Designated Environmental Properties is listed or
proposed for listing on the National Priorities List (“NPL”) pursuant to CERCLA
or on the Comprehensive Environmental Response Compensation Liability
Information System List (“CERCLIS”) or any similar applicable state list of
sites requiring remedial action under any Hazardous Materials Laws; (4) none of
the owners of the Designated Environmental Properties has sent or directly
arranged for the transport of any hazardous waste to any site listed or proposed
for listing on the NPL, CERCLIS or any similar state list; (5) there

 

44

--------------------------------------------------------------------------------


 

is not now on or in any Designated Environmental Property:  (a) any landfill or
surface impoundment; (b) any underground storage tanks; (c) any
asbestos-containing material; or (d) any polychlorinated biphenyls (PCB), which
in the case of any of clauses (a) through (d) could reasonably result in a
violation of any Hazardous Materials Laws and a material adverse effect to such
Designated Environmental Property or the owner thereof; (6) no environmental
Lien has attached to any Designated Environmental Properties; and (7) no other
event has occurred with respect to the presence of Hazardous Materials on or
under any of the Properties of the Borrower Parties or the Macerich Core
Entities, which would reasonably be expected to result in a Material Adverse
Effect.  Notwithstanding the foregoing, on the Closing Date all of the
representations set forth above shall be true and correct with respect to all
Properties of the Borrower Parties and the Macerich Core Entities (and not only
the Designated Environmental Properties).

 

6.16.                     Regulated Entities.  None of the Borrower Parties or
the Macerich Core Entities:  (1) is subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other Federal or state statute or regulation limiting its ability to incur
Indebtedness, or (2) is a “foreign person” within the meaning of Section 1445 of
the Code.

 

6.17.                     Copyrights, Patents, Trademarks and Licenses, etc.  To
the best knowledge of the Borrower Parties party to this Agreement, the Borrower
Parties and the Macerich Core Entities own or are licensed or otherwise have the
right to use all of the patents, trademarks, service marks, trade names,
copyrights, contractual franchises, authorizations and other rights that are
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except to the extent that individually or
in the aggregate, would not result, or be expected to result, in a Material
Adverse Effect.  To the best knowledge of the Borrower Parties party to this
Agreement, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower Parties or the Macerich Core Entities infringes upon
any rights held by any other Person, except for any infringements, individually
or in the aggregate, which would not result, or be expected to result, in a
Material Adverse Effect.

 

6.18.                     REIT Status.  MAC:  (1) is a REIT, (2) has not revoked
its election to be a REIT, (3) has not engaged in any “prohibited transactions”
as defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (4) for its current “tax year” as defined in the Code is and for
all prior tax years subsequent to its election to be a REIT has been entitled to
a dividends paid deduction which meets the requirements of Section 857 of the
Code.

 

6.19.                     Insurance.  Schedule 6.19 accurately sets forth as of
the Closing Date all insurance policies currently in effect with respect to the
respective Property and assets and business of the Borrower Parties and the
Macerich Core Entities, specifying for each such policy, (i) the amount thereof,
(ii) the general risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, and (v) the expiration date thereof.  Such insurance policies
are in full force and effect as of the Closing Date, in compliance with the
requirements of Section 7.8 hereof.

 

6.20.                     Full Disclosure.  None of the representations or
warranties made by the Borrower Parties in the Loan Documents as of the date
such representations and warranties are

 

45

--------------------------------------------------------------------------------


 

made or deemed made contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements made therein, in light of
the circumstances under which they are made, not misleading.

 

6.21.                     Indebtedness.  Schedule 6.21 sets forth, as of
December 31, 2010, all Indebtedness for borrowed money of each of the Borrower
Parties and the Macerich Core Entities, and, except as set forth on such
Schedule 6.21, as of the Closing Date, there are no defaults in the payment of
principal or interest on any such Indebtedness, and no payments thereunder have
been deferred or extended beyond their stated maturity, and there has been no
material change in the type or amount of such Indebtedness since December 31,
2010.

 

6.22.                     Real Property.  Set forth on Schedule 6.22 is a list,
as of the date of this Agreement, of all of the Projects of the Borrower Parties
and the Macerich Core Entities, indicating in each case whether the respective
property is owned or ground leased by such Persons, the identity of the owner or
lessee and the location of the respective property.

 

6.23.                     Brokers.  The Borrower Parties have not dealt with any
broker or finder with respect to the transactions embodied in this Agreement and
the other Loan Documents.

 

6.24.                     No Default.  No Default or Potential Default has
occurred and is continuing.

 

6.25.                     Solvency.  On the Closing Date and after giving effect
to all loans made on the Closing Date, each Borrowing and each issuance,
amendment, renewal or extension of any Letter of Credit, each Borrower Party is
and shall be Solvent.

 

6.26.                     Foreign Assets Control Regulations, etc.  None of the
Macerich Entities or their Affiliates:  (i) is or will be in violation of any
Laws relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed.  Reg.  49079 (2001)) (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (“Patriot Act”), or any other
applicable requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”); (ii) is or will
become a “blocked” person listed in or subject to the Annex to the Executive
Order; (iii) has been or will be designated as a Specially Designated National
on any publicly available lists maintained by OFAC or any other publicly
available list of terrorists or terrorist organizations maintained pursuant to
the Patriot Act (any person regulated pursuant to clauses (ii) and (iii), a
“Prohibited Person”); or (iv) conducts or will conduct any business or engages
or will engage in any transactions or dealings with any Prohibited Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person; or any transactions
involving any property or interests in property blocked pursuant to the
Executive Order.

 

ARTICLE 7.                           Affirmative Covenants.  As an inducement to
the Administrative Agent, the Issuing Lender, the Swing Line Lender and each
Lender to enter into this Agreement, each of the Borrower and MAC, collectively
and severally, hereby covenants and agrees with the

 

46

--------------------------------------------------------------------------------


 

Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender
that, as long as any Obligations (excluding indemnification or similar
contingent Obligations for which no claim has been made) remain unpaid:

 

7.1.                            Financial Statements.  The Borrower Parties
shall maintain, for themselves, and shall cause each of the Macerich Core
Entities to maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of consolidated
financial statements in conformity with GAAP.  Each of the financial statements
and reports described below shall be prepared from such system and records and
in form reasonably satisfactory to the Administrative Agent, and shall be
provided to Administrative Agent (and Administrative Agent shall provide a copy
to each requesting Lender):

 

(1)                                 As soon as practicable, and in any event
within ninety (90) days after the close of each fiscal year of MAC, the
consolidated balance sheet of MAC and its Subsidiaries as of the end of such
fiscal year and the related consolidated statements of income, stockholders’
equity and cash flow of MAC and its Subsidiaries for such fiscal year, setting
forth in each case in comparative form the consolidated or combined figures, as
the case may be, for the previous fiscal year, all in reasonable detail and
accompanied by a report thereon of KPMG LLP or other independent certified
public accountants of recognized national standing selected by the Borrower and
reasonably satisfactory to the Administrative Agent, which report shall be
unqualified (except for qualifications that the Required Lenders do not, in
their discretion, consider material) and shall state that such consolidated
financial statements fairly present in all material respects the financial
position of MAC and its Subsidiaries as at the date indicated and the results of
their operations and cash flow for the periods indicated in conformity with GAAP
(except as otherwise stated therein) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 

(2)                                 As soon as practicable, and in any event
within fifty (50) days after the close of each of the first three fiscal
quarters of each fiscal year of MAC, for MAC and its Subsidiaries, unaudited
balance sheets as at the close of each such period and the related combined
statements of income and cash flow of MAC and its Subsidiaries for such quarter
and the portion of the fiscal year ended at the end of such quarter, setting
forth in each case in comparative form the consolidated or combined figures, as
the case may be, for the corresponding periods of the prior fiscal year, all in
reasonable detail and in conformity with GAAP (except as otherwise stated
therein), together with a representation by a Responsible Financial Officer, as
of the date of such financial statements, that such financial statements have
been prepared in accordance with GAAP (provided, however, that such financial
statements may not include all of the information and footnotes required by GAAP
for complete financial information) and reflect all adjustments that are, in the
opinion of management, necessary for a fair presentation in all material
respects of the financial information contained therein;

 

(3)                                 Together with each delivery of any quarterly
or annual report pursuant to paragraphs (1) through (2) of this Section 7.1, MAC
shall deliver a Compliance Certificate signed by MAC’s Responsible Financial
Officer representing and certifying (1) that the Responsible Financial Officer
signatory thereto has reviewed the terms of the Loan

 

47

--------------------------------------------------------------------------------


 

Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated financial
condition of MAC and its Subsidiaries, during the fiscal quarter covered by such
reports, that such review has not disclosed the existence during or at the end
of such fiscal quarter, and that such officer does not have knowledge of the
existence as at the date of such Compliance Certificate, of any condition or
event which constitutes an Event of Default or Potential Default, or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Borrower, MAC or their Subsidiaries have
taken, are taking and propose to take with respect thereto, (2) the calculations
(with such specificity as the Administrative Agent may reasonably request) for
the period then ended which demonstrate compliance with the covenants and
financial ratios set forth in Article 8, (3) a schedule of Total Liabilities in
respect of borrowed money in the level of detail disclosed in MAC’s Form 10-Q
filings with the Securities and Exchange Commission, as well as such other
information regarding such Indebtedness as may be reasonably requested by the
Administrative Agent, and (4) a schedule of EBITDA.

 

(4)                                 To the extent not otherwise delivered
pursuant to this Section 7.1, copies of all financial statements and financial
information delivered by the Borrower and MAC (or, upon Administrative Agent’s
request, any Subsidiaries of such Persons) from time to time to the holders of
any Indebtedness for borrowed money of such Persons; and

 

(5)                                 Copies of all proxy statements, financial
statements, and reports which the Borrower or MAC send to their respective
stockholders or limited partners, and copies of all regular, periodic and
special reports, and all registration statements under the Act which the
Borrower or MAC file with the Securities and Exchange Commission or any
Governmental Authority which may be substituted therefore, or with any national
securities exchange; provided, however, that there shall not be required to be
delivered hereunder such copies for any Lender of prospectuses relating to
future series of offerings under registration statements filed under Rule 415
under the Act or other items which such Lender has indicated in writing to the
Borrower or MAC from time to time need not be delivered to such Lender.

 

(6)                                 Notwithstanding the foregoing, it is
understood and agreed that to the extent MAC files documents with the Securities
and Exchange Commission and such documents contain the same information as
required by subsections (1), (2), (3) (only with respect to subclause (3)),
(4) and (5) above, the Borrower may deliver copies, which copies may be
delivered electronically, of such forms with respect to the relevant time
periods in lieu of the deliveries specified in such clauses.

 

7.2.                            Certificates; Reports; Other Information.  The
Borrower Parties shall furnish or cause to be furnished to the Administrative
Agent, the Issuing Lender, the Swing Line Lender and each of the Lenders
directly:

 

(1)                                 From time to time upon reasonable request by
the Administrative Agent, a rent roll, tenant sales report and income statement
with respect to any Project;

 

(2)                                 As soon as practicable and in any event by
January 1st of each calendar year, (i) a report in form and substance reasonably
satisfactory to the Administrative Agent outlining all insurance coverage
maintained as of the date of such report by the Borrower

 

48

--------------------------------------------------------------------------------


 

Parties and the Macerich Core Entities and the duration of such coverage and
(ii) evidence that all premiums with respect to such coverage have been paid
when due.

 

(3)                                 Promptly, such additional financial and
other information, including, without limitation, information regarding the
Borrower Parties, the Macerich Core Entities, any of such entities’ assets and
Properties as Administrative Agent or any Lender may from time to time
reasonably request, including, without limitation, such information as is
necessary for any Lender to participate out any of its interests in the
Obligations.

 

7.3.                            Maintenance of Existence and Properties. The
Borrower and MAC shall, and shall cause each of the Macerich Core Entities to,
and the other Borrower Parties shall at all times: (1) maintain its corporate
existence or existence as a limited partnership or limited liability company, as
applicable; provided that a Macerich Core Entity (other than the Borrower, MAC,
the Westcor Principal Entities or the Wilmorite Principal Entity) (A) may change
its form of organization from one type of legal entity to another to the extent
otherwise permitted in this Agreement; (B) may effect a dissolution if such
actions are taken subsequent to a Disposition of substantially all of its assets
as otherwise permitted under this Agreement (including Section 8.4); and (C) may
merge or consolidate with any Person as otherwise not prohibited by this
Agreement (including Section 8.3); (2) maintain in full force and effect all
rights, privileges, licenses, approvals, franchises, Properties and assets
material to the conduct of its business; (3) remain qualified to do business and
maintain its good standing in each jurisdiction in which failure to be so
qualified and in good standing will have a Material Adverse Effect; and (4) not
permit, commit or suffer any waste or abandonment of any Project that will have
a Material Adverse Effect.

 

7.4.                            Inspection of Property; Books and Records;
Discussions. The Borrower and MAC shall, and shall cause each of the Macerich
Core Entities to, and the other Borrower Parties shall keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP and all material Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities, and shall permit
representatives of the Administrative Agent, the Issuing Lender, the Swing Line
Lender or any Lender to visit and inspect any of its properties and examine and
make copies or abstracts from any of its books and records at any reasonable
time during normal business hours and as often as may reasonably be desired by
the Administrative Agent, the Issuing Lender, the Swing Line Lender or any
Lender, and to discuss the business, operations, properties and financial and
other condition of Borrower Parties and the Macerich Core Entities with officers
and employees of such Persons, and with their independent certified public
accountants (provided that representatives of such Persons may be present at and
participate in any such discussion).

 

7.5.                            Notices. The Borrower shall promptly, but in any
event within five Business Days after a Responsible Officer of Borrower obtains
knowledge thereof, give written notice to the Administrative Agent, the Issuing
Lender, the Swing Line Lender and each Lender directly of:

 

(1)                                 The occurrence of any Potential Default or
Event of Default and what action the Borrower has taken, is taking, or is
proposing to take in response thereto;

 

49

--------------------------------------------------------------------------------

 

(2)                                 The institution of, or written threat of,
any action, suit, proceeding, governmental investigation or arbitration against
or affecting the Borrower Parties or the Macerich Core Entities and not
previously disclosed, which action, suit, proceeding, governmental investigation
or arbitration (i) exposes, or in the case of multiple actions, suits,
proceedings, governmental investigations or arbitrations arising out of the same
general allegations or circumstances expose, such Persons, in the Borrower’s
reasonable judgment, to liability in an amount aggregating $25,000,000 or more
and is or are not covered by insurance, or (ii) seeks injunctive or other relief
which, if obtained, may have a Material Adverse Effect providing such other
information as may be reasonably available to enable Administrative Agent and
its counsel to evaluate such matters.  The Borrower, upon request of the
Administrative Agent, shall promptly give written notice of the status of any
action, suit, proceeding, governmental investigation or arbitration;

 

(3)                                 Any labor dispute to which the Borrower
Parties or any of the Macerich Core Entities may become a party (including,
without limitation, any strikes, lockouts or other disputes relating to any
Property of such Persons’ and other facilities) which could result in a Material
Adverse Effect;

 

(4)                                 The bankruptcy or cessation of operations of
any tenant to which greater than 5% of either the Macerich Partnership’s or
MAC’s share of consolidated minimum rent is attributable;

 

(5)                                 The occurrence of any ERISA Event,
specifying the nature thereof, what action any Consolidated Entity or any ERISA
Affiliate has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; or

 

(6)                                 Any event not disclosed pursuant to
paragraphs (1) through (5) above which could reasonably be expected to result in
a Material Adverse Effect.

 

7.6.                            Expenses.  The Borrower shall pay all reasonable
out-of-pocket expenses (including reasonable fees and disbursements of outside
counsel):  (1) of the Administrative Agent incident to the preparation,
negotiation and administration of the Loan Documents, including any proposed
Modifications or waivers with respect thereto, the syndication of the Revolving
Commitments (but such expenses shall not include any fees paid to the syndicate
members), and the preservation and protection of the rights of the Lenders, the
Issuing Lender, the Swing Line Lender and the Administrative Agent under the
Loan Documents, and (2) of the Administrative Agent, the Issuing Lender, the
Swing Line Lender and each of the Lenders incident to the enforcement of payment
of the Obligations, whether by judicial proceedings or otherwise, including,
without limitation, in connection with bankruptcy, insolvency, liquidation,
reorganization, moratorium or other similar proceedings involving any Borrower
Party or a “workout” of the Obligations; provided that only one property
inspection or site visit performed pursuant to Section 7.4 shall be paid for by
the Borrower each year, unless a Potential Default or Event of Default has
occurred and is continuing, in which case there shall be no limit to property
inspections or site visits performed pursuant to Section 7.4, and the Borrower
shall pay the costs associated with each such inspection and visit performed
during such periods.  The obligations of the Borrower under this Section 7.6
shall survive payment of all other Obligations.

 

50

--------------------------------------------------------------------------------


 

7.7.                            Payment of Indemnified Taxes and Other Taxes and
Charges.  The Borrower Parties shall, and shall cause each of the Macerich Core
Entities to, file all federal and other material tax returns required to be
filed in any jurisdiction and, if applicable, with respect to such federal and
other material tax returns, except with respect to taxes subject to any Good
Faith Contest, pay and discharge all Indemnified Taxes and Other Taxes imposed
upon it or any of its Properties or in respect of any of its franchises,
business, income or property before any material penalty shall be incurred with
respect to such Indemnified Taxes and Other Taxes.

 

7.8.                            Insurance.  The Borrower Parties shall, and
shall cause each of the Macerich Core Entities, to maintain, to the extent
commercially available, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks (including,
without limitation, fire, extended coverage, vandalism, malicious mischief,
flood, earthquake, public liability, product liability, business interruption
and terrorism) as is usually carried by companies engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower
Parties or the Macerich Core Entities engage in business or own properties.

 

7.9.                            Hazardous Materials. The Borrower Parties shall,
and shall cause each of the Macerich Core Entities to, do the following:

 

(1)                                 Keep and maintain all Designated
Environmental Properties in material compliance with any Hazardous Materials
Laws unless the failure to so comply would not be reasonably expected to result
in a material adverse effect to such Designated Environmental Property or the
owner thereof.

 

(2)                                 Promptly cause the removal of any Hazardous
Materials discharged, disposed of, or otherwise released in, on or under any
Designated Environmental Properties that are in violation of any Hazardous
Materials Laws and which would be reasonably expected to result in a material
adverse effect to such Designated Environmental Property or the owner thereof,
and cause any remediation required by any Hazardous Material Laws or
Governmental Authority to be performed, though no such action shall be required
if any action is subject to a good faith contest.  In the course of carrying out
such actions, the Borrower shall provide the Administrative Agent with such
periodic information and notices regarding the status of investigation, removal,
and remediation, as the Administrative Agent may reasonably require.

 

(3)                                 Promptly advise the Administrative Agent,
the Issuing Lender, the Swing Line Lender and each Lender in writing of any of
the following:  (i) any Hazardous Material Claims known to the Borrower which
would be reasonably expected to result in a material adverse effect to an
Environmental Property or the owner thereof; (ii) the receipt of any notice of
any alleged violation of Hazardous Materials Laws with respect to an
Environmental Property (and the Borrower shall promptly provide the
Administrative Agent, the Issuing Lender, the Swing Line Lender and Lenders with
a copy of such notice of violation), provided that such alleged violation, if
true (and if any release of the Hazardous Materials alleged therein were not
promptly remediated), would result in a breach of subsections (1) or (2) above;
and (iii) the discovery of any occurrence or condition on any Designated
Environmental Properties that could reasonably be expected to cause such
Designated Environmental Properties or any part thereof to be in violation of
clauses (1) or, if not promptly remediated, (2) above.  If the Administrative

 

51

--------------------------------------------------------------------------------


 

Agent, the Issuing Lender, the Swing Line Lender and/or any Lender shall be
joined in any legal proceedings or actions initiated in connection with any
Hazardous Materials Claims, each Borrower Party shall indemnify, defend, and
hold harmless such Person with respect to any liabilities and out-of-pocket
expenses arising with respect thereto, including reasonable attorneys’ fees and
disbursements.

 

(4)                                 Comply with each of the covenants set forth
in subsections (1), (2) and (3) of this Section 7.9 with respect to all other
Properties of the Borrower and Macerich Core Entities unless the failure to so
comply would not reasonably be expected to result in a Material Adverse Effect.

 

7.10.                     Compliance with Laws and Contractual Obligations;
Payment of Taxes.  The Borrower Parties shall, and shall cause each of the
Macerich Core Entities to:  (1) comply, in all material respects, with all
material Requirements of Law of any Governmental Authority having jurisdiction
over it or its business, and (2) comply, in all material respects, with all
material Contractual Obligations.

 

7.11.                     Further Assurances.  The Borrower Parties shall, and
shall cause each of their respective Subsidiaries to, promptly upon request by
the Administrative Agent, the Issuing Lender, the Swing Line Lender or any
Lender, do any acts or, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all such further deeds, conveyances,
security agreements, mortgages, assignments, estoppel certificates, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments the
Administrative Agent, the Issuing Lender, the Swing Line Lender or such Lender,
as the case may be, may reasonably require from time to time in order (i) to
carry out more effectively the purposes of this Agreement or any other Loan
Document, and (ii) to assure, convey, grant, assign, transfer, preserve, protect
and confirm to the Administrative Agent, the Issuing Lender, the Swing Line
Lender and Lenders the rights granted or now or hereafter intended to be granted
to the Issuing Lender, the Swing Line Lender or Lenders under any Loan Document
or under any other document executed in connection therewith.

 

7.12.                     Single Purpose Entities.  The Westcor Guarantors shall
maintain themselves as Single Purpose Entities.  The Wilmorite Guarantors shall
maintain themselves as Single Purpose Entities.

 

7.13.                     REIT Status.  MAC shall maintain its status as a REIT
and (i) all of the representations and warranties set forth in clauses (1),
(2) and (4) of Section 6.18 shall remain true and correct at all times and
(ii) all of the representations and warranties set forth in clause (3) of
Section 6.18 shall remain true and correct in all material respects.  MAC will
do or cause to be done all things necessary to maintain the listing of its
Capital Stock on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq National Market System (or any successor thereof), and the Macerich
Partnership will do or cause to be done all things necessary to cause it to be
treated as a partnership for purposes of federal income taxation and the tax
laws of any state or locality in which the Macerich Partnership is subject to
taxation based on its income.

 

52

--------------------------------------------------------------------------------


 

7.14.                     Use of Proceeds.  The proceeds of the Revolving Loans
will be used to re-finance sums outstanding under the Existing Credit Agreement,
and for general corporate purposes, including the financing of working capital
needs.  The proceeds of the Series A Term Loans will be used for general
corporate purposes, including the financing of working capital needs.

 

7.15.                     Management of Projects.  Except as set forth on
Schedule 7.15, all Wholly-Owned Projects shall be managed by Subsidiaries of MAC
pursuant to Master Management Agreements or, with respect to Wholly-Owned
Projects of Westcor or Wilmorite, pursuant to agreements in place on the date
hereof.

 

ARTICLE 8.                           Negative Covenants.  As an inducement to
the Administrative Agent, the Issuing Lender, the Swing Line Lender and each
Lender to enter into this Agreement, each of the Borrower and MAC, jointly and
severally, hereby covenants and agrees with the Administrative Agent, the
Issuing Lender, the Swing Line Lender and each Lender that, as long as any
Obligations (excluding indemnification or similar contingent Obligations for
which no claim has been made) remain unpaid:

 

8.1.                            Liens.

 

(1)                                 The Borrower Parties shall not, and shall
not permit any of the Macerich Core Entities to, create, incur, assume or suffer
to exist, any Lien upon any of its Property except:

 

(A) Liens that secure Secured Indebtedness otherwise permitted under this
Agreement;

 

(B) Permitted Encumbrances;

 

(C) Other Liens which are the subject of a Good Faith Contest;

 

(D) Liens created pursuant to the Pledge Agreements; and

 

(E) Liens listed on Schedule 8.1.

 

(2)                                 No Liens on the Capital Stock held by MAC or
any other Pledgor in any of the Borrower Parties shall be created or suffered to
exist (other than Liens pursuant to the Pledge Agreements).  If any of the
Borrower Parties or any of the Macerich Core Entities creates or suffers to
exist any Lien upon the Capital Stock of any other Subsidiary Entity (other than
Liens pursuant to the Pledge Agreements or in the case of a Macerich Core Entity
that is not a Borrower Party, Liens securing Property Indebtedness), as a
condition to creating or permitting such Lien, the Borrower shall:  (i) cause
the Obligations to be secured by a Lien that is equal and ratable with any and
all other Indebtedness thereby secured, (ii) enter into valid and binding
security agreements and execute and deliver such other documents (including
UCC-1 financing statements) and instruments as the Administrative Agent deems
appropriate in its sole good faith judgment to effect the rights set forth in
subpart (i) above, and (iii) cause the holder of such Indebtedness secured by
such Lien to enter into intercreditor arrangements with the Administrative
Agent, for the benefit of the Lenders, in a form satisfactory to the
Administrative

 

53

--------------------------------------------------------------------------------


 

Agent in its sole good faith judgment, to effect the rights set forth in subpart
(i) above; provided that, notwithstanding the foregoing, this covenant shall not
be construed as a consent by the Administrative Agent or any Lender to any
creation or assumption of any such Lien not permitted by the provisions of
Section 8.1(1) above.

 

8.2.                            Indebtedness.  The Borrower Parties may only
incur, and permit the Macerich Core Entities to incur Indebtedness to the extent
such Borrower Parties maintain compliance with the financial covenants set forth
in Sections 8.12 below.  Without limiting the foregoing, the Borrower Parties
shall not incur Secured Recourse Indebtedness in excess of 10% of Gross Asset
Value at any time; provided, however that the Property at Queens Center shall be
excluded from such calculation.  The terms and conditions of any unsecured
Indebtedness that is recourse to any Borrower Party may not be more restrictive
in any material respect than the terms and conditions under this Agreement and
the other Loan Documents.

 

8.3.                            Fundamental Change.

 

(1)                                 None of MAC, the Borrower, the Westcor
Principal Entities or the Wilmorite Principal Entity shall do any or all of the
following: merge or consolidate with any Person, or sell, assign, lease or
otherwise effect a Disposition, whether in one transaction or in a series of
transactions, of all or substantially all of its Properties and assets, whether
now owned or hereafter acquired, or enter into any agreement to do any of the
foregoing, unless, in the case of (i) a Westcor Principal Entity or the
Wilmorite Principal Entity, a Macerich Core Entity is the surviving entity or
the acquirer in any such merger, consolidation or sale of assets, and (ii) MAC
or the Borrower, MAC or the Borrower, as applicable, is the surviving Person in
any such merger or consolidation.

 

(2)                                 None of the Borrower Parties shall, nor
shall they permit any Macerich Core Entities to, engage to any material extent
in any business other than such Person’s business as conducted on the date
hereof and businesses which are substantially similar, related or incidental
thereto or other additional businesses that would not have a Material Adverse
Effect.

 

8.4.                            Dispositions.  The Borrower Parties shall not
permit any of the following to occur:

 

(1)                                 Any Disposition by MAC of any of the Capital
Stock of Macerich Partnership or any of the Westcor Guarantors or a Wilmorite
Guarantor; provided that the forgoing shall not prohibit Macerich Partnership
from issuing (i) partnership units as consideration for the acquisition of a
Project otherwise permitted under this Agreement or (ii) profit participation
units in connection with an employee ownership or similar plan;

 

(2)                                 Any Disposition by Macerich Partnership of
any of the Capital Stock of any Westcor Guarantor or the Wilmorite Guarantor;

 

(3)                                 Any Disposition by any Westcor Guarantor of
any of the Capital Stock of any Westcor Principal Entity; and

 

54

--------------------------------------------------------------------------------


 

(4)                                 Any Disposition by any Wilmorite Guarantor
of any of the Capital Stock of the Wilmorite Principal Entity; provided that, so
long as no Potential Default or Event of Default shall have occurred and be
continuing, MACWH may make cash distributions in accordance with Article 8 of
the MACWH Partnership Agreement, provided that the Borrower Parties would be in
compliance with the covenants in Section 8.12, calculated as of the last day of
the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 7.1(1) or 7.1(2) and on a pro forma basis as if
such cash distribution had occurred, and any Indebtedness incurred in connection
therewith had been incurred, on the last day of such fiscal quarter (any such
distribution, a “Permitted MACWH Cash Distribution”);

 

(5)                                 Any Disposition by any Borrower Party or its
Subsidiary Entities of any of its respective Properties if such Disposition
would cause the Borrower Parties to be in violation of any of (a) the covenants
set forth in Section 8.12 or (b) the limitations on Investments set forth in
Section 8.5.

 

8.5.                            Investments.  The Borrower Parties shall not,
and shall not permit any of the Macerich Core Entities to, directly or
indirectly make any Investment, except that such Persons may make an Investment
in the following, subject to the limitations set forth below:

 

Permitted Investment

 

Limitations

Wholly-Owned Raw Land

 

No Wholly-Owned Raw Land shall be acquired if the Aggregate Investment Value of
such Wholly-Owned Raw Land, together with all Wholly-Owned Raw Land then owned
by the Borrower Parties and their Subsidiary Entities, exceeds 5% of the Gross
Asset Value

 

 

 

Individual Projects

 

No individual Project or Capital Stock in a Person owning an individual Project
shall be acquired without the consent of the Administrative Agent and the
Required Lenders if the Aggregate Investment Value of such Project exceeds 10%
of the Gross Asset Value

 

 

 

Portfolio of Projects

 

Multiple Projects or Capital Stock in Persons owning multiple Projects shall not
be acquired in a single transaction or series of related transactions without
the consent of the Administrative Agent and the Required Lenders if the
Aggregate Investment Value of such Projects

 

55

--------------------------------------------------------------------------------


 

Permitted Investment

 

Limitations

 

 

exceeds 25% of the Gross Asset Value

 

 

 

Capital Stock of Joint Ventures in which the Macerich Partnership, MAC or any
Wholly-Owned Subsidiary is not a general partner or a managing member

 

All such Capital Stock owned as of the Closing Date and set forth on Schedule
8.5 hereto shall be permitted. No such Capital Stock shall be acquired without
the consent of the Administrative Agent and the Required Lenders if the
Aggregate Investment Value of such Capital Stock and all other such Capital
Stock then owned by the Borrower Parties and their Subsidiary Entities and
acquired after the Closing Date exceeds 5% of the Gross Asset Value

 

 

 

Capital Stock of Joint Ventures in which the Macerich Partnership, MAC or any
Wholly-Owned Subsidiary is a general partner or a managing member

 

No such Capital Stock shall be acquired without the consent of the
Administrative Agent and the Required Lenders if the Aggregate Investment Value
of such Capital Stock and all other such Capital Stock then owned by the
Borrower Parties and their Subsidiary Entities exceeds 55% of Gross Asset Value

 

 

 

Real Property Under Construction

 

The Aggregate Investment Value of all Real Property Under Construction shall not
exceed 15% of the Gross Asset Value

 

 

 

MAC’s redemption of partnership units in Macerich Partnership in accordance with
its Organizational Documents

 

Unlimited, so long as (solely with respect to redemptions that are not required
to be made under the applicable Organizational Documents or other contractual
obligations of such entity), no Potential Default or Event of Default has
occurred and is continuing

 

 

 

First lien priority Mortgage Loans acquired by Macerich Partnership, MAC

 

The Aggregate Investment Value of all such Mortgage Loans shall not

 

56

--------------------------------------------------------------------------------


 

Permitted Investment

 

Limitations

or any Wholly-Owned Subsidiary

 

exceed 10% of the Gross Asset Value

 

 

 

Capital Stock of Management Companies

 

The Aggregate Investment Value of such Capital Stock shall not exceed 5% of
Gross Asset Value

 

 

 

Cash and Cash Equivalents

 

Unlimited

 

 

 

Other Investments (exclusive of the other permitted Investment categories set
forth in this Section 8.5)

 

The Aggregate Investment Value of such other Investments shall not exceed 3% of
Gross Asset Value

 

8.6.                            Transactions with Partners and Affiliates.  The
Borrower Parties shall not, and shall not permit any of the Macerich Core
Entities to directly or indirectly enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with a holder or holders of more than
five percent (5%) of any class of equity Securities of MAC, or with any
Affiliate of MAC which is not its Subsidiary (a “Transactional Affiliate”),
except as set forth on Schedule 8.6 or except, as reasonably determined by the
Administrative Agent, upon fair and reasonable terms no less favorable to the
Borrower Parties than would be obtained in a comparable arm’s-length transaction
with a Person not a Transactional Affiliate; provided that any management
agreement substantially in the form of the Master Management Agreements shall be
deemed to satisfy the criteria set forth in this Section 8.6.

 

8.7.                            Margin Regulations; Securities Laws.  Neither
the Borrower nor any Macerich Core Entities shall use all or any portion of the
proceeds of any credit extended under this Agreement to purchase or carry Margin
Stock for any purpose which violates, or which would be inconsistent with, any
Requirements of Law (including, without limitation, the provisions of the
regulations of the Board of Governors of the Federal Reserve System).

 

8.8.                            Organizational Documents.  Without the prior
written consent of Administrative Agent, which shall not be unreasonably
withheld, MAC and the Borrower shall not, and shall not permit the Westcor
Principal Entities or the Wilmorite Principal Entity to, Modify any of the terms
or provisions in any of their respective Organizational Documents as in effect
as of the Closing Date which would change in any material manner the rights and
obligations of the parties to such Organizational Documents, except (a) any
Modifications necessary for Macerich Partnership or MAC to issue more Capital
Stock (provided such issuance does not otherwise violate the terms of this
Agreement); (b) any Modifications which would not have an adverse effect on the
Borrower Parties or their Subsidiaries or (c) Modifications which would have no
adverse, substantive effect on the rights or interests of the Lenders in
conjunction with the Loans or under the Loan Documents.

 

57

--------------------------------------------------------------------------------

 

8.9.                              Fiscal Year.  None of the Borrower Parties
shall change its Fiscal Year for accounting or tax purposes from a period
consisting of the 12-month period ending on December 31 of each calendar year.

 

8.10.                        [RESERVED].

 

8.11.                        Distributions.

 

(1)                                  MAC and Macerich Partnership shall not make
(i) Distributions in any Fiscal Year in excess of the sum of (x) 95% of FFO plus
(y) any realized gain resulting from Dispositions in such Fiscal Year;
(ii) Distributions to acquire the Capital Stock of MAC during any period while a
Potential Default or an Event of Default has occurred and is continuing; (iii)
Distributions during any period while an Event of Default under Section 9.1 has
occurred and is continuing as a result of the Borrower’s failure to pay any
principal or interest due under this Agreement; or (iv) Distributions during any
period that any other material non-monetary Event of Default, has occurred and
is continuing, unless after taking into account all available funds of MAC from
all other sources, such Distributions are required in order to enable MAC to
continue to qualify as a REIT.

 

(2)                                  MACWH shall not make Distributions in any
Fiscal Year other than distributions of Available Cash (as defined in the MACWH
Partnership Agreement) under and in accordance with the provisions of the MACWH
Partnership Agreement except for any Permitted MACWH Cash Distribution.

 

8.12.                        Financial Covenants of Borrower Parties.

 

(1)                                  Minimum Net Worth.  As of the last day of
any Fiscal Quarter occurring after the Closing Date, Net Worth shall not be less
than $4,500,000,000.

 

(2)                                  Maximum Total Liabilities to Gross Asset
Value.  The ratio of Total Liabilities to Gross Asset Value (expressed as a
percentage) shall not at any time be more than 65%.

 

(3)                                  Minimum Interest Coverage Ratio.  As of the
last day of any Fiscal Quarter occurring after the Closing Date, the Interest
Coverage Ratio shall not be less than 1.75 to 1.

 

(4)                                  Minimum Fixed Charge Coverage Ratio.  As of
the last day of any Fiscal Quarter occurring after the Closing Date, the Fixed
Charge Coverage Ratio shall not be less than 1.50 to 1.

 

(5)                                  Secured Debt to Gross Asset Value.  At any
time from and after the Closing Date, the Secured Indebtedness Ratio (expressed
as a percentage) shall not exceed 52.5%.

 

(6)                                  Maximum Floating Rate Debt.  The Borrower
Parties shall maintain Hedging Obligations on a notional amount of Total
Liabilities in respect of Borrowed Indebtedness so that such notional amount,
when added to the aggregate principal amount of

 

58

--------------------------------------------------------------------------------


 

such Total Liabilities which bears interest at a fixed rate, equals or exceeds
65% of the aggregate principal amount of all Total Liabilities in respect of
Borrowed Indebtedness.

 

ARTICLE 9.                                Events of Default.  Upon the
occurrence of any of the following events (an “Event of Default”):

 

9.1.                              The Borrower shall fail to make any payment of
principal or interest on the Loans or pay any reimbursement obligation in
respect of any LC Disbursement on the date when due or shall fail to pay any
other Obligation within three days of the date when due; or

 

9.2.                              Any representation or warranty made by the
Borrower Parties in any Loan Document or in connection with any Loan Document
shall be inaccurate or incomplete in any material respect on or as of the date
made or deemed made; or

 

9.3.                              Any of the Borrower Parties shall default in
the observance or performance of any covenant or agreement contained in
Section 1.4(11), Article 8 or Sections 7.3(1) (with respect only to the Borrower
Parties), 7.5(1), 7.13, and 7.14; or

 

9.4.                              Any of the Borrower Parties shall fail to
observe or perform any other term or provision contained in the Loan Documents
and such failure shall continue for thirty (30) days following the date a
Responsible Officer of such Borrower Party knew of such failure or Borrower
Party received notice thereof from Administrative Agent; or

 

9.5.                              Any of the Borrower Parties, or any Macerich
Core Entities, shall default in any payment of principal of or interest on any
recourse Indebtedness (other than the Obligations) in an aggregate unpaid amount
for all such Persons in excess of $50,000,000, and, prior to the election of the
Lenders to accelerate the Obligations hereunder, such recourse Indebtedness is
not paid or the payment thereof waived or cured in accordance with the terms of
the documents, instruments and agreements evidencing the same; or

 

9.6.                              [RESERVED]; or

 

9.7.                              (1) Any of the Borrower Parties or any
Consolidated Entities (other than a De Minimis Subsidiary), shall commence any
case, proceeding or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or making a
general assignment for the benefit of its creditors; or (2) there shall be
commenced against any of the Borrower Parties or any Consolidated Entities
(other than a De Minimis Subsidiary) any case, proceeding or other action of a
nature referred to in clause (1) above which (i) results in the entry of an
order for relief or any such adjudication or appointment, or (ii) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; or
(3) there shall be commenced against any of the Borrower Parties or any
Consolidated Entities (other than a De Minimis Subsidiary)  any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or substantially all of its assets
which results in the entry of an order for any such relief which

 

59

--------------------------------------------------------------------------------


 

shall not have been vacated, discharged, stayed, satisfied or bonded pending
appeal within ninety (90) days from the entry thereof; or (4) any of the
Borrower Parties or any Consolidated Entities (other than a De Minimis
Subsidiary) shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in (other than in connection with a final
settlement), any of the acts set forth in clause (1), (2) or (3) above; or
(5) any of the Borrower Parties or any Consolidated Entities (other than a De
Minimis Subsidiary) shall generally not, or shall be unable to, or shall admit
in writing its inability to pay its debts as they become due; or

 

9.8.                              (1) An ERISA Event shall occur with respect to
a Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of any of the Borrower Parties in an aggregate
amount in excess of $20,000,000, (2) the commencement or increase of
contributions to, or the adoption of or the amendment of a Pension Plan by any
of the Borrower Parties or an ERISA Affiliate which has resulted or could
reasonably be expected to result in an increase in Unfunded Pension Liability
among all Pension Plans in an aggregate amount in excess of $50,000,000 or
(3) any of the Borrower Parties or an ERISA Affiliate shall fail to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan, which has resulted or could reasonably be expected
to result in a Material Adverse Effect; or

 

9.9.                              One or more judgments or decrees in an
aggregate amount in excess of $50,000,000 (excluding judgments and decrees
covered by insurance, without giving effect to self-insurance or deductibles)
shall be entered and be outstanding at any date against any of the Borrower
Parties or any Consolidated Entities (other than a De Minimis Subsidiary) and
all such judgments or decrees shall not have been vacated, discharged, stayed,
satisfied or bonded pending appeal (or otherwise secured in a manner
satisfactory to Administrative Agent in its reasonable judgment) within sixty
(60) days from the entry thereof or in any event later than five days prior to
the date of any proposed sale thereunder; or

 

9.10.                        Any Guarantor shall attempt to rescind or revoke
its Guaranty, with respect to future transactions or otherwise, or shall fail to
observe or perform any term or provision of the Guaranties; or

 

9.11.                        MAC shall fail to maintain its status as a REIT; or

 

9.12.                        The Capital Stock of MAC is no longer listed on the
NYSE, American Stock Exchange or Nasdaq National Market System; or

 

9.13.                        Any Event of Default shall occur under any of the
other Loan Documents; or

 

9.14.                        There shall occur a Change of Control;

 

THEN,

 

automatically upon the occurrence of an Event of Default under Section 9.7
above, and in all other cases at the option of the Administrative Agent or at
the request or with the consent of the Required Lenders:  (i) the Commitments
shall terminate; (ii) the Administrative Agent may

 

60

--------------------------------------------------------------------------------


 

exercise, on behalf of the Lenders, all rights and remedies under the Guaranties
and any other collateral documents entered into with respect to the Loans;
(iii) the outstanding principal balance of the Loans and interest accrued but
unpaid thereon and all other Obligations shall become immediately due and
payable, without demand upon or presentment to any of the Borrower Parties,
which are expressly waived by the Borrower Parties, and (iv) the Administrative
Agent and the Lenders may immediately exercise all rights, powers and remedies
available to them at law, in equity or otherwise, including, without limitation,
under the other Loan Documents, all of which rights, powers and remedies are
cumulative and not exclusive.

 

Following the occurrence of an Event of Default and acceleration of the
Obligations, all amounts received by the Administrative Agent and/or the
Collateral Agent (including any amounts received by any other Secured Party that
have been delivered to the Collateral Agent pursuant to Section 7.3 of any
Pledge Agreement) on account of the Obligations, shall be promptly disbursed by
the Administrative Agent or Collateral Agent, as applicable, as follows:

 

(1)                                  first, to the payment of (x) any and all
sums advanced by the Collateral Agent in order to preserve the Collateral (or
any other security or collateral for the Obligations) or preserve its security
interest in the Collateral (or any other security or collateral for the
Obligations); and (y) the reasonable expenses incurred by the Collateral Agent
in connection with the retaking, holding, preparing for sale or lease, selling
or otherwise disposing or realizing on the Collateral or any other collateral or
security for the Obligations, or in connection with the exercise by the
Collateral Agent of any of its rights or remedies hereunder or under any other
Loan Document, together with attorneys’ fees and court costs;

 

(2)                                  second, to the extent proceeds remain after
the application pursuant to the preceding clause (1), to the payment of (x) any
and all sums advanced by the Administrative Agent in order to preserve the
Collateral (or any other security or collateral for the Obligations) or preserve
its security interest in the Collateral (or any other security or collateral for
the Obligations) and (ii) the reasonable expenses incurred by the Administrative
Agent in connection with the retaking, holding, preparing for sale or lease,
selling or otherwise disposing or realizing on the Collateral or any other
collateral or security for the Obligations, or in connection with the exercise
by the Administrative Agent of any of its rights or remedies hereunder or under
any other Loan Document, together with attorneys’ fees and court costs;

 

(3)                                  third, to the extent proceeds remain after
the application pursuant to the preceding clauses (1) and (2), to the payment of
out-of-pocket third party expenses incurred by the Administrative Agent in the
performance of its duties and the enforcement of the rights of the Lenders under
the Loan Documents, including, without limitation, all costs and expenses of
collection, “workout”, attorneys’ fees, court costs and other amounts payable as
provided in Section 10.7;

 

(4)                                  fourth, to the extent proceeds remain after
the application pursuant to the preceding clauses (1), (2) and (3), to the
payment of any other fees payable to the Collateral Agent, the Administrative
Agent, the Issuing Lender and the Swing Line Lender in accordance with this
Agreement or under any other Loan Document;

 

61

--------------------------------------------------------------------------------


 

(5)                                  fifth, to the extent proceeds remain after
the application pursuant to the preceding clauses (1) through (4) inclusive, to
the Lenders, Issuing Lender and Swing Line Lender in payment of all outstanding
accrued and unpaid interest and fees with respect to the Loans, Letters of
Credit and Swing Line Loans pro rata in accordance with their respective Credit
Exposure, until such interest and fees have been paid in full;

 

(6)                                  sixth, to the extent proceeds remain after
the application pursuant to the preceding clauses (1) through (5) inclusive, to
the Lenders, Issuing Lender and Swing Line Lender in payment of the outstanding
principal amount of all Loans, Letters of Credit and Swing Line Loans (or, in
the case of undrawn Letters of Credit, the amount that would be owing if such
Letter of Credit were drawn, which amount shall be held in accordance with the
immediately following paragraph of this Article 9) pro rata in accordance with
their respective Credit Exposure, until such principal amount has been paid in
full; and

 

(7)                                  seventh, to the extent proceeds remain
after the application pursuant to the preceding clauses (1) through
(6) inclusive, to the Term Lenders of any applicable Series of Term Loans in
payment of prepayment premiums owing under this Agreement or any Joinder
Agreement pro rata in accordance with their respective Term Loan Credit
Exposures with respect to such Series of Term Loans, until such prepayment
premiums have been paid in full.

 

If the Issuing Lender is to receive a distribution in accordance with the
procedures set forth above in the immediately preceding paragraph on account of
undrawn amounts with respect to Letters of Credit issued hereunder, such amounts
shall be paid to the Collateral Agent as cash collateral, for the equal and
ratable benefit of the Secured Parties.

 

The order of priority set forth in Article 9 and the related provisions of this
Agreement are set forth solely to determine the rights and priorities of the
Agents, the Lenders, Swing Line Lender and the Issuing Lender as among
themselves.  The order of priority set forth in clauses (5) and (6) of this
Article 9 may at any time and from time to time be changed by the Required
Lenders without necessity of notice to or consent of or approval by the Borrower
or any other Person.

 

ARTICLE 10.                          The Agents.

 

10.1.                        Appointment.  Each of the Lenders, the Issuing
Lender and the Swing Line Lender hereby irrevocably designates and appoints the
Administrative Agent and the Collateral Agent as the agents of such Lender under
the Loan Documents and each such Lender hereby irrevocably authorizes the
Administrative Agent and the Collateral Agent, as the agents for such Lender, to
take such action on its behalf under the provisions of the Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to each
such Agent by the terms of the Loan Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in the Loan Documents, neither the Administrative Agent nor
the Collateral Agent shall have any duties or responsibilities, except those
expressly set forth herein or therein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Loan Documents or otherwise
exist against any of the Agents.

 

62

--------------------------------------------------------------------------------


 

Each Lender acknowledges and agrees that it shall be bound by all terms and
conditions of the Pledge Agreements and the Guaranties.  No modifications of any
provision of the Loan Documents relating to the Collateral Agent shall be
effective without the written consent of the Collateral Agent.

 

10.2.                        Delegation of Duties.  The Administrative Agent and
the Collateral Agent may execute any of their respective duties under the Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

10.3.                        Exculpatory Provisions.  None of the Administrative
Agent, the other Agents, nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (1) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except for its or such Person’s own gross
negligence or willful misconduct), or (2) responsible in any manner to any of
the Lenders, the Issuing Lender or the Swing Line Lender for any recitals,
statements, representations or warranties made by the Borrower Parties or any
officer thereof contained in the Loan Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent or the Collateral Agent under or in connection with the
Loan Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Loan Documents or for any failure of the
Borrower Parties to perform their obligations hereunder.  The Administrative
Agent and all other Agents shall not be under any obligation to any Lender, the
Issuing Lender or the Swing Line Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, the Loan Documents or to inspect the properties, books or records of the
Borrower Parties.

 

10.4.                        Reliance by the Agents.  Each of the Agents shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certification, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower), independent accountants and other experts selected by
such Agent.  As to the Lenders, the Issuing Lender and the Swing Line Lender: 
(1) the Administrative Agent shall be fully justified in failing or refusing to
take any action under the Loan Documents unless it shall first receive such
advice or concurrence of one hundred percent (100%) of the Lenders, the Issuing
Lender and the Swing Line Lender (or, if a provision of this Agreement expressly
provides that a lesser number of the Lenders may direct the action of the
Administrative Agent, such lesser number of Lenders) or it shall first be
indemnified to its satisfaction by the Lenders, the Issuing Lender and the Swing
Line Lender ratably in accordance with their respective Applicable Percentages
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any action (except for liabilities and expenses
resulting from the Administrative Agent’s gross negligence or willful
misconduct); (2) the Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under the Loan Documents in accordance
with a request of one hundred percent (100%) of the Lenders (or, if a provision
of this Agreement

 

63

--------------------------------------------------------------------------------


 

expressly provides that the Administrative Agent shall be required to act or
refrain from acting at the request of a lesser number of the Lenders, such
lesser number of Lenders), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders; (3) the Collateral
Agent shall be fully justified in failing or refusing to take any action under
the Loan Documents unless it shall first receive such advice or concurrence of
the Required Lenders (or, if a provision of any Loan Document expressly provides
that a greater percentage of Lenders are required to direct the action of the
Collateral Agent, such greater number of Lenders) or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any action (except for liabilities and expenses resulting from the Collateral
Agent’s gross negligence or willful misconduct), and (4) the Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under the Loan Documents in accordance with a request of the Required Lenders
(or, if a provision of any Loan Document expressly provides that a greater
percentage of Lenders are required to direct the action of the Collateral Agent,
such greater number of Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all Lenders.

 

10.5.                        Notice of Default.  Neither the Administrative
Agent nor the Collateral Agent shall be deemed to have knowledge or notice of
the occurrence of any Potential Default or Event of Default hereunder unless the
Administrative Agent or the Collateral Agent, as the case may be, has received
notice from a Lender or the Borrower referring to the Loan Documents, describing
such Potential Default or Event of Default and stating that such notice is a
“notice of default.”  In the event that the Administrative Agent receives such a
notice and a Potential Default has occurred, the Administrative Agent shall
promptly give notice thereof to the Collateral Agent and the Lenders.  The
Administrative Agent shall take such action with respect to such Potential
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Potential Default or Event of Default as it shall deem advisable in the
best interest of the Lenders (except to the extent that this Agreement, the
Pledge Agreements or the Guaranties expressly require that such action be taken
or not taken by the Administrative Agent with the consent or upon the
authorization of the Required Lenders or such other group of Lenders, in which
case such action will be taken or not taken as directed by the Required Lenders
or such other group of Lenders).  The Collateral Agent shall take such action
with respect to such Potential Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that, unless and until the
Collateral Agent shall have received such directions, the Collateral Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Potential Default or Event of Default as it shall
deem advisable in the best interest of the Lenders (except to the extent that
this Agreement, the Pledge Agreements or the Guaranties expressly require that
such action be taken or not taken by the Collateral Agent with the consent or
upon the authorization of the Required Lenders, in which case such action will
be taken or not taken as directed by the Required Lenders).

 

10.6.                        Non-Reliance on Agents and Other Lenders.  Each of
the Lenders, the Issuing Lender and the Swing Line Lender expressly acknowledges
that none of the Administrative Agent, the other Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no

 

64

--------------------------------------------------------------------------------


 

act by the Administrative Agent or the other Agents hereinafter taken, including
any review of the affairs of the Borrower Parties, shall be deemed to constitute
any representation or warranty by the Administrative Agent or the other Agents
to any Lender, the Issuing Lender or the Swing Line Lender.  Each of the
Lenders, the Issuing Lender and the Swing Line Lender represents to the
Administrative Agent and the other Agents that it has, independently and without
reliance upon the Administrative Agent, the other Agents or any other Lender,
the Issuing Lender or the Swing Line Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower Parties and made its own decision
to make its loans hereunder and enter into this Agreement.  Each Lender, the
Issuing Lender and the Swing Line Lender also represents that it will,
independently and without reliance upon the Administrative Agent, the other
Agents or any other Lender, the Issuing Lender or the Swing Line Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower Parties. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders, the Issuing Lender and the Swing Line Lender by the
Administrative Agent hereunder, the Administrative Agent, the other Agents shall
not have any duty or responsibility to provide any Lender, the Issuing Lender or
the Swing Line Lender with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower or other Borrower Parties which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

10.7.                        Indemnification; Reimbursement.

 

(1)                                  The Lenders, the Issuing Lender and the
Swing Line Lender agree to indemnify the Administrative Agent and the other
Agents in their respective capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Applicable Percentages, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including without limitation at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent or the other Agents in any way relating to or arising out of the Loan
Documents or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by the
Administrative Agent or the other Agents under or in connection with any of the
foregoing; provided that no Lender, nor the Issuing Lender or the Swing Line
Lender, shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or any other
Agent’s gross negligence or willful misconduct, respectively.  The provisions of
this Section 10.7 shall survive the indefeasible payment of the Obligations, the
Revolving Commitment Termination Date, the Final Term Loan Maturity Date and the
termination of this Agreement.

 

(2)                                  If Administrative Agent incurs any
reasonable costs or expenses (including, without limitation, those for legal
services) after the date of this Agreement and with

 

65

--------------------------------------------------------------------------------


 

respect to any actual or proposed Modification or waiver of any term of the Loan
Documents or restructuring or refinancing thereof or with any effort to enforce
or protect Lenders’, Issuing Lender’s or Swing Line Lender’s rights or interests
with respect thereto (including any protective advances made in accordance with
any Loan Document), or otherwise with respect to the performance of its role as
Administrative Agent under this Agreement, each in accordance with the terms of
this Agreement, then, if such costs are not reimbursed by or on behalf of
Borrower, Lenders shall reimburse Administrative Agent for their respective
Applicable Percentages of such costs promptly after request therefor.  If
Administrative Agent recovers any amounts for which Administrative Agent has
previously been reimbursed by Lenders hereunder, Administrative Agent shall
promptly distribute to Lenders their respective Applicable Percentages thereof.

 

10.8.                        Agents in Their Individual Capacity.  The
Administrative Agent, the other Agents and their affiliates may make loans to,
accept deposits from and generally engage in any kind of business with any of
the Borrower Parties or any of their respective Subsidiary Entities and
Affiliates as though the Administrative Agent and the other Agents were not,
respectively, the Administrative Agent, the Collateral Agent, a Syndication
Agent or an Agent hereunder.  With respect to such loans made or renewed by them
and any Note issued to them, the Administrative Agent and the other Agents shall
have the same rights and powers under the Loan Documents as any Lender and may
exercise the same as though it were not the Administrative Agent, the Collateral
Agent, a Syndication Agent or an Agent, respectively, and the terms “Lender” and
“Lenders” shall include the Administrative Agent, the Collateral Agent, each
Syndication Agent and each other Agent in its individual capacity.

 

10.9.                        Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent under the Loan Documents upon thirty
(30) days’ notice to the Lenders.  If the Administrative Agent shall resign,
then the Lenders, the Issuing Lender and Swing Line Lender (other than the
Lender resigning as Administrative Agent) shall (with, so long as there shall
not exist and be continuing an Event of Default, the consent of the Borrower,
such consent not to be unreasonably withheld or delayed) appoint from among the
Lenders a successor agent or, if the Lenders, the Issuing Lender and the Swing
Line Lender are unable to agree on the appointment of a successor agent, the
Administrative Agent shall appoint a successor agent for the Lenders, the
Issuing Lender and the Swing Line Lender whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any of the Loan Documents or successors thereto.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of the Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.

 

10.10.                  Successor Collateral Agent.  The Collateral Agent may
resign as Collateral Agent under the Loan Documents upon thirty (30) days’
notice to the Lenders.  If the Collateral Agent shall resign, then the Required
Lenders (as determined by excluding the Lender resigning as the Collateral
Agent) shall (with, so long as there shall not exist and be continuing an Event
of Default, the consent of the Borrower, such consent not to be unreasonably
withheld

 

66

--------------------------------------------------------------------------------


 

or delayed) appoint a successor agent or, if such Required Lenders are unable to
agree on the appointment of a successor agent, the Collateral Agent shall
appoint a successor agent for the Lenders whereupon such successor agent shall
succeed to the rights, powers and duties of the Collateral Agent, and the term
“Collateral Agent” shall mean such successor agent effective upon its
appointment, and the former Collateral Agent’s rights, powers and duties as
Collateral Agent shall be terminated, without any other or further act or deed
on the part of such former Collateral Agent or any of the parties to this
Agreement or any of the Loan Documents or successors thereto.  After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of the Loan Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent under the Loan
Documents.

 

10.11                     Limitations on Agents’ Liability.  None of the
Co-Syndication Agents, the Co-Documentation Agents, the Senior Managing Agents,
or the Co-Lead Arrangers, in such capacities, shall have any right, power,
obligation, liability, responsibility or duty under this Agreement.

 

ARTICLE 11.                          Miscellaneous Provisions.

 

11.1.                        No Assignment by the Borrower.  None of the
Borrower Parties may assign its rights or obligations under this Agreement or
the other Loan Documents without the prior written consent of the Administrative
Agent and one hundred percent (100%) of the Lenders, the Issuing Lender and the
Swing Line Lender.  Subject to the foregoing, all provisions contained in this
Agreement and the other Loan Documents and in any document or agreement referred
to herein or therein or relating hereto or thereto shall inure to the benefit of
the Administrative Agent, the Issuing Lender, the Swing Line Lender and each
Lender, their respective successors and assigns, and shall be binding upon each
of the Borrower Parties and such Person’s successors and assigns.

 

11.2.                        Modification.

 

(1)                                  Subject to the additional requirements of
Section 11.2(2) and 11.2(3), neither this Agreement nor any other Loan Document
may be Modified or waived unless such Modification or waiver is in writing and
signed by the Administrative Agent, the Guarantors, the Borrower and the
Required Lenders; provided that Administrative Agent may, with the consent of
the Borrower only, (i) Modify this Agreement or any other Loan Document to cure
any ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender,
the Issuing Lender or the Swing Line Lender and (ii) Modify this Agreement or
any other Loan Document to permit additional affiliates of the Borrower to
guarantee the Obligations and/or provide collateral therefor; provided further
that this Agreement may be amended by any Joinder Agreements as contemplated by
Article 3 hereof.

 

(2)                                  Notwithstanding the foregoing, no such
Modification or waiver shall, without the prior written consent of each Lender
that would be directly and adversely affected thereby:  (i) reduce the principal
of, or rate of interest on, any Loan or any LC Disbursement or fees payable
hereunder, (except (x) in connection with the waiver or applicability of any
post-default increase in interest rates (which waiver shall be effective with

 

67

--------------------------------------------------------------------------------


 

the consent of the Required Lenders) and (y) that any amendment or modification
of defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)), (ii) except as expressly contemplated by this Section 11.2 and
Section 11.8 below, modify the Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Potential Default
or Event of Default shall constitute an increase in any Commitment of any
Lender, (iii) Modify the definition of “Required Lenders” (provided that, with
the consent of Required Lenders, additional extensions of credit pursuant hereto
may be included in the determination of “Required Lenders” on substantially the
same basis as the Commitments and the revolving Loans are included on the
Closing Date), (iv) extend or waive any scheduled payment date for any
principal, interest or fees, (v) release MAC from its obligations under the REIT
Guaranty, release the Macerich Partnership from its obligation to repay the
Loans and LC Disbursements hereunder or release all or substantially all of the
Collateral, (vi) Modify this Section 11.2, or (vii) Modify any provision of the
Loan Documents which by its terms requires the consent or approval of all
affected Lenders; provided that, for the avoidance of doubt, all Lenders shall
be deemed directly and adversely affected thereby with respect to any amendment
described in clauses (iii), (v), and (vi).

 

(3)                                  No Modification of any provision of the
Loan Documents, or consent to any departure by any Borrower Party therefrom,
shall: (i) Modify any provision of the Loan Documents relating to the
Administrative Agent without the written consent of the Administrative Agent; or
(ii) Modify or waive any provision hereof relating to the Swing Line Sublimit or
the Swing Line Loans without the consent of Swing Line Lender; or (iii) Modify
any obligation of Lenders relating to the purchase of participations in Letters
of Credit as provided in Section 1.4 without the written consent of
Administrative Agent and the Issuing Lender.

 

(4)                                  Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Borrower may enter into Joinder
Agreements in accordance with Article 3 and such Joinder Agreements shall be
effective to amend the terms of this Agreement and the other applicable Loan
Documents, in each case, without any further action or consent of any other
party to any Loan Document.

 

Further, it is expressly agreed and understood that the failure by the Required
Lenders to elect to accelerate amounts outstanding hereunder and/or to terminate
the Commitments of the Lenders, the Swing Line Lender and the Issuing Lender
hereunder shall not constitute a Modification or waiver of any term or provision
of this Agreement.

 

11.3.                        Cumulative Rights; No Waiver.  The rights, powers
and remedies of the Administrative Agent, the Issuing Lender, the Swing Line
Lender and the Lenders hereunder and under the other Loan Documents are
cumulative and in addition to all rights, power and remedies provided under any
and all agreements among the Borrower Parties, the Administrative Agent, the
Issuing Lender, the Swing Line Lender and the Lenders relating hereto, at law,
in equity or otherwise.  Any delay or failure by Administrative Agent, the
Issuing Lender, the Swing Line Lender and the Lenders to exercise any right,
power or remedy shall not constitute a waiver thereof by the Administrative
Agent, the Issuing Lender, the Swing Line Lender or the Lenders, and no single
or partial exercise by the Administrative Agent, the Issuing Lender, the Swing
Line

 

68

--------------------------------------------------------------------------------

 

Lender or the Lenders of any right, power or remedy shall preclude other or
further exercise thereof or any exercise of any other rights, powers or
remedies.

 

11.4.                        Entire Agreement.  This Agreement, the other Loan
Documents and the schedules, appendices, documents and agreements referred to
herein and therein embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings relating to
the subject matter hereof and thereof.

 

11.5.                        Survival.  All representations, warranties,
covenants and agreements contained in this Agreement and the other Loan
Documents on the part of the Borrower Parties shall survive the termination of
this Agreement and shall be effective until the Obligations are paid and
performed in full or longer as expressly provided herein.

 

11.6.                        Notices.

 

(1)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (2) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, in each case, addressed to the party at the address set forth
on Schedule 11.6 attached hereto.  Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).  Notices delivered through electronic
communications, to the extent provided in paragraph (2) below, shall be
effective as provided in said paragraph (2).

 

(2)                                  Electronic Communications.  Notices and
other communications to the Lenders, the Issuing Lender and the Swing Line
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender, the Issuing Lender or the Swing Line Lender
pursuant to Section 1.5 if such Lender, the Issuing Lender or the Swing Line
Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the

 

69

--------------------------------------------------------------------------------


 

website address therefore; provided that, for both clauses (i) and (ii) of this
paragraph, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

(3)                                  Change of Address, etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(4)                                  Platform.

 

(i)                                     Each Borrower Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Issuing Lender, the Swing Line Lender and
the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Borrower Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s , any
Borrower Party’s or the Administrative Agent’s transmission of Communications
through the Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Borrower Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender, the Swing Line Lender or the Issuing Lender by means of
electronic communications pursuant to this Section, including through the
Platform.

 

11.7.                        Governing Law.  This Agreement and the other Loan
Documents shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflict of laws of principles thereof that
would result in the application of any law other than the law of the State of
New York..

 

11.8.                        Assignments, Participations, Etc.

 

(1)                                  With the prior written consent of the
Administrative Agent and, but only if there has not occurred and is continuing
an Event of Default or Potential Default, MAC, in each case such consents not to
be unreasonably withheld or delayed, any Lender may at any time assign and
delegate to one or more Eligible Assignees (provided that no written consent of
MAC or the Administrative Agent shall be required in connection with any
assignment and

 

70

--------------------------------------------------------------------------------


 

delegation by a Lender to an Affiliate of such Lender or to another Lender or
its Affiliate) (each an “Assignee”) all or any part of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) and the other Obligations held by such
Lender hereunder, in a minimum amount of $5 million (or (A) if such Assignee is
another Lender or an Affiliate of a Lender, $1 million, or such lesser amount as
agreed by the Administrative Agent; and (B) if such Lender’s Commitment (or
Revolving Commitment and Term Loan Credit Exposure) is less than $5 million, one
hundred percent (100%) thereof); provided, however, that MAC, the Borrower, the
Issuing Lender, the Swing Line Lender and the Administrative Agent may continue
to deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrower, the Issuing Lender, the Swing
Line Lender and the Administrative Agent by such Lender and the Assignee and
such assignment shall have been recorded in the Register in accordance with
Section 11.8(1)(B); (ii) such Lender and its Assignee shall have delivered to
the Borrower and the Administrative Agent an Assignment and Acceptance Agreement
and (iii) the Assignee has paid to the Administrative Agent a processing fee in
the amount of $3,500.

 

(A)                              From and after the date that the Administrative
Agent notifies the assignor Lender and the Borrower that it has received an
executed Assignment and Acceptance Agreement and payment of the above-referenced
processing fee:  (i) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned to it pursuant to such Assignment and Acceptance Agreement,
shall have the rights and obligations of a Lender under the Loan Documents,
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance Agreement, relinquish its rights and be
released from its obligations under the Loan Documents (but shall be entitled to
indemnification as otherwise provided in this Agreement with respect to any
events occurring prior to the assignment) and (iii) this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Commitments
resulting therefrom.

 

(B)                                Borrower, Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until receipt by
Administrative Agent of a fully executed Assignment and Acceptance Agreement
effecting the assignment or transfer thereof, together with the required forms
and certificates regarding tax matters and any fees payable in connection with
such assignment, in each case, as provided in Section 11.8(1).  Each assignment
shall be recorded in the Register promptly following receipt by the
Administrative Agent of the fully executed Assignment Agreement and all other
necessary documents and approvals, prompt notice thereof shall be provided to
Borrower and a copy of such Assignment and Acceptance Agreement shall be
maintained, as applicable.  Any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding absent
manifest error on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

 

71

--------------------------------------------------------------------------------


 

(2)                                  Within five Business Days after its receipt
of notice by the Administrative Agent that it has received an executed
Assignment and Acceptance Agreement and payment of the processing fee (which
notice shall also be sent by the Administrative Agent to each Lender), the
Borrower shall, if requested by the Assignee, execute and deliver to the
Administrative Agent, a new Note evidencing such Assignee’s Revolving Commitment
and/or new Note evidencing such Assignee’s portion of each Series of the Term
Loans.

 

(3)                                  Any Lender may at any time, without notice
to or the consent of any other Person, sell to one or more commercial banks or
other Persons not Affiliates of the Borrower (a “Participant”) participating
interests in all or any portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans owing to it) (the “Originating Lender”); provided,
however, that (i) the Originating Lender’s obligations under this Agreement
shall remain unchanged, (ii) the Originating Lender shall remain solely
responsible for the performance of such obligations, and (iii) the Borrower, the
Issuing Lender, the Swing Line Lender and the Administrative Agent shall
continue to deal solely and directly with the Originating Lender in connection
with the Originating Lender’s rights and obligations under this Agreement and
the other Loan Documents.  In the case of any such participation, the
Participant shall be entitled to the benefit of Sections 2.5, 2.6 and 2.7 (and
subject to the burdens of Sections 2.8 and 11.8 above) as though it were also a
Lender thereunder, and if amounts outstanding under this Agreement are due and
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement, and
Section 11.10 of this Agreement shall apply to such Participant as if it were a
Lender party hereto.

 

(4)                                  Notwithstanding any other provision
contained in this Agreement or any other Loan Document to the contrary, any
Lender may assign all or any portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans owing to it) to any Federal Reserve Bank or the United
States Treasury as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank, provided that any payment in respect of such assigned
interests made by the Borrower to or for the account of the assigning and/or
pledging Lender in accordance with the terms of this Agreement shall satisfy the
Borrower’s obligations hereunder in respect to such assigned interests to the
extent of such payment.  No such assignment shall release the assigning Lender
from its obligations hereunder.

 

(5)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain at one of its offices a register on which it enters the names and
addresses of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that

 

72

--------------------------------------------------------------------------------


 

such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register pursuant to the terms hereof as the owner of such participation for all
purposes of this Agreement, notwithstanding notice to the contrary.

 

11.9.                        Counterparts; Electronic Execution.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

11.10.                  Sharing of Payments.  If any Lender, the Issuing Lender
or the Swing Line Lender shall receive and retain any payment, whether by
setoff, application of deposit balance or security, or otherwise, in respect of
the Obligations in excess of such Lender’s, the Swing Line Lender’s or the
Issuing Lender’s Applicable Revolving Percentage or Applicable Term Percentage
with respect to a Series of Term Loans, as the case may be, then such Lender,
Swing Line Lender or Issuing Lender shall purchase from the other Revolving
Lenders or applicable Term Lenders, as the case may be, for cash and at face
value and without recourse, such participation in the Obligations held by them
as shall be necessary to cause such excess payment to be shared ratably as
aforesaid with each of them; provided, that if such excess payment or part
thereof is thereafter recovered from such purchasing Lender, Swing Line Lender
or Issuing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest.  Each Lender, the Swing Line
Lender and the Issuing Lender are hereby authorized by the Borrower Parties to
exercise any and all rights of setoff, counterclaim or bankers’ lien against the
full amount of the Obligations, whether or not held by such Lender, the Swing
Line Lender or the Issuing Lender.  Each of the Lenders, the Swing Line Lender
and the Issuing Lender hereby agree to exercise any such rights first against
the Obligations and only then to any other Indebtedness of the Borrower to such
Lender, the Swing Line Lender or Issuing Lender.

 

11.11.                  Confidentiality.  Each Lender, the Swing Line Lender and
the Issuing Lender agree to take normal and reasonable precautions and exercise
due care to maintain the confidentiality of all information provided to it by
any of the Borrower Parties or by the Administrative Agent on the Borrower
Parties’ behalf, in connection with this Agreement or any other Loan Document,
and neither it nor any of its Affiliates shall use any such information for any
purpose or in any manner other than pursuant to the terms contemplated by this
Agreement, except to the extent such information:  (1) was or becomes generally
available to the public other than as a result of a disclosure by any Lender,
the Swing Line Lender or the Issuing Lender or any prospective Lender, or
(2) was or becomes available from a source other than the Borrower Parties not
known to the Lenders, the Swing Line Lender or the Issuing Lender to be in
breach of an obligation of confidentiality to the Borrower Parties in the
disclosure of such information.  Nothing contained herein shall restrict any
Lender, the Swing Line Lender or the Issuing Lender from disclosing such
information (i) at the request or pursuant to any requirement of any
Governmental Authority; (ii) pursuant to subpoena or other court process;
(iii) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (iv) to the extent

 

73

--------------------------------------------------------------------------------


 

reasonably required in connection with any litigation or proceeding to which the
Administrative Agent, the Swing Line Lender, the Issuing Lender, any Lender or
their respective Affiliates may be party; (v) to the extent reasonably required
in connection with the exercise of any remedy hereunder or under any other Loan
Document; (vi) to such Lender’s, Swing Line Lender’s or Issuing Lender’s
independent auditors and other professional advisors; and (vii) to any
Participant or Assignee and to any prospective Participant or Assignee, provided
that each Participant and Assignee or prospective Participant or Assignee first
agrees to be bound by the provisions of this Section 11.11 or to confidentiality
provisions that are at least as restrictive as this Section 11.11.

 

11.12.                  Consent to Jurisdiction.  SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE
OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED
BY A LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE BORROWER PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 11.6; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE BORROWER PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY BORROWER PARTY IN THE COURTS OF ANY OTHER JURISDICTION
IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY LOAN DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

 

11.13.                  Waiver of Jury Trial.  EACH OF THE BORROWER, MAC, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE SWING LINE LENDER AND THE LENDERS
EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH OF THE BORROWER, MAC, THE
ADMINISTRATIVE AGENT, THE ISSUING

 

74

--------------------------------------------------------------------------------


 

LENDER, THE SWING LINE LENDER AND THE LENDERS EACH AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT
LIMITING THE FOREGOING, EACH OF SUCH PARTIES FURTHER AGREES THAT ITS RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

 

11.14.                  Indemnity.  Whether or not the transactions contemplated
hereby are consummated, each of the Borrower Parties shall, jointly and
severally, indemnify and hold the Administrative Agent, the other Agents, the
Issuing Lender, the Swing Line Lender and each Lender and each of their
respective officers, directors, employees, counsel, agents and attorneys-in-fact
(each, an “Indemnified Person”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including reasonable attorney’s fees
and expenses) of any kind or nature whatsoever which may at any time (including
at any time following the Revolving Commitment Termination Date, the Final Term
Loan Maturity Date and the termination, resignation or replacement of the
Administrative Agent, the Swing Line Lender, the Issuing Lender or replacement
of any Lender) be imposed on, incurred by or asserted against any such Person in
any way relating to or arising out of this Agreement or any document
contemplated by or referred to herein, or the transactions contemplated hereby,
or any action taken or omitted by any such Person under or in connection with
any of the foregoing, including with respect to any investigation, litigation or
proceeding (including any insolvency proceeding or appellate proceeding) related
to or arising out of this Agreement or the Loans or Letters of Credit (including
any refusal by the Issuing Lender to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit) or the use of the
proceeds thereof, whether or not any Indemnified Person is a party thereto (all
the foregoing, collectively, the “Indemnified Liabilities”); provided, however,
that the Borrower Parties shall have no obligation hereunder to any Indemnified
Person with respect to Indemnified Liabilities resulting solely from the gross
negligence or willful misconduct of such Indemnified Person.  To the extent
permitted by applicable law, no Borrower Party or, subject to the proviso at the
end of this sentence, no Indemnified Person shall assert, and each Borrower
Party hereby waives, any claim against each Indemnified Person, and each
Indemnified Person hereby waives, any claim against each Borrower Party, in each
case, in respect of any Punitive Damages and each Borrower Party and each
Indemnified Person hereby waives, releases and agrees not to sue upon any such
claim or any such Punitive Damages, whether or not accrued and whether or not
known or suspected to exist in its favor; provided, however, that the foregoing
is not in any way intended to affect the rights of the Indemnified Persons with
respect to Punitive Damages awarded to a third party that are otherwise subject
to indemnification pursuant to this Section 11.14.  The agreements in this
Section 11.14 shall survive payment of all other Obligations.

 

11.15.                  Telephonic Instruction.  Any agreement of the
Administrative Agent, the Issuing Lender, the Swing Line Lender and the Lenders
herein to receive certain notices by

 

75

--------------------------------------------------------------------------------


 

telephone is solely for the convenience and at the request of the Borrower.  The
Administrative Agent, the Issuing Lender, the Swing Line Lender and the Lenders
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent, the Issuing Lender, the Swing Line Lender and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Lender, the Swing Line Lender
or the Lenders in reliance upon such telephonic notice.  The obligation of the
Borrower to repay the Loans and the LC Disbursements shall not be affected in
any way or to any extent by any failure by the Administrative Agent, the Issuing
Lender, the Swing Line Lender and the Lenders to receive written confirmation of
any telephonic notice or the receipt by the Administrative Agent, the Issuing
Lender, the Swing Line Lender and the Lenders of a confirmation which is at
variance with the terms understood by the Administrative Agent, the Issuing
Lender, the Swing Line Lender and the Lenders to be contained in the telephonic
notice.

 

11.16.                  Marshalling; Payments Set Aside.  Neither the
Administrative Agent, the Collateral Agent, the Issuing Lender, the Swing Line
Lender nor the Lenders shall be under any obligation to marshal any assets in
favor of any of the Borrower Parties or any other Person or against or in
payment of any or all of the Obligations.  To the extent that any of the
Borrower Parties makes a payment or payments to the Administrative Agent, the
Issuing Lender, the Swing Line Lender or the Lenders, or the Administrative
Agent, the Collateral Agent, the Issuing Lender, the Swing Line Lender or the
Lenders enforce their Liens or exercise their rights of set-off, and such
payment or payments or the proceeds of such enforcement or set-off or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent in its discretion) to be repaid to a trustee, receiver or
any other party in connection with any insolvency proceeding, or otherwise, then
(1) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or set-off had not
occurred, and (2) each Lender, the Swing Line Lender and the Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its ratable
share of the total amount so recovered from or repaid by the Administrative
Agent.

 

11.17.                  Set-off.  In addition to any rights and remedies of the
Lenders, the Swing Line Lender and the Issuing Lender provided by law, if an
Event of Default exists, each Lender, the Swing Line Lender and the Issuing
Lender is authorized at any time and from time to time, without prior notice to
the Borrower Parties, any such notice being waived by the Borrower Parties to
the fullest extent permitted by law, to set off and apply in favor of the
Secured Parties any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing to, such Lender, the Swing Line Lender or the Issuing Lender to or for the
credit or the account of the Borrower Parties against any and all Obligations
owing to the Secured Parties, now or hereafter existing, irrespective of whether
or not the Administrative Agent, the Collateral Agent or such Lender, the Swing
Line Lender or Issuing Lender shall have made demand under this Agreement or any
Loan Document and although such Obligations may be contingent or unmatured. 
Each Lender, Swing Line Lender and Issuing Lender agrees promptly to (i) notify
the Borrower Parties, the Administrative Agent and the Collateral Agent after
any such set-off and application made by such Lender, Swing Line Lender or
Issuing Lender; provided, however, that the failure to give such notice shall
not affect the

 

76

--------------------------------------------------------------------------------


 

validity of such set-off and application and (ii) pay such amounts that are
set-off to the Collateral Agent for the ratable benefit of the Secured Parties.

 

11.18.                  Severability.  The illegality or unenforceability of any
provision of this Agreement or any other Loan Document or any instrument or
agreement required hereunder or thereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions hereof or thereof.

 

11.19.                  No Third Parties Benefited.  This Agreement and the
other Loan Documents are made and entered into for the sole protection and legal
benefit of the Borrower Parties, the Lenders, the Issuing Lender, the Swing Line
Lender and the Agents, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.

 

11.20.                  No Fiduciary Duty.  Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lender
Parties”), may have economic interests that conflict with those of the Borrower
Parties, their stockholders and/or their affiliates.  Each Borrower Party agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender Party, on the one hand, and such Borrower Party, its
stockholders or its affiliates, on the other.  The Borrower Parties acknowledge
and agree that (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lender Parties, on the one
hand, and the Borrower Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender Party has assumed an
advisory or fiduciary responsibility in favor of any Borrower Party, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise any Borrower Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Borrower Party
except the obligations expressly set forth in the Loan Documents and (y) each
Lender Party is acting solely as principal and not as the agent or fiduciary of
any Borrower Party, its management, stockholders, creditors or any other
Person.  Each Borrower Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Borrower Party agrees that
it will not claim that any Lender Party has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Borrower Party,
in connection with such transaction or the process leading thereto.

 

11.21.                  PATRIOT Act.  Each Lender, Swing Line Lender, Issuing
Lender and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Borrower Party that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower Party, which information includes the name and address
of each Borrower Party and other information that will allow such Lender, Swing
Line Lender, Issuing Lender or Administrative Agent, as applicable, to identify
such Borrower Party in accordance with the Patriot Act.  Additionally, the
Patriot Act and federal regulations issued

 

77

--------------------------------------------------------------------------------


 

with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a
Lender, Swing Line Lender, Issuing Lender or Administrative Agent may from
time-to-time request, and the Borrower Parties shall provide to such Lender,
Swing Line Lender, Issuing Lender or Administrative Agent, as applicable, such
Borrower Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender, Swing Line
Lender, Issuing Lender or Administrative Agent, as applicable, to comply with
federal law.  An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

 

11.22.                  Time.  Time is of the essence as to each term or
provision of this Agreement and each of the other Loan Documents.

 

11.23.                  Effectiveness of Agreement.  This Agreement shall become
effective upon satisfaction of all of the conditions set forth in Section 5.1 of
this Agreement.

 

[Signature Pages Follow]

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BORROWER:

 

 

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

--------------------------------------------------------------------------------

 

GUARANTORS:

 

 

THE MACERICH COMPANY,

 

a Maryland corporation

 

 

 

 

By:

 

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

 

 

MACERICH TWC II CORP.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

 

 

MACERICH TWC II LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

 

MACERICH WRLP CORP.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

--------------------------------------------------------------------------------


 

 

MACERICH WRLP LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

MACERICH WRLP II CORP.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

 

 

MACERICH WRLP II L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

Macerich WRLP II Corp.,

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief

 

 

 

Legal Officer & Secretary

 

--------------------------------------------------------------------------------


 

 

WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

 

 

WALLEYE RETAIL INVESTMENTS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

Walleye LLC,

 

 

a Delaware limited liability company,

 

 

its member

 

 

 

 

 

By:

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief

 

 

 

Legal Officer & Secretary

 

 

 

 

By:

Macerich Walleye LLC,

 

 

a Delaware limited liability company,

 

 

its member

 

 

 

 

 

By:

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief

 

 

 

Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

--------------------------------------------------------------------------------


 

LENDERS AND AGENTS:

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent and a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX I:  GLOSSARY

 

--------------------------------------------------------------------------------

 

ANNEX I:  GLOSSARY

 

THIS GLOSSARY is attached to and made a part of that certain Credit Agreement
(as Modified, the “Credit Agreement”) made and dated as of May 2, 2011, by and
among THE MACERICH PARTNERSHIP, L.P., a limited partnership organized under the
laws of the state of Delaware (“Macerich Partnership”), AS BORROWER; THE
MACERICH COMPANY, a Maryland corporation (“MAC”); MACERICH WRLP II CORP., a
Delaware corporation (“Macerich WRLP II Corp.”); MACERICH WRLP II L.P., a
Delaware limited partnership (“Macerich WRLP II LP”); MACERICH WRLP CORP., a
Delaware corporation (“Macerich WRLP Corp.”); MACERICH WRLP LLC, a Delaware
limited liability company (“Macerich WRLP LLC”); MACERICH TWC II CORP., a
Delaware corporation (“Macerich TWC II Corp.”); MACERICH TWC II LLC, a Delaware
limited liability company (“Macerich TWC II LLC”); MACERICH WALLEYE LLC, a
Delaware limited liability company (“Macerich Walleye LLC”); WALLEYE LLC, a
Delaware limited liability company (“Walleye LLC”); and WALLEYE RETAIL
INVESTMENTS LLC, a Delaware limited liability company (“Walleye Investments
LLC”), jointly and severally as “GUARANTORS”; THE LENDERS FROM TIME TO TIME
PARTY HERETO (collectively and severally, the “Lenders”) and DEUTSCHE BANK TRUST
COMPANY AMERICAS, a New York banking corporation, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and as collateral
agent for the Secured Parties.  For purposes of the Credit Agreement and the
other Loan Documents, the terms set forth below shall have the following
meanings:

 

“Act” shall have the meaning given such term in Section 6.13 of the Credit
Agreement.

 

“Administrative Agent” shall have the meaning given such term in the
introductory paragraph of the Credit Agreement and shall include any successor
to DBTCA as the initial “Administrative Agent” thereunder.

 

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person.  “Control” as used herein means the power to direct the
management and policies of such Person.  In the case of a Lender which is a fund
that invests in loans, any other fund that invests in loans which is managed by
the same investment advisor as such Lender, or by another Affiliate of such
Lender or such investment advisor, shall be deemed an Affiliate of such Lender.

 

“Affiliate Guarantors” shall mean, jointly and severally, Macerich Holdings LLC,
a Delaware limited liability company, Desert Sky Mall LLC, a Delaware limited
liability company, Macerich SCG Limited Partnership, a California limited
partnership, Macerich Panorama SPE LLC, a Delaware limited liability company,
Macerich Santa Monica Adjacent LLC, a Delaware limited liability company,
Macerich Santa Monica LLC, a Delaware limited liability company, Northridge
Fashion Center LLC, a California limited liability company, Rotterdam Square,
LLC, a Delaware limited liability company,

 

1

--------------------------------------------------------------------------------


 

Macerich Bristol Associates, a California general partnership, Macerich Carmel
Limited Partnership, a California limited partnership, and any other guarantors
executing Supplemental Guaranties in accordance with Section 4.2 of the Credit
Agreement.

 

“Agents” shall mean the Administrative Agent, the Collateral Agent, the Joint
Lead Arrangers, the Syndication Agent, the Co-Documentation Agents, the Senior
Managing Agents and any other Persons acting in the capacity of an agent for the
Lenders or the Secured Parties under the Credit Agreement, together with their
permitted successors and assigns.

 

“Aggregate Investment Value” shall mean for each permitted Investment identified
in Section 8.5 of the Credit Agreement (and any related Property referred to in
such Section), the greater of (i) the purchase price of such Investment (and
related Property); or (ii) that portion of the Gross Asset Value represented by
the relevant Investment (and related Property) as calculated in the most recent
Measuring Period; provided, however, that all Real Property Under Construction
shall be valued at the out-of-pocket costs incurred by the applicable Borrower
Parties or their Subsidiary Entities in respect of such Real Property Under
Construction.

 

“Anti-Terrorism Laws” shall have the meaning given such term in Section 6.26 of
the Credit Agreement.

 

“Applicable Base Rate” shall mean, with respect to any Base Rate Loan for the
Interest Period applicable to such Base Rate Loan, the floating rate per annum
equal to the daily average Base Rate in effect during the applicable calculation
period plus the percentage (per annum) set forth below which corresponds to the
applicable ratio of Total Liabilities to Gross Asset Value (expressed as a
percentage) as measured at the end of each Fiscal Quarter:

 

Ratio of Total Liabilities to Gross
Asset Value

 

Base Rate Spread
for Revolving Loans

 

Base Rate Spread
for the Series A
Term Loans

 

 

 

 

 

 

 

Less than 45%

 

0.75

%

0.95

%

 

 

 

 

 

 

Greater than or equal to 45% but less than 50%

 

1.00

%

1.20

%

 

 

 

 

 

 

Greater than or equal to 50% but less than 55%

 

1.25

%

1.45

%

 

 

 

 

 

 

Greater than or equal to 55% but less than 60%

 

1.50

%

1.70

%

 

 

 

 

 

 

Greater than or equal to 60%

 

2.00

%

2.20

%

 

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to the Credit Agreement for purposes of calculating the ratio of Total
Liabilities to Gross

 

2

--------------------------------------------------------------------------------


 

Asset Value (or if such calculation cannot be made for any other reason), then
the “Base Spread” above shall be 2.00% for Revolving Loans and 2.20% for the
Series A Term Loans, in each case, until such Compliance Certificate is
delivered and the calculations can be made, at which time the “Base Rate Spread”
shall be based on the ratio of Total Liabilities to Gross Asset Value as set
forth above.  Any change in the Applicable Base Rate resulting from a change in
the ratio of Total Liabilities to Gross Asset Value shall not take effect until
the fifth Business Day after the Compliance Certificate with respect to a Fiscal
Quarter is (or is required to be) delivered.

 

“Applicable LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the
Interest Period applicable to such LIBO Rate Loan, the per annum rate equal to
the Reserve Adjusted LIBO Rate plus the percentage (per annum) set forth below
which corresponds to the applicable ratio of Total Liabilities to Gross Asset
Value (expressed as a percentage) as measured at the end of each Fiscal Quarter:

 

Ratio of Total Liabilities to Gross
Asset Value

 

LIBO Spread for
Revolving Loans

 

LIBO Spread for
the Series A Term
Loans

 

 

 

 

 

 

 

Less than 45%

 

1.75

%

1.95

%

 

 

 

 

 

 

Greater than or equal to 45% but less than 50%

 

2.00

%

2.20

%

 

 

 

 

 

 

Greater than or equal to 50% but less than 55%

 

2.25

%

2.45

%

 

 

 

 

 

 

Greater than or equal to 55% but less than 60%

 

2.50

%

2.70

%

 

 

 

 

 

 

Greater than or equal to 60%

 

3.00

%

3.20

%

 

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to the Credit Agreement for purposes of calculating the ratio of Total
Liabilities to Gross Asset Value (or if such calculation cannot be made for any
other reason), then the “LIBO Spread” above shall be 3.00% for Revolving Loans
and 3.20% for the Series A Term Loans, in each case, until such Compliance
Certificate is delivered and the calculations can be made, at which time the
“LIBO Spread” shall be based on the ratio of Total Liabilities to Gross Asset
Value as set forth above.  Any change in the Applicable LIBO Rate resulting from
a change in the ratio of Total Liabilities to Gross Asset Value shall not take
effect until the fifth Business Day after the Compliance Certificate with
respect to a Fiscal Quarter is (or is required to be) delivered.

 

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
obtained by dividing (x) the sum of the Revolving Commitment (or, after
termination of the Revolving Commitments, Revolving Credit Exposure) and Term
Loan Credit Exposure of such Lender, by (y) the aggregate Revolving Commitments
(or, after

 

3

--------------------------------------------------------------------------------


 

termination of the Revolving Commitments, Revolving Credit Exposures) and Term
Loan Credit Exposures of all Lenders.

 

“Applicable Revolving Percentage” shall mean, with respect to any Revolving
Lender, (i) prior to the termination of the Revolving Commitments in accordance
with the Credit Agreement, the percentage obtained by dividing (x) the Revolving
Commitment of that Revolving Lender by (y) the aggregate Revolving Commitments
of all Revolving Lenders and (ii) after the termination of Revolving Commitments
in accordance with the Credit Agreement, the percentage obtained by dividing
(x) the Revolving Credit Exposure of that Revolving Lender by (y) the aggregate
Revolving Credit Exposures of all Revolving Lenders.

 

“Applicable Term Percentage” shall mean, with respect to any Term Lender of a
Series, the percentage obtained by dividing (x) the Term Loan Credit Exposure of
that Term Lender with respect to such Series by (y) the aggregate Term Loan
Credit Exposure of all Term Lenders with respect to such Series.

 

“Assignee” shall have the meaning given such term in Section 11.8 of the Credit
Agreement.

 

“Assignment and Acceptance Agreement” shall mean an agreement in the form of
that attached to the Credit Agreement as Exhibit E.

 

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Commitment Termination Date and
the date of termination of the Revolving Commitments.

 

“Base Rate” shall mean on any day the higher of:  (a) the Prime Rate in effect
on such day, (b) the sum of the Federal Funds Rate in effect on such day plus
one half of one percent (0.50%) and (c) the LIBO Rate calculated for each such
day based on an Interest Period of one month determined two (2) Business Days
prior to such day.

 

“Base Rate Borrowing”, when used in reference to any Borrowing, refers to
whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable Base Rate.

 

“Base Rate Loan”, when used in reference to any Loan, refers to whether the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable Base Rate.

 

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

 

“Book Value” shall mean the book value of such asset or property, without regard
to any related Indebtedness.

 

4

--------------------------------------------------------------------------------


 

“Borrowed Indebtedness”  of any Person means, without duplication, (A) all
obligations for borrowed money of such Person, (B) all liabilities and
obligations, contingent or otherwise, evidenced by a letter of credit or a
reimbursement obligation of such Person with respect to any letter of credit,
(C) all obligations payable in cash (excluding obligations payable in cash or
Capital Stock, at the option of a Borrower Party) for the deferred purchase
price of real property acquired by such Person (excluding obligations arising in
the ordinary course of business but including all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to any real property acquired by such Person), (D) all obligations
for borrowed money secured by any Lien upon or in any real property owned by
such Person whether or not such Person has assumed or become liable for the
payment of such obligations for borrowed money and (E) all obligations of the
type described in any of clauses (A) through (D) above which are guaranteed,
directly or indirectly, or endorsed (otherwise than for collection or deposit in
the ordinary course of business) or discounted with recourse by such Person. 
Borrowed Indebtedness shall not include (i) Indebtedness incurred for the
purpose of acquiring one or more items of personal property, or (ii) guaranties
or indemnities executed by the Borrower Parties in respect of Indebtedness
secured by a Permitted Mortgage to the extent either: (A) such guaranty or
indemnity has been incurred in respect of customary exclusions from the
non-recourse provisions of the applicable Permitted Mortgage (including any
customary exclusion in respect of environmental liabilities); or (B) such
Indebtedness has been incurred for the purpose of financing the construction or
development of Real Property owned by any Subsidiary of the Borrower Parties.

 

“Borrower” shall mean the Macerich Partnership.

 

“Borrower Parties” shall mean, jointly and severally, each of the Borrower and
the Guarantors.

 

“Borrowing” shall mean (a) all Base Rate Loans made, converted or continued on
the same date, or (b) all LIBO Rate Loans of the same Interest Period, provided
that each Borrowing shall consist of only Revolving Loans (or portions thereof)
or Term Loans of the same Series (or portions thereof), as the case may be.  For
purposes hereof, the date of a Borrowing comprising one or more Loans that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loan or Loans.

 

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 1.3 of the Credit Agreement.

 

“Broadway Plaza Property” shall mean Real Property and improvements located at
1275 Broadway Plaza, Walnut Creek, CA 94596, commonly referred to as “Broadway
Plaza” and owned by Macerich Northwestern Associates, a California general
partnership.

 

“Bullet Payment” shall mean any payment of the entire unpaid balance of any
Indebtedness at its final maturity other than the final payment with respect to
a loan that is fully amortized over its term.

 

5

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Los Angeles, California or New York, New York are authorized or
obligated to close their regular banking business; provided that the term
“Business Day” as used with respect to the Letter of Credit provisions of the
Credit Agreement (including, without limitation, Section 1.4 of the Credit
Agreement) shall be defined as otherwise set forth above but shall not include
the reference to “Los Angeles, California”; provided, further, when the term
“Business Day” is used in connection with a LIBO Rate Loan or LIBO Rate
Borrowing (including the definition of “Interest Period” as it relates to LIBO
Rate Loans), the term “Business Day” shall also exclude any day on which
commercial banks in London, England and Frankfurt, Germany are not open for
domestic and international business.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Capitalized Loan Fees” shall mean, with respect to the Macerich Entities, and
with respect to any period, any upfront, closing or similar fees paid by such
Person in connection with the incurrence or refinancing of Indebtedness during
such period that are capitalized on the balance sheet of such Person.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including, without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.

 

“Carry Over Basis Transaction”  shall mean any transaction in which the acquired
assets have a carry over basis and are not marked to market at the time of such
acquisition.

 

“Cash Equivalents” shall mean, with respect to any Person:  (a) securities
issued, guaranteed or insured by the United States of America or any of its
agencies with maturities of not more than one year from the date acquired;
(b) certificates of deposit with maturities of not more than one year from the
date acquired by a United States federal or state chartered commercial bank of
recognized standing, which has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short-term commercial
paper rating of at least A-2 or the equivalent by S&P or at least P-2 or
equivalent by Moody’s; (c) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated

 

6

--------------------------------------------------------------------------------


 

under the laws of the United States of America or any State thereof and rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof of Moody’s, in each case with maturities of not more than one year from
the date acquired; and (e) investments in money market funds registered under
the Investment Company Act of 1940, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“CERCLIS” shall have the meaning given such term in Section 6.15 of the Credit
Agreement.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of the Credit Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of the Credit Agreement or (c) compliance by any Lender, the
Swing Line Lender or the Issuing Lender (or by any lending office of such
Lender, the Swing Line Lender or Issuing Lender or by such Lender’s, Swing Line
Lender’s or Issuing Lender’s holding company, if any) with any guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of the Credit Agreement; provided, however, that
(i) no Change in Law shall be deemed to have occurred with respect to any
Assignee or Participant until after the date on which such Assignee or
Participant acquired its interest as an Assignee or Participant under this
Agreement and (ii) clause (i) of this proviso shall not apply to any Change in
Law with respect to (x) any Assignee to the extent such Change in Law was
applicable to the assignor Lender on the effective date of the Assignment and
Assumption Agreement pursuant to which such Assignee became a Lender or (y) any
Participant to the extent such Change in Law was applicable to the Originating
Lender on the effective date of the agreement pursuant to which such Participant
became a Participant; provided, further, however that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” shall mean, with respect to MAC, the occurrence of either of
the following:  (i) a change in the beneficial ownership within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934 of more than twenty-five percent (25%) of the Capital Stock
of MAC having general voting rights so that such Capital Stock is held by a
Person, or two (2) or more Persons acting in concert, unless the Administrative
Agent and the Required Lenders have approved in advance in writing the identity
of such Person or Persons or (ii) the resignation or removal from the Board of
Directors of fifty percent (50%) or more of the members of MAC’s Board of
Directors during any twelve (12) month period for any reason other than death,
disability or voluntary retirement or personal reasons, unless otherwise
approved in advance in writing by the Required Lenders.

 

“Closing Certificate” shall mean a certificate in the form of that attached to
the Credit Agreement as Exhibit F.

 

7

--------------------------------------------------------------------------------


 

“Closing Date” shall mean the date as of which all conditions set forth in
Section 5.1 of the Credit Agreement shall have been satisfied or waived.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, as from time to time in effect.

 

“Co-Documentation Agents” shall mean Wells Fargo Bank, National Association, The
Royal Bank of Scotland plc and Barclays Bank plc, in their respective capacities
as co-documentation agents for the credit facility evidenced by the Credit
Agreement, together with their permitted successors and assigns.

 

“Collateral” shall have the meaning given such term in the Pledge Agreements.

 

“Collateral Agent” shall mean DBTCA in its capacity as collateral agent for the
benefit of the Secured Parties, together with its permitted successors and
assigns.

 

“Commencement of Construction” shall mean with respect to any Real Property, the
commencement of material on-site work (including grading) or the commencement of
a work of improvement of such property.

 

“Commitment” shall mean, for each Lender, the sum of its Revolving Commitment
and its Term Loan Commitment.

 

“Compliance Certificate” shall mean a certificate in the form of that attached
to the Credit Agreement as Exhibit G.

 

“Construction-in-Process” means, with respect to any Real Property Under
Construction, the aggregate amount of expenditures classified as
“construction-in-process” on the balance sheet of the Consolidated Entities,
with respect thereto.

 

“Consolidated Entities” means, collectively, (i) the Borrower Parties,
(ii) MAC’s Subsidiaries and (iii) any other Person the accounts of which are
consolidated with those of MAC in the consolidated financial statements of MAC
in accordance with GAAP.

 

“Contact Office” shall mean (i) in the case of the Administrative Agent, the
office of DBTCA located at Deutsche Bank Trust Company Americas, 90 Hudson
Street Mail Stop:  JCY05-0511 Jersey City, NJ 07302, Attn:  Pam Wedenfeller,
Facsimile: 904-494-6811, or such other offices in New York, New York as the
Administrative Agent may notify the Borrower, the Lenders and the Issuing Lender
from time to time in writing and (ii) in the case of the Swing Line Lender, the
office of DBTCA located at Deutsche Bank Trust Company Americas, 90 Hudson
Street Mail Stop:  JCY05-0511 Jersey City, NJ 07302, Attn:  Pam Wedenfeller,
Facsimile: 904-494-6811, or such other offices in New York, New York as the
Swing Line Lender may notify the Borrower and the Lenders from time to time in
writing.

 

“Contingent Obligation” as to any Person shall mean, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the

 

8

--------------------------------------------------------------------------------


 

footnotes to such Person’s financial statements in accordance with GAAP,
guaranteeing partially or in whole any non-recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets), of such Person or of any other
Person.  The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (1) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (2) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the applicable Person required to be
delivered pursuant hereto.  Notwithstanding anything contained herein to the
contrary, guarantees of completion and non-recourse carve outs in secured loans
shall not be deemed to be Contingent Obligations unless and until a claim for
payment has been made thereunder, at which time any such guaranty of completion
shall be deemed to be a Contingent Obligation in an amount equal to any such
claim.  Subject to the preceding sentence, (i) in the case of a joint and
several guaranty given by such Person and another Person (but only to the extent
such guaranty is recourse, directly or indirectly to the applicable Borrower
Party or their respective Subsidiaries), the amount of the guaranty shall be
deemed to be 100% thereof unless and only to the extent that (X) such other
Person has delivered cash or Cash Equivalents to secure all or any part of such
Person’s guaranteed obligations or (Y) such other Person holds an Investment
Grade Credit Rating from either Moody’s or S&P, and (ii) in the case of a
guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person.  Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of loan commitments or of construction loans to the extent the same
have not been drawn and shall not be deemed to include a Co-Obligor’s Allocated
Portion of any of the following: (i) the existing guaranties of Indebtedness
secured by the Queens Center, the Promenade at Casa Grande Project and the
Market at Estrella Falls Project, (ii) any guaranties by a Borrower Party of
Tysons Corner Indebtedness so long as the Alaska Permanent Fund Corporation is
the Unaffiliated Partner jointly and severally liable (whether pursuant to a
guaranty, an indemnification, or otherwise) with respect to such Indebtedness;
and (iii) any other guaranties by a Borrower Party of Indebtedness of a
Consolidated Entity that is not Wholly-Owned or of a Joint Venture, in each
case, secured by Real Property in an aggregate principal amount (with respect to
such other guaranties) not to exceed $100,000,000.

 

9

--------------------------------------------------------------------------------


 

“Contractual Obligation” as to any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Co-Obligor’s Allocated Portion” means, in the event a Borrower Party and an
Unaffiliated Partner have guarantied or are otherwise obligated to pay, on a
joint and several basis (whether pursuant to a guaranty, an indemnification, or
otherwise), certain Indebtedness of a Consolidated Entity that is not
Wholly-Owned or of a Joint Venture, and such Unaffiliated Partner is obligated
under the applicable Organizational Documents of such Person or under other
contractual arrangements to contribute to such Borrower Party, reimburse such
Borrower Party or otherwise pay such Unaffiliated Partner’s pro rata share of
such Indebtedness, the amount of such Unaffiliated Partner’s pro rata share of
such Indebtedness, measured as a percentage of the total outstanding Capital
Stock held by such Person in the applicable Consolidated Entity or Joint
Venture.

 

“Credit Agreement” shall mean the Credit Agreement defined in the introductory
paragraph of this Glossary, as the same may be Modified, extended or replaced
from time to time.

 

“Credit Exposure” shall mean, with respect to any Lender at any time, the sum of
such Lender’s Revolving Credit Exposure plus such Lender’s Term Loan Credit
Exposure.

 

“Credit Facility” shall mean this revolving credit facility which provides for
the extension of credit and the issuance of letters of credit from time to time
in an aggregate amount not to exceed $1,500,000,000 (as such aggregate amount of
commitments may be increased pursuant to and in accordance with Article 3 of the
Credit Agreement including, without limitation, to provide for term loan
commitments), as set forth, and subject to the terms of, the Credit Agreement.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas.

 

“Defaulting Lender” means, subject to Section 1.12(b) of the Credit Agreement,
any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Lender, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Swing Line Lender or the
Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position

 

10

--------------------------------------------------------------------------------


 

is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code of the United States of America, any  other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 1.12(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Lender, the Swing Line Lender and each Lender.

 

“De Minimis Subsidiary” shall mean any Subsidiary or Subsidiaries which in the
aggregate represents less than one and one-half percent of Gross Asset Value of
the Consolidated Entities.

 

“Depreciation and Amortization Expense” shall mean (without duplication), for
any period, the sum for such period of (i) total depreciation and amortization
expense, whether paid or accrued, of the Consolidated Entities, plus (ii) any
Consolidated Entity’s pro rata share of depreciation and amortization expenses
of Joint Ventures. For purposes of this definition, MAC’s pro rata share of
depreciation and amortization expense of any Joint Venture shall be deemed equal
to the product of (i) the depreciation and amortization expense of such Joint
Venture, multiplied by (ii) the percentage of the total outstanding Capital
Stock of such Person held by any Consolidated Entity, expressed as a decimal.

 

“Designated Environmental Properties” shall have the meaning given such term in
Section 6.15 of the Credit Agreement.

 

11

--------------------------------------------------------------------------------

 

“Disposition” shall mean the sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
whether voluntary or involuntary, direct or indirect, of any legal or beneficial
interest in a Property, including any sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
at any tier, of any ownership interest in any Macerich Entity; provided,
however, that Disposition shall not include any Permitted Encumbrances or any
Distributions to another Macerich Entity; provided further that such exclusion
of Permitted Encumbrances shall not apply to the Dispositions described in
Sections 8.3, 8.4(1), 8.4(2), and 8.4(3) of the Credit Agreement.  “Disposition”
shall not include the sale of any ancillary building pad site within a Project
provided that the consideration received for such transaction does not exceed
$1,000,000 for any Project and $5,000,000 in the aggregate for all Projects and
shall not include any ground lease.

 

“Disqualified Capital Stock” shall mean with respect to any Person any Capital
Stock of such Person (other than preferred stock of MAC issued and outstanding
on the Closing Date) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or otherwise
(including upon the occurrence of any event), is required to be redeemed or is
redeemable for cash at the option of the holder thereof, in whole or in part
(including by operation of a sinking fund), or is exchangeable for Indebtedness
(other than at the option of such Person), in whole or in part, at any time.

 

“Distribution” shall mean with respect to MAC, Macerich Partnership or MACWH:
(i) any distribution of cash or Cash Equivalent, directly or indirectly, to the
partners or holders of Capital Stock of such Persons, or any other distribution
on or in respect of any partnership, company or equity interests of such
Persons; and (ii) the declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of such Persons, other than:
(1) dividends payable solely in shares of common stock by MAC; or (2) the
purchase, redemption, exchange, or other retirement of any shares of any class
of Capital Stock of such Persons, directly or indirectly through a Subsidiary of
MAC or otherwise, (A) to the extent such purchase, redemption, exchange, or
other retirement occurs in exchange for the issuance of Capital Stock of MAC or
Macerich Partnership or (B) with respect to MACWH, to the extent such purchase,
redemption, or other retirement occurs in exchange for the issuance of Capital
Stock of MACWH, MAC or Macerich Partnership in accordance with the provisions of
the MACWH Partnership Agreement.

 

“Dollar” shall mean lawful currency of the United States of America.

 

“EBITDA” shall mean, for the twelve months then most recently ended, solely with
respect to the Consolidated Entities, Net Income, plus (without duplication)
(A) Interest Expense, (B) Tax Expense, (C) Depreciation and Amortization Expense
and (D) noncash compensation charges, including any such charges arising from
stock options, restricted stock grants and other equity incentive programs, in
each case for such period.

 

12

--------------------------------------------------------------------------------


 

“Eligible Assignee” shall mean any Person other than a natural Person that is:

 

(a)           a commercial bank organized under the laws of the United States,
or any state thereof, and having a combined capital and surplus of at least
$100,000,000;

 

(b)           a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(the “OECD”), or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000 (provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD);

 

(c)           a Person that is engaged in the business of commercial banking and
that is:  (1) an Affiliate of a Lender or the Issuing Lender or Swing Line
Lender, (2) an Affiliate of a Person of which a Lender, the Swing Line Lender or
the Issuing Lender is an Affiliate, or (3) a Person of which a Lender, the Swing
Line Lender or the Issuing Lender is a Subsidiary;

 

(d)           an insurance company, mutual fund or other financial institution
organized under the laws of the United States, any state thereof, any other
country which is a member of the OECD or a political subdivision of any such
country which in vests in bank loans and has a net worth of $500,000,000; or

 

(e)           a fund (other than a mutual fund) which invests in bank loans and
whose assets exceed $100,000,000;

 

provided, however, that (i) no Person shall be an “Eligible Assignee” unless at
the time of the proposed assignment to such Person:  (x) in the case of an
assignment of Revolving Commitments and Revolving Loans, such Person is able to
make its Applicable Revolving Percentage of the Revolving Commitments in U.S.
dollars, and (y) such Person is exempt from withholding of tax on interest and
is able to deliver the documents related thereto pursuant to Section 2.10(5) of
the Credit Agreement and (ii) no Borrower Party nor any Affiliate of any
Borrower Party shall be an “Eligible Assignee”; provided, further, however, that
no Defaulting Lender shall be an “Eligible Assignee” so long as such Lender
remains a Defaulting Lender.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
Modified, and the rules and regulations promulgated thereunder as from time to
time in effect.

 

“ERISA Affiliate” shall mean any entity, trade or business (whether or not
incorporated) that, together with any Consolidated Entity, would be deemed a
“single employer” within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Consolidated Entity or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a “substantial

 

13

--------------------------------------------------------------------------------


 

employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations which is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal (within the meanings of Sections 4203 and
4205 of ERISA) by any Consolidated Entity or any ERISA Affiliate from a
Multiemployer Plan or receipt by any Consolidated Entity or any ERISA Affiliate
of notice from any Multiemployer Plan that it is in “reorganization” (within the
meaning of Section 4241 of ERISA), “insolvency” (within the meaning of
Section 4245 of ERISA), or “endangered or critical status” (within the meaning
of Section 305 of ERISA); (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Pension Plan
or Multiemployer Plan; (e) a failure by any Consolidated Entity or any ERISA
Affiliate to meet the funding requirements of Sections 412 and 430 of the Code
or Sections 302 and 303 of ERISA with respect to any Pension Plan, whether or
not waived, or the failure to make by its due date a required installment under
Section 430(j) of the Code or Section 303(j) of ERISA with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (f) an event or condition which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any
Consolidated Entity or any ERISA Affiliate; or (h) the filing of an application
for a waiver of the minimum funding standard pursuant to Section 412(c) of the
Code or Section 303(c) of ERISA with respect to any Pension Plan.

 

“Eurodollar Business Day” shall mean a Business Day on which commercial banks in
London, England and Frankfurt, Germany are open for domestic and international
business.

 

“Event of Default” shall have the meaning given such term in Section 9 of the
Credit Agreement.

 

“Evidence of No Withholding” shall have the meaning given such term in
Section 2.10(5) of the Credit Agreement.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by any
state, locality or foreign jurisdiction under the laws of which such recipient
is organized or in which it maintains an office or permanent establishment,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any United States withholding Tax imposed under FATCA, and (d) any
withholding tax (in the case of a Foreign Lender) or backup withholding tax (in
the case of any Lender), that is imposed on amounts payable to such Lender at
the time such Lender becomes a party to the Credit Agreement (or designates a
new lending office) or is attributable to such Lender’s failure to comply with
Section 2.10(5) or Section 2.10(6) of the Credit Agreement, except to the extent
any such

 

14

--------------------------------------------------------------------------------


 

withholding taxes were imposed on the Lender’s predecessor in interest (or
former lending office); provided, however, Excluded Taxes shall not include any
withholding tax resulting from any inability to comply with Section 2.10(5) or
Section 2.10(6) of the Credit Agreement solely by reason of there having
occurred a Change in Law.

 

“Executive Order” shall have the meaning given such term in Section 6.26 of the
Credit Agreement.

 

“Existing Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement, dated as of July 20, 2006, as amended or otherwise modified to
date, by and among the Borrower, MAC, the lenders from time to time party
thereto and DBTCA, as administrative agent.

 

“Extended Revolving Commitment Termination Date” shall have the meaning given
such term in Section 1.7(5) of the Credit Agreement.

 

“Extension Fee” shall have the meaning given such term in Section 1.7(5)(B) of
the Credit Agreement.

 

“Facility Increase” shall have the meaning given such term in Section 3.1 of the
Credit Agreement.

 

“Facility Increase Arrangers” shall have the meaning given such term in
Section 3.2 of the Credit Agreement.

 

“Facing Fee” shall have the meaning given such term in Section 2.11(2)(B) of the
Credit Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable, but only if
the requirements in such amended or successor version for avoiding the
withholding are not materially more onerous than the requirements in the current
version), and any current or future regulations or official interpretations
thereof).

 

“Federal Funds Rate” shall mean for any day, an interest rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 1:00 p.m. (New York time) on such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“Fee Letter” shall mean that certain Fee Letter dated as of the Closing Date
entered into by the Borrower and the Administrative Agent.

 

15

--------------------------------------------------------------------------------


 

“FFO” shall mean net income (loss) (computed in accordance with GAAP) excluding
gains (or losses) from debt restructurings and sales of property, plus real
estate related depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures, as set forth in more detail
under the definitions and interpretations thereof promulgated by the National
Association of Real Estate Investment Trusts or its successor as of the Closing
Date, but in any case excluding any write down due to impairment of assets.

 

“Final Term Loan Maturity Date” shall mean the latest Term Loan Maturity Date.

 

“Financing” shall mean any transaction pursuant to which new Indebtedness is
incurred and secured by a Property.

 

“First Amendment” shall mean that certain First Amendment to Credit Agreement
dated as of the First Amendment Effective Date by and among the Borrower
Parties, the Administrative Agent and the Lenders signatory thereto.

 

“First Amendment Effective Date” shall mean December 8, 2011.

 

“First Amendment Joinder Agreement” shall mean that certain Joinder Agreement
dated as of December 8, 2011 among the Borrower Parties, the Administrative
Agent and the New Term Loan Lenders signatory thereto (including all attachments
to such Joinder Agreement).

 

“Fiscal Quarter” or “fiscal quarter” means any three-month period ending on
March 31, June 30, September 30 or December 31 of any Fiscal Year.

 

“Fiscal Year” or “fiscal year” shall mean the 12-month period ending on
December 31 in each year or such other period as MAC may designate and the
Administrative Agent may approve in writing.

 

“Fixed Charge Coverage Ratio” shall mean, at any time, the ratio of (i) EBITDA
for the twelve months then most recently ended (except that, with respect to any
Project that has not achieved Stabilization, EBITDA for such Project shall be
calculated for the most recent fiscal quarter and annualized), to (ii) Fixed
Charges for such period (except that, with respect to any Project that has not
achieved Stabilization, Fixed Charges for such Project shall be calculated for
the most recent fiscal quarter and annualized).

 

“Fixed Charges” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum of the amounts for such period of (i) scheduled
payments of principal of Indebtedness of the Consolidated Entities (other than
any Bullet Payment), (ii) the Consolidated Entities’ pro rata share of scheduled
payments of principal of Indebtedness of Joint Ventures (other than any Bullet
Payment) that does not otherwise constitute Indebtedness of and is not otherwise
recourse to the Consolidated Entities or their assets, (iii) Interest Expense,
(iv) payments of dividends in respect of Disqualified Capital Stock; and (v) to
the extent not otherwise included in Interest Expense, dividends and other
distributions paid during such period by the Borrower or MAC with respect to
preferred stock or preferred operating units (excluding distributions on
convertible

 

16

--------------------------------------------------------------------------------


 

preferred units of MACWH in accordance with the MACWH Partnership Agreement). 
For purposes of clauses (ii) and (v), the Consolidated Entities’ pro rata share
of payments by any Joint Venture shall be deemed equal to the product of (a) the
payments made by such Joint Venture, multiplied by (b) the percentage of the
total outstanding Capital Stock of such Person held by any Consolidated Entity,
expressed as a decimal.

 

“Foreign Lender” shall mean any Lender, Issuing Lender or Swing Line Lender that
is organized under the laws of a jurisdiction other than that in which the
Borrower is located.  For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time; provided that for purposes of
calculating the covenants set forth in Section 8.12 of the Credit Agreement,
GAAP shall mean generally accepted accounting principles in the United States of
America in effect as of the Closing Date.

 

“Good Faith Contest” means the contest of an item if (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted,
(2) adequate reserves are established if required by, and in accordance with,
GAAP with respect to the contested item, (3) during the period of such contest,
the enforcement of any contested item is effectively stayed and (4) the failure
to pay or comply with the contested item during the period of the contest is not
likely to result in a Material Adverse Effect.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any court or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Gross Asset Value” shall mean, at any time, solely with respect to the
Consolidated Entities, the sum of (without duplication):

 

(i) for Retail/Other Properties that are Wholly-Owned the sum of, for each such
property, (a) such property’s Property NOI for the Measuring Period, divided by
(b) 6.75% (expressed as a decimal); plus

 

(ii) for Retail/Other Properties that are not Wholly-Owned, the sum of, for each
such property, (a) the Gross Asset Value of each such Retail/Other Property at
such time, as calculated pursuant to the foregoing clause (i), multiplied by
(b) the percentage of the total outstanding Capital Stock held by Consolidated
Entities in the owner of the subject Retail/Other Property, expressed as a
decimal; provided, notwithstanding anything to the contrary in this definition,
so long as 100% of the Indebtedness and other liabilities of the owner of the
Broadway Plaza Property reflected in the financial statements of such owner or
disclosed in the notes thereto (to the extent the same would constitute a
Contingent Obligation) is counted in the calculation of Total Liabilities
pursuant to subsection (ii) of the definition of “Total Liabilities”, the
Broadway Plaza Property, and the cash and Cash Equivalents and “Other GAV
Assets” (as defined below) with respect thereto, shall be

 

17

--------------------------------------------------------------------------------


 

deemed to be Wholly-Owned and the Gross Asset Value with respect to the Broadway
Plaza Property shall be calculated in accordance with clause (i) of this
definition; plus

 

(iii) all cash and Cash Equivalents (other than, in either case, Restricted
Cash) held by the Consolidated Entity at such time, and, in the case of cash and
Cash Equivalents not Wholly-Owned, multiplied by a percentage (expressed as a
decimal) equal to the percentage of the total outstanding Capital Stock held by
the Consolidated Entity holding title to such cash and Cash Equivalents; plus

 

(iv) all Mortgage Loans acquired for the purpose of acquiring the underlying
real property (as demonstrated by Borrower and confirmed in good faith by
Administrative Agent), valued by the Book Value of each such Mortgage Loan when
measured; plus

 

(v)(a) 100% of the Book Value of Construction-in-Process with respect to
Retail/Other Properties Under Construction that are Wholly-Owned and (b) the
product of (1) 100% of the Book Value of Construction-in-Process with respect to
Retail/Other Properties Under Construction that are not Wholly-Owned multiplied
by (2) a percentage (expressed as a decimal) equal to the percentage of the
total outstanding Capital Stock held by the Consolidated Entity holding title to
such Retail/Other Properties Under Construction; for avoidance of doubt,
whenever a Retail/Other Property has achieved Stabilization, the Gross Asset
Value shall be as determined pursuant to subsections (i) or (ii) of this
definition; plus

 

(vi) to the extent not otherwise included in the foregoing clauses, (a) the Book
Value of tenant receivables, deferred charges and other assets with respect to
Real Properties that are Wholly-Owned, and (b) the product of (1) the Book Value
of tenant receivables, deferred charges and other assets with respect to Real
Properties that are not Wholly-Owned multiplied by (2) a percentage (expressed
as a decimal) equal to the percentage of the total outstanding Capital Stock
held by a Consolidated Entity holding title to such Real Property (collectively,
“Other GAV Assets”), provided that the aggregate value of Other GAV Assets shall
not exceed five percent (5%) of the aggregate Gross Asset Value of all the
assets of the Consolidated Entities; plus

 

(vii) to the extent not otherwise included in the foregoing clauses, the Book
Value of land and other Properties not constituting Retail/Other Properties;
plus

 

(viii) the Book Value of the Investment in Northpark Mall; plus

 

(ix) the Book Value of up to three (3) Transitional Properties until
Transitional Stabilization; provided, however, that (x) if a Transitional
Property achieves Transitional Stabilization such Real Property shall be valued
as otherwise provided in subsections (i) or (ii) of this definition and (y) the
aggregate value of Transitional Properties for purposes of this clause
(ix) shall not exceed seven and one half percent (7.5%) of the aggregate Gross
Asset Value of all assets of the Consolidated Entities.

 

Provided further, however, that (A)(x) the determination of Gross Asset Value
for any period shall not include any Retail/Other Property (or any Property NOI
relating to any

 

18

--------------------------------------------------------------------------------


 

Retail/Other Property) that has been sold or otherwise disposed of or is the
subject of a Specified Change of Control Event at any time prior to or during
such period; and (y) any Retail/Other Property (whether acquired before or after
the Closing Date) shall be valued at Book Value for 24 months after acquisition
thereof and thereafter as otherwise provided in subsections (i) or (ii) of this
definition); (B) upon the sale, conveyance, or transfer of all of a Real
Property to a Person other than a Macerich Entity, the Gross Asset Value with
respect to such Real Property shall no longer be considered; and (C) the
determination of the NOI for any Retail/Other Property Under Construction which
is no longer classified as “construction-in-process” under GAAP shall be
calculated using an adjusted Measuring Period determined by annualizing the most
recent fiscal quarter until such Retail/Other Property Under Construction has
achieved Stabilization.

 

“Gross Leasable Area” shall mean the total leasable square footage of buildings
situated on Real Properties, excluding the square footage of any department
stores.

 

“Guarantors” shall mean, jointly and severally (i) any Initial Guarantor and
(ii) any Supplemental Guarantor.

 

“Guaranty” shall mean any unconditional guaranty executed by any Person in favor
of DBTCA (or a successor) in its capacity as Administrative Agent for the
Lenders pursuant to the terms of the Credit Agreement, in a form approved by the
Administrative Agent.  “Guaranty” shall include the Subsidiary Guaranty and the
REIT Guaranty.

 

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous wastes, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definitions of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” or “toxic substances” under any applicable federal, state, or local
laws or regulations.

 

“Hazardous Materials Claims” shall mean any enforcement, cleanup, removal or
other governmental or regulatory action or order with respect to the Property,
pursuant to any Hazardous Materials Laws, and/or any claim asserted in writing
by any third party relating to damage, contribution, cost recovery compensation,
loss or injury resulting from any Hazardous Materials.

 

“Hazardous Materials Laws” shall mean any applicable federal, state or local
laws, ordinances or regulations relating to Hazardous Materials.

 

“Hedging Obligations” of a Person means any and all obligations of such Person
or any of its Subsidiaries, whether absolute or contingent and howsoever and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements,

 

19

--------------------------------------------------------------------------------


 

forward rate currency or interest rate options, puts and warrants, and (b) any
and all cancellations, buy backs, reversals, terminations or assignments of any
of the foregoing.

 

“Increased Amount Date” shall have the meaning given such term in Section 3.1 of
the Credit Agreement.

 

“Indebtedness” of any Person shall mean without duplication, (a) all liabilities
and obligations of such Person, whether consolidated or representing the
proportionate interest in any other Person, (i) in respect of borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof, and including construction loans),
(ii) evidenced by bonds, notes, debentures or similar instruments,
(iii) representing the balance deferred and unpaid of the purchase price of any
property or services, except those incurred in the ordinary course of its
business that would constitute a trade payable to trade creditors (but
specifically excluding from such exception the deferred purchase price of real
property), (iv) evidenced by bankers’ acceptances, (v) consisting of
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person (in an amount equal to the lesser of the obligation so secured and the
fair market value of such property), (vi) consisting of Capitalized Lease
Obligations (including any Capitalized Leases entered into as a part of a
sale/leaseback transaction), (vii) consisting of liabilities and obligations
under any receivable sales transactions, (viii) consisting of a letter of credit
or a reimbursement obligation of such Person with respect to any letter of
credit, or (ix) consisting of Net Hedging Obligations; or (b) all Contingent
Obligations and liabilities and obligations of others of the kind described in
the preceding clause (a) that such Person has guaranteed or that is otherwise
its legal liability and all obligations to purchase, redeem or acquire for cash
or non-cash consideration any Capital Stock or other equity interests and
(c) obligations of such Person to purchase for cash or non-cash consideration
Securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property.  For the avoidance of
doubt, Indebtedness of any water, sewer, or other improvement district that is
payable from assessments or taxes on property located within such district shall
not be deemed to be Indebtedness of any Person owning property located within
such district; provided that such Person has not otherwise obligated itself in
respect of the repayment of such Indebtedness.

 

“Indemnified Liabilities” shall have the meaning given such term in
Section 11.14 of the Credit Agreement.

 

“Indemnified Person” shall have the meaning given such term in Section 11.14 of
the Credit Agreement.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Financial Statements” shall have the meaning given such term in
Section 6.1 of the Credit Agreement.

 

20

--------------------------------------------------------------------------------


 

“Initial Guarantors” shall mean MAC, the Westcor Guarantors, the Wilmorite
Guarantors and the Affiliate Guarantors who enter into Guaranties on or as of
the date hereof.

 

“Interest Coverage Ratio” shall mean, at any time, the ratio of (i) EBITDA for
the twelve months then most recently ended (except that, with respect to any
Project that has not achieved Stabilization, EBITDA for such Project shall be
calculated for the most recent fiscal quarter and annualized), to (ii) Interest
Expense for such period (except that, with respect to any Project that has not
achieved Stabilization, Interest Expense for such Project shall be calculated
for the most recent fiscal quarter and annualized).

 

“Interest Expense” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum (without duplication) for such period of: 
(i) total interest expense, whether paid or accrued, of the Consolidated
Entities, including fees payable in connection with the Credit Agreement,
charges in respect of letters of credit and the portion of any Capitalized Lease
Obligations allocable to interest expense, including the Consolidated Entities’
share of interest expenses in Joint Ventures but excluding amortization or
write-off of debt discount and expense (except as provided in clause
(ii) below), (ii) amortization of costs related to interest rate protection
contracts and rate buydowns (other than the costs associated with the interest
rate buydowns completed in connection with the initial public offering of MAC),
(iii) capitalized interest, provided that capitalized interest may be excluded
from this clause (iii) to the extent (A) such interest is paid or reserved out
of any interest reserve established under a loan facility; or (B) consists of
interest imputed under GAAP in respect of ongoing construction activities, but
only to the extent such interest has not actually been paid, and the amount
thereof does not exceed $40,000,000, (iv) for purposes of determining Interest
Expense as used in the Fixed Charge Coverage Ratio (both numerator and
denominator) only, amortization of Capitalized Loan Fees, (v) to the extent not
included in clauses (i), (ii), (iii) and (iv), any Consolidated Entities’ pro
rata share of interest expense and other amounts of the type referred to in such
clauses of the Joint Ventures, and (vi) interest incurred on any liability or
obligation that constitutes a Contingent Obligation of any Consolidated Entity;
provided that during any period that a Retail/Other Property is subject to a
Specified Change of Control Event and thereby excluded from the calculation of
Gross Asset Value, the accrued and unpaid interest with respect to Indebtedness
incurred in respect of such Retail/Other Property shall also be excluded from
Interest Expense.  For purposes of clause (v), any Consolidated Entities’ pro
rata share of interest expense or other amount of any Joint Venture shall be
deemed equal to the product of (a) the interest expense or other relevant amount
of such Joint Venture, multiplied by (b) the percentage of the total outstanding
Capital Stock of such Person held by any Consolidated Entity, expressed as a
decimal.

 

“Interest Period” shall mean:

 

(a)  for any Base Rate Borrowing, the period commencing on the date of such
borrowing and ending on the last day of the calendar month in which made;
provided, that if any Base Rate Borrowing is converted to a LIBO Rate Borrowing,
the applicable Base Rate Interest Period shall end on such date; and

 

21

--------------------------------------------------------------------------------


 

(b)  for any LIBO Rate Loan, the period commencing on the date of such Loan and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or if all applicable Lenders agree, twelve months)
thereafter, as specified in the applicable Borrowing Request or Rate Request;

 

provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBO Rate Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBO Rate Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Loan initially shall be the date on which
such Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan.

 

“Investment” shall mean, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of a
Property or the assets of a business conducted by another Person, and (iii) any
loan (other than loans to employees), advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable, advances to employees and similar items made or incurred in
the ordinary course of business) or capital contribution by that Person to any
other Person, including, without limitation, all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business.  “Investment” shall not include (a) any promissory notes or
other consideration paid to it or by a tenant in connection with Project leasing
activities or (b) any purchase or other acquisition of Securities of, or a loan,
advance or capital contribution to, MAC or any Subsidiary of MAC by MAC or any
other Subsidiary of MAC.  The amount of any Investment shall be the original
cost of such Investment, plus the cost of all additions thereto less the amount
of any return of capital or principal to the extent such return is in cash with
respect to such Investment without any adjustments for increases or decreases in
value or write-ups, write-downs or write-offs with respect to such Investment. 
Notwithstanding the foregoing, Investments shall not include any promissory
notes received by a Person in connection with a Disposition.

 

“IRS” shall mean the Internal Revenue Service or any entity succeeding to any of
its principal functions under the Code.

 

“Issuing Lender” shall mean DBTCA, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 1.4(10) of the Credit Agreement.

 

22

--------------------------------------------------------------------------------

 

“Joinder Agreement” shall mean a Joinder Agreement in the form of that attached
to the Credit Agreement as Exhibit K.

 

“Joint Lead Arrangers” shall mean Deutsche Bank Securities, Inc. and J.P. Morgan
Securities LLC, in their respective capacities as joint lead arrangers and joint
book runners for the credit facility evidenced by the Credit Agreement, together
with its permitted successors and assigns.

 

“Joint Venture” shall mean, as to any Person:  (i) any corporation fifty percent
(50%) or less of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization fifty percent (50%)
or less of the ownership interests having ordinary voting power of which shall
at the time be so owned or controlled.  Notwithstanding the foregoing, a Joint
Venture of MAC shall include each Person, other than a Subsidiary, in which MAC
owns a direct or indirect equity interest.  Unless otherwise expressly provided,
all references in the Loan Documents to a “Joint Venture” shall mean a Joint
Venture of MAC.

 

“LC Collateral Account” shall have the meaning given such term in
Section 1.4(11) of the Credit Agreement.

 

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.  The LC Exposure of any Revolving Lender at any
time shall be its Applicable Revolving Percentage of the total LC Exposure at
such time.

 

“Lenders” shall mean each of the lenders from time to time party to the Credit
Agreement (whether as a direct signatory thereto or as a signatory to a Joinder
Agreement), including any Assignee permitted pursuant to Section 11.8 of the
Credit Agreement.

 

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
the Credit Agreement.

 

“Letter of Credit Collateral” shall have the meaning given such term in
Section 1.4(11) of the Credit Agreement.

 

“Letter of Credit Fee” shall have the meaning given such term in
Section 2.11(2)(A) of the Credit Agreement.

 

“Letter of Credit Request” shall have the meaning given such term in
Section 1.4(2) of the Credit Agreement.

 

23

--------------------------------------------------------------------------------


 

“LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the Interest
Period applicable to such LIBO Rate Loan, the per annum rate for such Interest
Period and for an amount equal to the amount of such LIBO Rate Loan shown on Dow
Jones Telerate Page 3750 (or any equivalent successor page) at approximately
11:00 (London time) two Eurodollar Business Days prior to the first day of such
Interest Period or if such rate is not quoted, the arithmetic average as
determined by the Administrative Agent of the rates at which deposits in
immediately available U.S. dollars in an amount equal to the amount of such LIBO
Rate Loan having a maturity approximately equal to such Interest Period are
offered to four (4) reference banks to be selected by the Administrative Agent
in the London interbank market, at approximately 11:00 a.m. (London time) two
Eurodollar Business Days prior to the first day of such Interest Period.

 

“LIBO Rate Borrowing”, when used in reference to any Borrowing, refers to
whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable LIBO Rate.

 

“LIBO Rate Loan”, when used in reference to any Loan, refers to whether the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable LIBO Rate.

 

“LIBO Reserve Percentage” shall mean with respect to an Interest Period for a
LIBO Rate Loan, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves and taking into account any
transitional adjustments) which is imposed under Regulation D on eurocurrency
liabilities.

 

“Lien” shall mean any security interest, mortgage, pledge, lien, claim on
property, charge or encumbrance (including any conditional sale or other title
retention agreement), any lease in the nature thereof, and any agreement to give
any security interest.

 

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
Section 1.1 of the Credit Agreement and a Swing Line Loan.

 

“Loan Documents” shall mean the Credit Agreement, the First Amendment Joinder
Agreement, each other Joinder Agreement, if any, the Notes and each of the
following (but only to the extent evidencing, guaranteeing, supporting or
securing the obligations under the foregoing instruments and agreements), the
REIT Guaranty, each of the Subsidiary Guaranty, any Guaranty executed by any
other Guarantor, the Pledge Agreements, and each other instrument, certificate
or agreement executed by the Borrower, MAC or the other Borrower Parties in
connection herewith, as any of the same may be Modified from time to time.

 

“Loan Month” shall mean any full calendar month during the term of the Credit
Facility, with the first Loan Month being May, 2011, which first Loan Month
shall be deemed to include the partial month commencing on the Closing Date.

 

“MAC” shall have the meaning given such term in the preamble to the Credit
Agreement.

 

24

--------------------------------------------------------------------------------


 

“Macerich Core Entities” shall mean collectively, (i) the Consolidated Entities,
and (ii) any Joint Venture in which any Consolidated Entity is a general partner
or in which any Consolidated Entity owns more than 50% of the Capital Stock.

 

“Macerich Entities” shall mean the Borrower Parties, and all Subsidiary Entities
of the Borrower Parties.  “Macerich Entity” shall mean any one of the Macerich
Entities.

 

“Macerich Partnership” shall have the meaning given such term in the preamble to
the Credit Agreement.

 

“Macerich TWC II Corp.” shall mean Macerich TWC II Corp., a Delaware
corporation.

 

“Macerich TWC II LLC” shall mean Macerich TWC II LLC, a Delaware limited
liability company.

 

“Macerich Walleye LLC” shall mean Macerich Walleye LLC, a Delaware limited
liability company.

 

“Macerich WRLP Corp.” shall mean Macerich WRLP Corp., a Delaware corporation.

 

“Macerich WRLP LLC” shall mean Macerich WRLP LLC, a Delaware limited liability
company.

 

“Macerich WRLP II Corp.” shall mean Macerich WRLP II Corp., a Delaware
corporation.

 

“Macerich WRLP II LP” shall mean Macerich WRLP II LP, a Delaware limited
partnership.

 

“MACWH” shall mean MACWH, L.P., a Delaware limited partnership.

 

“MACWH Partnership Agreement” shall mean the 2005 Amended and Restated Agreement
of Limited Partnership of MACWH, between MACWH and the Borrower.

 

“Management Companies” shall mean Macerich Property Management Company, LLC a
Delaware limited liability company, Macerich Management Company, a California
corporation, Westcor Partners, L.L.C., an Arizona limited liability company,
Westcor Partners of Colorado LLC, a Colorado limited liability company, Macerich
Westcor Management LLC, a Delaware limited liability company, MACW Property
Management, LLC, a New York limited liability company, and MACW Mall
Management, Inc., a New York corporation, and includes their respective
successors.

 

“Management Contracts” shall mean any contract between any Management Company,
on the one hand, and any other Macerich Entity, on the other hand, relating to
the management of any Macerich Entity or any Joint Venture or any of the
properties of such Person, as the same may be amended from time to time.

 

25

--------------------------------------------------------------------------------


 

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

 

“Master Management Agreements” shall mean Management Contracts between a
Macerich Entity, as owner of a Project, and a Wholly Owned Subsidiary in the
form of Exhibit H attached hereto (or with respect to Subsidiaries of Westcor or
Subsidiaries of Wilmorite, in the form that exists as of the Closing Date) with
such Modifications to such form as may be made by the Macerich Entities in their
reasonable judgment so long as such Modifications are fair, reasonable, and no
less favorable to the owner than would be obtained in a comparable arm’s-length
transaction with a Person not a Transactional Affiliate.

 

“Material Adverse Effect” shall mean with respect to (a) MAC and its
Subsidiaries on a consolidated basis taken as a whole or (b) the Macerich
Partnership and its Subsidiaries on a consolidated basis taken as a whole, any
of the following (1) a material adverse change in, or a material adverse effect
upon, the operations, business, properties, condition (financial or otherwise)
or prospects of any of such Persons from and after the Statement Date, (2) a
material impairment of the ability of any of such Persons to otherwise perform
under any Loan Document; or (3) a material adverse effect upon the legality,
validity, binding effect or enforceability against any of such Persons of any
Loan Document.

 

“Maximum Increase Amount” shall have the meaning given such term in Section 3.1
of the Credit Agreement.

 

“Measuring Period” shall mean the period of four consecutive fiscal quarters
ended on the last day of the Fiscal Quarter most recently ended as to which
operating statements with respect to a Real Property have been delivered to the
Lenders.

 

“Minority Interest” shall mean all of the partnership units (as defined under
the Macerich Partnership’s partnership agreement) of the Macerich Partnership
held by any Person other than MAC.

 

“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify”, “Modified,” or related words
shall have meanings correlative thereto.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage Loans” shall mean all loans owned or held by any of the Macerich
Entities secured by mortgages or deeds of trust on Retail/Other Properties.

 

“Multiemployer Plan” shall mean a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) to which any Consolidated Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding five (5) plan years, has made, or been obligated to make,
contributions.

 

26

--------------------------------------------------------------------------------


 

“Net Hedging Obligations” shall mean, as of any date of determination, the
excess (if any) of all “unrealized losses” over all “unrealized profits” of such
Person arising from Hedging Obligations as substantiated in writing by the
Borrower and approved by the Administrative Agent.  “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Hedging
Obligation as of the date of determination (assuming the Hedging Obligation were
to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Obligation as
of the date of determination (assuming such Hedging Obligation were to be
terminated as of that date).

 

“Net Income” shall mean, for any period, the net income (or loss), after
provision for taxes, of the Consolidated Entities determined on a consolidated
basis for such period taken as a single accounting period as determined in
accordance with GAAP, and including the Consolidated Entities’ pro rata share of
the net income (or loss) of any Joint Venture for such period, but excluding
(i) any recorded losses and gains and other extraordinary items for such period
and any losses or gains in connection with the early extinguishment of debt or
the impairment of assets; (ii) other non-cash charges and expenses (including
non-cash charges resulting from accounting changes), (iii) any gains or losses
arising outside of the ordinary course of business, and (iv) any charges for
minority interests in the Macerich Partnership held by Unaffiliated Partners. 
For purposes hereof the Consolidated Entities’ pro rata share of the net income
(or loss) of any Joint Venture shall be deemed equal to the product of (i) the
income (or loss) of such Joint Venture, multiplied by (ii) the percentage of the
total outstanding Capital Stock of such Person held by any Consolidated Entity,
expressed as a decimal.

 

“Net Worth” means, at any date, the sum of (i) the aggregate Gross Asset Value;
minus (2) the Total Liabilities.

 

“New Borrowing” shall mean any new advance of funds by the applicable Lenders to
the Borrower constituting either a Base Rate Loan or a LIBO Rate Loan.

 

“New Revolving Loan” shall have the meaning given such term in Section 3.4(1) of
the Credit Agreement.

 

“New Revolving Loan Commitments” shall have the meaning given such term in
Section 3.1 of the Credit Agreement.

 

“New Revolving Loan Lender” shall have the meaning given such term in
Section 3.1 of the Credit Agreement.

 

“New Term Loan” shall have the meaning given such term in Section 3.4(2) of the
Credit Agreement.

 

“New Term Loan Commitments” shall have the meaning given such term in
Section 3.1 of the Credit Agreement.

 

“New Term Loan Lender” shall have the meaning given such term in Section 3.1 of
the Credit Agreement.

 

27

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Northpark Mall” shall mean Northpark Mall, a Retail/Other Property located in
Dallas, Texas.

 

“Note” shall mean a Revolving Loan Note or a Term Loan Note, as the context may
require.

 

“NPL” shall have the meaning given such term in Section 6.15 of the Credit
Agreement.

 

“Obligations” shall mean any and all debts, obligations and liabilities of the
Borrower or the other Borrower Parties to the Administrative Agent, the Swing
Line Lender, the Issuing Lender, the other Agents or any of the Lenders (whether
now existing or hereafter arising, voluntary or involuntary, whether or not
jointly owed with others, direct or indirect, absolute or contingent, liquidated
or unliquidated, and whether or not from time to time decreased or extinguished
and later increased, created or incurred), arising out of or related to the Loan
Documents.

 

“OFAC” shall have the meaning given such term in Section 6.26 of the Credit
Agreement.

 

“Organizational Documents” shall mean:  (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and all applicable resolutions of the Board of Directors (or any committee
thereof) of such corporation, (b) for any partnership, the partnership
agreement, any certificate of formation, and any other instrument or agreement
relating to the rights between the partners or pursuant to which such
partnership is formed, (c) for any limited liability company, the operating
agreement, any articles of organization or formation, and any other instrument
or agreement relating to the rights between the members, pertaining to the
manager, or pursuant to which such limited liability company is formed, and
(d) for any trust, the trust agreement and any other instrument or agreement
relating to the rights between the trustors, trustees and beneficiaries, or
pursuant to which such trust is formed.

 

“Original Revolving Commitment Termination Date” shall mean May 2, 2015.

 

“Originating Lender” shall have the meaning given such term in Section 11.8 of
the Credit Agreement.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies of a Governmental
Authority with respect to any payment made under any Loan Document or from the
execution, delivery or enforcement of any Loan Document.

 

“Outside L/C Maturity Date” means the date six calendar months after the
Revolving Commitment Termination Date; provided that at any time prior to the

 

28

--------------------------------------------------------------------------------


 

extension of the Original Revolving Commitment Termination Date in accordance
with the terms and conditions of Section 1.7(5) of the Credit Agreement, if the
Borrower has notified the Administrative Agent in writing that it will exercise
the option to extend the Original Revolving Commitment Termination Date, until
the Extended Revolving Commitment Termination Date, such date shall be extended
to twelve calendar months after the Original Revolving Commitment Termination
Date.

 

“Participant” shall have the meaning given such term in Section 11.8 of the
Credit Agreement.

 

“Participant Register” shall have the meaning given such term in
Section 11.8(5) of the Credit Agreement.

 

“Patriot Act” shall have the meaning given such term in Section 6.26 of the
Credit Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA.

 

“Pension Plan” shall mean a “pension plan” (as defined in Section 3(2) of ERISA)
that is subject to Title IV of ERISA which any Consolidated Entity or any ERISA
Affiliate sponsors, maintains, or to which any Consolidated Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five
(5) plan years, but excluding any Multiemployer Plan.

 

“Permitted Encumbrances” shall mean any Liens with respect to the assets of the
Borrower Parties and Macerich Core Entities consisting of the following:

 

(a)           Liens (other than environmental Liens and Liens in favor of the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or which are being contested in good faith
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

 

(b)           Statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business for amounts which, if not resolved in favor of the
Borrower Parties or the Macerich Core Entities, could not reasonably be expected
to result in a Material Adverse Effect;

 

(c)           Liens securing the performance of bids, trade contracts (other
than borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

29

--------------------------------------------------------------------------------


 

(d)           Other Liens, incidental to the conduct of the business of the
Borrower Parties or the Macerich Core Entities, including Liens arising with
respect to zoning restrictions, easements, licenses, reservations, covenants,
rights-of-way, easements, encroachments, building restrictions, minor defects,
irregularities in title and other similar charges or encumbrances on the use of
the assets of the Borrower Parties or the Macerich Core Entities which do not
interfere with the ordinary conduct of the business of the Borrower Parties or
the Macerich Core Entities and that are not incurred (i) in violation of any
terms and conditions of the Credit Agreement; (ii) in connection with the
borrowing of money or the obtaining of advances or credit, or (iii) in a manner
which could not reasonably be expected to result in a Material Adverse Effect;

 

(e)                                  Liens incurred or deposits made in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance and other types of social security;

 

(f)                                   Any attachment or judgment Lien not
constituting an Event of Default;

 

(g)                                  Licenses (with respect to intellectual
property and other property), leases or subleases granted to third parties;

 

(h)                                 any (i) interest or title of a lessor or
sublessor under any lease not prohibited by the Credit Agreement, (ii) Lien or
restriction that the interest or title of such lessor or sublessor may be
subject to, or (iii) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(ii), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease;

 

(i)                                     Liens arising from filing UCC financing
statements relating solely to leases not prohibited by the Credit Agreement;

 

(j)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; and

 

(k)                                 Liens on personal property.

 

“Permitted MACWH Cash Distribution” shall have the meaning given such term in
Section 8.4(4) of the Credit Agreement.

 

“Permitted Mortgages” shall mean those certain mortgages and/or deeds of trust
entered into by Subsidiaries of the Borrower Parties with respect to Real
Property directly owned by such Subsidiaries of the Borrower Parties to the
extent such mortgages and deeds of trust are otherwise permitted under the
Credit Agreement (including Section 8.1(1) of the Credit Agreement).

 

30

--------------------------------------------------------------------------------


 

“Person” shall mean any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization, government or any department or
agency of any government.

 

“Plan” shall mean any “employee benefit plan” (as defined in Section 3(3) of
ERISA) which any Consolidated Entity or any ERISA Affiliate establishes,
sponsors or maintains or to which any Consolidated Entity or any ERISA Affiliate
makes, is making, or is obligated to make contributions, or with respect to
which any Consolidated Entity or any ERISA Affiliate may have any liability
(whether actual or contingent), but excluding any Multiemployer Plan.

 

“Platform” as defined in Section 11.6(4).

 

“Pledge Agreements” shall mean, individually or collectively, each of the Pledge
Agreements dated as of even date herewith from Macerich Partnership, MAC and the
other Pledgors, each in substantially the form attached to the Credit Agreement
as Exhibit J, pursuant to which each of Macerich Partnership, MAC and the other
Pledgors shall pledge to the Collateral Agent, for the ratable benefit of the
Secured Parties, all of its direct and indirect ownership interest in certain
Guarantors (or general partners thereof, as the case may be) as further
specified therein.

 

“Pledgors” shall mean Macerich Partnership, MAC and Macerich WRLP II Corp.

 

“Potential Default” shall mean an event which but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

 

“Prime Rate” shall mean the fluctuating per annum rate announced from time to
time by DBTCA or any successor Administrative Agent at its principal office in
New York, New York as its “prime rate”.  The Prime Rate is a rate set by DBTCA
as one of its base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as DBTCA may designate.  The Prime Rate is not tied
to any external index and does not necessarily represent the lowest or best rate
of interest actually charged to any class or category of customers.  Each change
in the Prime Rate will be effective on the day the change is announced within
DBTCA.

 

“Prohibited Person” shall have the meaning given such term in Section 6.26 of
the Credit Agreement.

 

“Project” shall mean any shopping center, retail property, office building,
mixed use property or other income producing project owned or controlled,
directly or indirectly by a Macerich Entity.  “Project” shall include the
redevelopment, or reconstruction of any existing Project.

 

“Property” shall mean, collectively and severally, any and all Real Property and
all personal property owned or occupied by the subject Person.  “Property” shall
include all Capital Stock owned by the subject Person in a Subsidiary Entity.

 

31

--------------------------------------------------------------------------------


 

“Property Expense” shall mean, for any Retail/Other Property, all operating
expenses relating to such Retail/Other Property, including the following items
(provided, however, that Property Expenses shall not include debt service,
tenant improvement costs, leasing commissions, capital improvements,
Depreciation and Amortization Expenses and any extraordinary items not
considered operating expenses under GAAP):  (i) all expenses for the operation
of such Retail/Other Property, including any management fees payable under the
Management Contracts and all insurance expenses, but not including any expenses
incurred in connection with a sale or other capital or interim capital
transaction; (ii) water charges, property taxes, sewer rents and other
impositions, other than fines, penalties, interest or such impositions (or
portions thereof) that are payable by reason of the failure to pay an imposition
timely; and (iii) the cost of routine maintenance, repairs and minor
alterations, to the extent they can be expensed under GAAP.

 

“Property Income” shall mean, for any Retail/Other Property, all gross revenue
from the ownership and/or operation of such Retail/Other Property (but excluding
income from a sale or other capital item transaction), service fees and charges
and all tenant expense reimbursement income payable with respect to such
Retail/Other Property.

 

“Property Indebtedness” shall mean so called “mezzanine indebtedness” incurred
by a Macerich Core Entity (in such capacity, a “Mezzanine Borrower”), other than
a Borrower Party, where (i) the Mezzanine Borrower’s only material asset is the
Capital Stock it owns in a Macerich Core Entity that owns a Retail/Other
Property encumbered by a mortgage Lien, (ii) such Indebtedness is non-recourse
to any other Borrower Party and Macerich Core Entity (other than the Macerich
Core Entity that owns such Retail/Other Property and customary carveouts for
bankruptcy and other so called “bad acts”) and (iii) the only material
collateral for such Indebtedness is a pledge of the Capital Stock described in
clause (i) of this definition.

 

“Property NOI” shall mean, for any Retail/Other Property for any period, (i) all
Property Income for such period, minus (ii) all Property Expenses for such
period.

 

“Punitive Damages” shall mean special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) on any theory of liability
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, the Credit Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to therein, the transactions contemplated thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith.

 

“Queens Center” shall mean the Real Property and improvements located at or
adjacent to 90-15 Queen’s Blvd., Elmhurst, New York, commonly referred to as
“Queens Center” and owned by Macerich Queens Limited Partnership and/or Macerich
Queens Expansion, LLC.

 

32

--------------------------------------------------------------------------------


 

“Rate Request” shall mean a request for the conversion or continuation of a Base
Rate Loan or LIBO Rate Loan as set forth in Section 1.6(2) of the Credit
Agreement.

 

“Real Property” means each of those parcels (or portions thereof) of real
property, improvements and fixtures thereon and appurtenances thereto now or
hereafter owned or leased by the Macerich Entities.

 

“Real Property Under Construction” shall mean Real Property for which
Commencement of Construction has occurred but construction of such Real Property
is not substantially complete or has not yet reached Stabilization.

 

“Refunded Swing Line Loans” as defined in Section 1.4-(A).

 

“Register” shall have the meaning given such term in Section 1.8(4) of the
Credit Agreement.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. § 221), as the same may from time to time be amended,
supplemented or superseded.

 

“REIT” shall mean a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of Sections 856, et seq. of the
Code.

 

“REIT Guaranty” shall mean the credit guaranty executed by MAC in favor of DBTCA
(or a successor Administrative Agent), in its capacity as Administrative Agent
for the benefit of the Lenders, as the same may be Modified from time to time.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
thirty (30)-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing an amount not less than 50% of the sum of the
total Credit Exposures and Unused Commitments at such time; provided that,
solely for purposes of waiver of any and all conditions to the funding of
Revolving Loans set forth in Section 5.2, “Required Lenders” shall mean, at any
time, Lenders having Revolving Credit Exposures and Unused Commitments
representing an amount not less than 50% of the sum of the total Revolving
Credit Exposures and Unused Commitments at such time.

 

33

--------------------------------------------------------------------------------

 

The Credit Exposure and Unused Commitments of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Requirements of Law” shall mean, as to any Person, the Organizational Documents
of such Person, and any law, treaty, rule or regulation, or a final and binding
determination of an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Reserve Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan, the
rate per annum calculated as of the first day of such Interest Period in
accordance with the following formula:

 

 

Reserve Adjusted LIBO Rate =

LR

 

 

 

1-LRP

 

 

where

LR

=

LIBO Rate

LRP

=

LIBO Reserve Percentage (expressed as a decimal)

 

“Responsible Financial Officer” shall mean, with respect to any Person, the
chief financial officer or treasurer of such Person or any other officer,
partner or member having substantially the same authority and responsibility.

 

“Responsible Officer” shall mean, with respect to any Person, the president,
chief executive officer, vice president, Responsible Financial Officer, general
partner or managing member of such Person or any other officer, partner or
member having substantially the same authority and responsibility.

 

“Restricted Cash” shall mean any cash or cash equivalents held by any Person
with respect to which such Person does not have unrestricted access and
unrestricted right to expend such cash or expend or liquidate such permitted
Investments.

 

“Retail/Other Property” or “Retail/Other Properties” means any Real Property
that is (i) a neighborhood, community or regional shopping center or mall,
office building, multi-family project or warehouse or (ii) a hotel in which a
Macerich Core Entity or one of its Joint Ventures holds the fee interest and
other ground lessor’s interest under a ground lease.

 

“Retail/Other Property Under Construction” shall mean Retail/Other Property for
which Commencement of Construction has occurred but construction of such
Retail/Other Property is not substantially complete or has not yet reached
Stabilization.

 

“Revolving Borrowing” shall mean a Borrowing consisting of one or more Revolving
Loans.

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment, if any, of such Revolving Lender to make Revolving Loans and to
acquire participations in Letters of Credit and Swing Line Loans hereunder,
expressed as an

 

34

--------------------------------------------------------------------------------


 

amount representing the maximum aggregate amount that such Revolving Lender’s
Revolving Credit Exposure could be at any time hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 1.7 of the Credit
Agreement;  (b) reduced or increased from time to time pursuant to assignments
by or to such Revolving Lender pursuant to Section 11.8 of the Credit Agreement;
or (c) increased from time to time pursuant to a Joinder Agreement delivered
pursuant to Article 3 of the Credit Agreement.  The initial amount of each
Revolving Lender’s Revolving Commitment is set forth on Schedule G-1, or in the
Assignment and Acceptance Agreement or Joinder Agreement pursuant to which such
Revolving Lender shall have assumed its Revolving Commitment, as applicable. 
The initial aggregate amount of the Revolving Lenders’ Revolving Commitments is
$1,500,000,000.

 

“Revolving Commitment Termination Date” shall mean initially the Original
Revolving Commitment Termination Date; provided that the “Revolving Commitment
Termination Date” shall mean the Extended Revolving Commitment Termination Date
if the Borrower extends the Original Revolving Commitment Termination Date in
accordance with the terms and conditions of Section 1.7(5) of the Credit
Agreement.  The Revolving Commitment Termination Date shall be subject to
acceleration upon an Event of Default as otherwise provided in the Credit
Agreement.

 

“Revolving Commitment Termination LC Exposure Deposit” shall have the meaning
given such term in Section 1.4(11)(A) of the Credit Agreement.

 

“Revolving Credit Exposure” shall mean, with respect to any Revolving Lender at
any time, (i) the aggregate outstanding principal amount of such Revolving
Lender’s Revolving Loans and LC Exposure, at such time and (ii) in the case of
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any participations therein by other Revolving Lenders).

 

“Revolving Lender” shall mean any Lender with a Revolving Commitment and/or
Revolving Credit Exposure.

 

“Revolving Loan Note” shall mean a promissory note in the form of that attached
to the Credit Agreement as Exhibit I issued by the Borrower at the request of a
Revolving Lender pursuant to Section 1.8(6) of the Credit Agreement.

 

“Revolving Loans” shall mean the loans made by the Revolving Lenders to the
Borrower pursuant to Section 1.1(1) of the Credit Agreement.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Secured Indebtedness” shall mean that portion of the Total Liabilities that is,
without duplication: (i) secured by a Lien (excluding, however, the Indebtedness
under the Credit Agreement, including, without limitation, Indebtedness incurred
as permitted under Article 3 of the Credit Agreement); or (ii) any unsecured
Indebtedness of any Subsidiary of a Borrower Party if such Subsidiary is not a
Guarantor.

 

35

--------------------------------------------------------------------------------


 

“Secured Indebtedness Ratio” shall mean, at any time, the ratio of (i) Secured
Indebtedness to (ii) Gross Asset Value for such period.

 

“Secured Parties” shall have the meaning given such term in the Pledge
Agreements.

 

“Secured Recourse Indebtedness” shall mean Secured Indebtedness to the extent
the principal amount thereof has been guaranteed by (or is otherwise recourse
to) any Borrower Party (other than a Borrower Party whose sole assets are
(i) collateral for such Secured Indebtedness; or (ii) Capital Stock in another
Borrower Party whose sole assets are such collateral and who otherwise meets the
criteria set forth in clauses (D) through (T) in the definition of Single
Purpose Entity).

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, bonds, debentures, options, warrants, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Senior Managing Agents” shall mean Goldman Sachs Bank USA, Citibank, N.A.,
Royal Bank of Canada, ING Real Estate Finance (USA) LLC and U.S. Bank National
Association, in their respective capacities as senior managing agents for the
credit facility evidenced by the Credit Agreement, together with their permitted
successors and assigns.

 

“Series” shall have the meaning given such term in Section 3.4(2) of the Credit
Agreement.

 

“Series A Term Lender” shall mean a Lender with any Series A Term Loan Credit
Exposure.

 

“Series A Term Loan” shall have the meaning set forth in Section 1.1(2) of the
Credit Agreement.

 

“Series A Term Loan Commitment” shall have the meaning set forth in
Section 1.1(2) of the Credit Agreement.

 

“Series A Term Loan Credit Exposure” shall mean, with respect to any Term Lender
at any time, the aggregate outstanding principal amount of such Term Lender’s
portion of the Series A Term Loans at such time.

 

“Series A Term Loan Maturity Date” shall mean December 8, 2018.  Borrower has no
option or other right to extend the Series A Term Loan Maturity Date.  The
Series A Term Loan Maturity Date shall be subject to acceleration as otherwise
provided in the Credit Agreement.

 

36

--------------------------------------------------------------------------------


 

“Single Purpose Entity” shall mean shall mean a Person, other than an
individual, which (A) is formed or organized solely for the purpose of holding,
directly or indirectly, an ownership interest in the Westcor Principal Entities
or the Wilmorite Principal Entity, (B) does not engage in any business unrelated
to clause (A) above, (C) has not and will not have any assets other than those
related to its activities in accordance with clauses (A) and (B) above,
(D) maintains its own separate books and records and its own accounts, in each
case which are separate and apart from the books and records and accounts of any
other Person, (E) holds itself out as being a Person, separate and apart from
any other Person, (F) does not and will not commingle its funds or assets with
those of any other Person, (G) conducts its own business in its own name,
(H) maintains to the extent necessary separate financial statements and files
its own tax returns (or if its tax returns are consolidated with those of MAC,
such returns shall clearly identify such Person as a separate legal entity),
(I) pays its own debts and liabilities when they become due out of its own
funds, (J) observes all partnership, corporate, limited liability company or
trust formalities, as applicable, and does all things necessary to preserve its
existence, in each case, in all material respects, (K) except as expressly
permitted by the Loan Documents, maintains an arm’s length relationship with its
Transactional Affiliates and shall not enter into any Contractual Obligations
with any Affiliates except as permitted under the Credit Agreement, (L) pays the
salaries of its own employees, if any, (M) does not guarantee or otherwise
obligate itself with respect to the debts of any other Person, or hold out its
credit as being available to satisfy the obligations of any other Person, except
with respect to the Obligations or as otherwise permitted under the Loan
Documents, (N) allocates fairly and reasonably shared expenses, including any
overhead for shared office space, (O) uses separate stationery, invoices, and
checks, (P) does not and will not pledge its assets for the benefit of any other
Person (except as permitted under the Loan Documents) or make any loans or
advances to any other Person (except with respect to the Obligations or as
permitted under the Loan Documents), (Q) does and will correct any known
misunderstanding regarding its separate identity, (R) maintains adequate capital
in light of its contemplated business operations, and (S) has and will have a
partnership or operating agreement, certificate of incorporation or other
organizational document which complies with the requirements set forth in this
definition.

 

“Solvent” shall mean, when used with respect to any Person, that at the time of
determination:  (i) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (ii) the present fair saleable value of its assets is greater than
its probable liability on its existing debts as such debts become absolute and
matured; (iii) it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and (iv) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

 

“Specified Change of Control Event” shall mean (i) any Retail/Other Property or
other Real Property, as applicable, is subject to an insolvency, receivership or
other similar proceeding described in Section 9.7 of the Credit Agreement
applicable to such Real Property; (ii) in anticipation of a full transfer of
legal title to the subject Real Property upon foreclosure, deed in lieu of
foreclosure or otherwise under non-recourse Indebtedness (other than with
respect to the Macerich Core Entity that owns such Real

 

37

--------------------------------------------------------------------------------


 

Property), all Control (as defined in the definition of Affiliate and including
direct, indirect and beneficial control or otherwise) over such Real Property
has been transferred in an arms length transaction to a third party not
affiliated with any Borrower Party or Macerich Core Entity; (iii) none of the
Management Companies are continuing to manage such Real Property, directly or
indirectly; and (iv) following the transfer of control and management rights as
provided in clauses (ii) and (iii) above, no Borrower Party or Macerich Core
Entity (other than with respect to the Macerich Core Entity that owns such Real
Property) shall have any further operating liability, including any obligation
to make additional capital contributions, in any form with respect to such Real
Property.  Nothing contained in this definition is intended to permit any
Borrower Party or Macerich Core Entity to commence any insolvency, receivership,
bankruptcy or similar proceedings otherwise restricted under the Credit
Agreement, including pursuant to Section 9.7, and all such provisions shall
continue to apply with full force and effect.

 

“Stabilization” shall mean, with respect to any Real Property, the earlier of
(i) the date on which ninety percent (90%) or more of the Gross Leasable Area of
such Real Property has been subject to binding leases for a period of twelve
(12) months or longer, or (ii) the date twenty-four (24) months after the date
that substantially all portions of such Real Property are open to the public and
operating in the ordinary course of business.

 

“Stated Amount” shall mean, with respect to any Letter of Credit, the maximum
amount available to be drawn thereunder, without regard to whether any
conditions to drawing could be met.

 

“Statement Date” shall mean December 31, 2010.

 

“Subsidiary” shall mean, with respect to any Person:  (a) any corporation more
than fifty percent (50%) of the outstanding securities having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries, (b) any partnership, limited liability company,
association, joint venture or similar business organization more than fifty
percent (50%) of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled, (c) with respect to MAC, any other
Person in which MAC owns, directly or indirectly, any Capital Stock and which
would be combined with MAC in the consolidated financial statements of MAC in
accordance with GAAP; (d) with respect to the Westcor Guarantors and the Westcor
Principal Entities, any other Person in which they own, directly or indirectly,
any Capital Stock and which would be combined with them in consolidated
financial statements in accordance with GAAP; or (e) with respect to the
Wilmorite Guarantors and the Wilmorite Principal Entity, any other Person in
which they own, directly or indirectly, any Capital Stock and which would be
combined with them in consolidated financial statements in accordance with GAAP.

 

“Subsidiary Entities” shall mean a Subsidiary or Joint Venture of a Person. 
Unless otherwise expressly provided, all references in the Loan Documents to a
“Subsidiary Entity” shall mean a Subsidiary Entity of MAC.

 

38

--------------------------------------------------------------------------------


 

“Subsidiary Guaranty” shall mean that certain Unconditional Guaranty dated as of
the Closing Date executed by each of the Westcor Guarantors, the Wilmorite
Guarantors, the Affiliate Guarantors and each of the Supplemental Guarantors
from time to time party thereto in favor of DBTCA (or a successor Administrative
Agent), in its capacity as Administrative Agent for the benefit of the Lenders,
the Issuing Lender, the Swing Line Lender and the Agents, as the same may be
Modified from time to time.

 

“Supplemental Guarantor” shall have the meaning set forth in Section 4.2 of the
Credit Agreement.

 

“Supplemental Guaranties” shall mean a Guaranty executed by a Supplemental
Guarantor pursuant to Section 4.2 of the Credit Agreement.

 

“Supplemental Guaranty GAV Threshold” shall mean with respect to any
Unencumbered Property, the Gross Asset Value attributable to such Unencumbered
Property exceeds $40,000,000.

 

“Swing Line Lender” means DBTCA in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

 

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 1.4-(A).

 

“Swing Line Note” means a promissory note in the form of Exhibit L, as it may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Swing Line Sublimit” means the lesser of (i) $50,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

 

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
syndication agent for the credit facility evidenced by the Credit Agreement,
together with its permitted successors and assigns.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tax Expense” shall mean (without duplication), for any period, total tax
expense (if any) attributable to income and franchise taxes based on or measured
by income, whether paid or accrued, of the Consolidated Entities, including the
Consolidated Entity’s pro rata share of tax expenses in any Joint Venture.  For
purposes of this definition, the Consolidated Entities’ pro rata share of any
such tax expense of any Joint Venture shall be deemed equal to the product of
(i) such tax expense of such Joint Venture, multiplied by (ii) the percentage of
the total outstanding Capital Stock of such Person held by the Consolidated
Entity, expressed as a decimal.

 

“Term Lender” shall mean a Lender with any Term Loan Credit Exposure.

 

39

--------------------------------------------------------------------------------


 

“Term Loan” shall have the meaning given such term in Section 1.1(2) of the
Credit Agreement.

 

“Term Loan Borrowing” shall mean a Borrowing of any Term Loan or Term Loans (or
portions thereof), as the case may be.

 

“Term Loan Commitment” shall have the meaning given such term in
Section 1.1(2) of the Credit Agreement.

 

“Term Loan Credit Exposure” shall mean, with respect to any Term Lender at any
time, the aggregate outstanding principal amount of such Term Lender’s portion
of the Term Loans (including all outstanding Series of Term Loans) or, of a
given Series of Term Loans, as applicable, at such time.  For the avoidance of
doubt, unless otherwise specified in the applicable Loan Document, “Term Loan
Credit Exposure” shall include all outstanding Series of Term Loans.

 

“Term Loan Maturity Date” shall mean, with respect to the Series A Term Loan,
the Series A Term Loan Maturity Date and, with respect to any other Series of
Term Loans, the Term Loan Maturity Date applicable thereto as set forth in the
applicable Joinder Agreement.  Each Term Loan Maturity Date shall be subject to
acceleration upon an Event of Default as otherwise provided in the Credit
Agreement.

 

“Term Loan Note” shall mean a promissory note in the form of that attached to
the Credit Agreement as Exhibit D issued by the Borrower at the request of a
Term Lender pursuant to Section 1.8(6) of the Credit Agreement.

 

“Total Liabilities” shall mean, at any time, without duplication, the aggregate
amount of (i) all Indebtedness and other liabilities of the Borrower Parties and
other Consolidated Entities that are Wholly-Owned reflected in the financial
statements of MAC or disclosed in the notes thereto (to the extent the same
would constitute a Contingent Obligation), plus (ii) for all Consolidated
Entities that are not Wholly-Owned, such Borrower Parties’ pro rata share of all
Indebtedness and other liabilities reflected in the financial statements of MAC
or disclosed in the notes thereto (to the extent the same would constitute a
Contingent Obligation), plus (iii) the Borrower Parties’ pro rata share of all
Indebtedness and other liabilities reflected in the financial statements of any
Joint Venture or disclosed in the notes thereto (to the extent the same would
constitute a Contingent Obligation), plus (iv) the Borrower Parties’ pro rata
share of all liabilities of the Consolidated Entities with respect to purchase
and repurchase obligations, provided that any obligations to acquire
fully-constructed Real Property shall not be included in Total Liabilities prior
to the transfer of title of such Real Property; provided that, notwithstanding
clause (i), those certain guarantees described on Schedule G-2 to the Credit
Agreement, which liabilities thereunder are recourse, directly or indirectly, to
any of the Westcor Principal Entities or their Subsidiaries or the Wilmorite
Principal Entity or its Subsidiaries, shall be considered an obligation governed
by clauses (ii) or (iii) above, as the case may be.  With respect to any Real
Property Under Construction as to which any Consolidated Entity has provided an
outstanding and undrawn letter of credit relating to the performance and/or
completion of construction at such property, the amount of

 

40

--------------------------------------------------------------------------------


 

Indebtedness evidenced by such letter of credit shall be included in Total
Liabilities if: (a) such Indebtedness does not duplicate Indebtedness incurred
in respect of such Real Property Under Construction (including any off-site
improvements associated therewith); (b) such Indebtedness is required by GAAP to
be reflected on the liability side of any Consolidated Entities’ balance sheet;
and (c) to the extent such Indebtedness is not required by GAAP to be reflected
on the liability side of any Consolidated Entities’ balance sheet, then such
Indebtedness shall only be included to the extent the amount of such
Indebtedness exceeds $40,000,000.  For purposes of clauses (ii), (iii) and (iv),
the Borrower Parties’ pro rata share of all Indebtedness and other liabilities
of a Consolidated Entity that is not a Borrower Party and is not a Wholly-Owned
Subsidiary or of a Joint Venture shall be deemed equal to the product of
(a) such Indebtedness or other liabilities, multiplied by (b) the percentage of
the total outstanding Capital Stock of such Person held directly or indirectly
by the Borrower Parties, expressed as a decimal.  To the extent that
Indebtedness in respect of any guaranty or other liability is expressly excluded
from the definition of Contingent Obligation, it shall not constitute a Total
Liability.  Notwithstanding the foregoing, during any period that a Retail/Other
Property is subject to a Specified Change of Control Event and thereby excluded
from the calculation of Gross Asset Value, the Indebtedness and other
liabilities of such Retail/Other Property shall be excluded from Total
Liabilities.

 

“Transactional Affiliates” shall have the meaning given such term in Section 8.6
of the Credit Agreement.

 

“Transitional Properties” shall mean such Retail/Other Properties for which
(i) the Borrower has delivered a repositioning or redevelopment plan to the
Administrative Agent and (ii) such plan demonstrates that at least 50% of the
square footage of the applicable Retail/Other Property will be under active
redevelopment for some period and will not produce stabile revenue during such
redevelopment period.

 

“Transitional Stabilization” shall mean the earlier of (a) the date on which
ninety percent (90%) or more of the Gross Leasable Area of such Real Property
has been subject to binding leases for a period of twelve (12) months or longer;
or (b) the date forty-eight (48) months after the date a repositioning plan has
been commenced.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Applicable LIBO Rate or the Applicable Base Rate.

 

“Tysons Corner Indebtedness” means the Borrowed Indebtedness secured by a Lien
on any portion of Tysons Corner Center.

 

“UCC” shall mean the Uniform Commercial Code.

 

“Unaffiliated Partners” shall mean Persons who own, directly or indirectly at
any tier, a beneficial interest in the Capital Stock of a Subsidiary Entity, but
such Persons shall exclude:  (i) the Macerich Entities; (ii) Affiliates of
Macerich Entities; (iii) Persons

 

41

--------------------------------------------------------------------------------


 

whose Capital Stock or beneficial interest therein is owned, directly or
indirectly at any tier, by the Macerich Entities or their Affiliates.

 

“Unencumbered Property” shall have the meaning set forth in Section 4.2 of the
Credit Agreement.

 

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

“Unused Commitments” shall mean, with respect to any Revolving Lender at any
time, the difference of (i) the total amount of such Revolving Lender’s
Revolving Commitment and (ii) such Revolving Lender’s Revolving Credit Exposure.

 

“Unused Line Fee” shall have the meaning as set forth in Section 2.11 of the
Credit Agreement.

 

“Usage Percentage” shall mean the ratio, expressed as a percentage, of (i) the
sum of (x) the average daily outstanding amount of Revolving Loans (other than
Swing Line Loans) and (y) the undrawn face amount of all outstanding Letters of
Credit, to (ii) the aggregate amount of the Revolving Lenders’ Revolving
Commitments during such period.

 

“Walleye Investment LLC” shall mean Walleye Retail Investments LLC, a Delaware
limited liability company.

 

“Walleye LLC” shall mean Walleye LLC, a Delaware limited liability company.

 

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

 

“Westcor” shall mean (i) the Westcor Principal Entities, (ii) the Westcor
Guarantors, (iii) the Subsidiaries of the Westcor Guarantors; and (iv) any other
Person the accounts of which would be consolidated with those of the Westcor
Guarantors in consolidated financial statements in accordance with GAAP.  When
the context so requires, “Westcor” shall mean any of the Persons described
above.

 

“Westcor Guarantors” shall mean Macerich WRLP Corp., Macerich WRLP LLC, Macerich
WRLP II Corp., Macerich WRLP II L.P., Macerich TWC II Corp. and Macerich TWC II
LLC.

 

“Westcor Principal Entities” shall mean, jointly and severally, Westcor Realty
Limited Partnership and The Westcor Company II Limited Partnership.

 

42

--------------------------------------------------------------------------------


 

“Wholly-Owned” shall mean, with respect to any Real Property, Capital Stock, or
other Property owned or leased, that (i) title to such Property is held directly
by, or such Property is leased by, the Macerich Partnership, or (ii) in the case
of Real Property or Capital Stock, title to such property is held by, or (in the
case of Real Property) such Property is leased by, a Consolidated Entity at
least 99% of the Capital Stock of which is held of record and beneficially by
the Macerich Partnership (or a Person whose Capital Stock is owned 100% by
Macerich Partnership) and the balance of the Capital Stock of which (if any) is
held of record and beneficially by MAC (or a Person whose Capital Stock is owned
100% by MAC).  References to Property Wholly-Owned by Westcor or a Macerich
Entity shall mean property 100% owned by such Person.

 

“Wholly-Owned Raw Land” shall mean Wholly-Owned land that is not under
development and for which no development is planned to commence within twelve
(12) months after the date on which it was acquired.

 

“Wilmorite” shall mean (i) the Wilmorite Principal Entity, (ii) the Wilmorite
Guarantors, (iii) the Subsidiaries of the Wilmorite Guarantors and (iv) any
other Person the accounts of which would be consolidated with those of the
Wilmorite Guarantors in consolidated financial statements in accordance with
GAAP.  When the context so requires, “Wilmorite” shall mean any of the Persons
described above.

 

“Wilmorite Guarantors” shall mean Macerich Walleye LLC, Walleye LLC and Walleye
Investments LLC.

 

“Wilmorite Principal Entity” shall mean MACWH.

 

43

--------------------------------------------------------------------------------


 

Other Interpretive Provisions.

 

(1)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.  Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

 

(2)                                 The words “hereof”, “herein”, “hereunder”
and similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement; and Section, subsection, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(3)                                 (i)                                     The
term “documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced;

 

(ii)                                  The term “including” is not limiting and
means “including without limitation;”

 

(iii)                               In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including;”

 

(iv)                              The term “property” includes any kind of
property or asset, real, personal or mixed, tangible or intangible; and

 

(v)                                 The verb “exists” and its correlative noun
forms, with reference to a Potential Default or an Event of Default, means that
such Potential Default or Event of Default has occurred and continues uncured
and unwaived.

 

(4)                                 Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent Modifications thereto, but
only to the extent such Modifications are not prohibited by the terms of any
Loan Document, (ii) references to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting the statute or regulation, and
(iii) references to any Person include its permitted successors and assigns.

 

(5)                                 This Agreement and the other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters.  All such limitations, tests and measurements are
cumulative and shall each be performed in accordance with their terms.

 

44

--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF

 

RATE CONVERSION/CONTINUATION REQUEST

 

TO:

Deutsche Bank Trust Company Americas,

 

as Administrative Agent for

 

the Lenders from time to time a party to the

 

Credit Agreement described below

 

90 Hudson Street Mail Stop: JCY05-0511

 

Jersey City, NJ 07302

 

Attention: [ ]

 

Facsimile:

 

Phone:

 

Pursuant to that certain $1,500,000,000 Revolving Loan Facility and $125,000,000
Term Loan Credit Agreement dated as of May 2, 2011 (as Modified from time to
time, the “Credit Agreement,” and with capitalized terms not otherwise defined
herein used with the meanings given such terms in the Credit Agreement), by and
among The Macerich Partnership, L.P., a Delaware limited partnership (the
“Borrower”), The Macerich Company, a Maryland corporation, and the other
guarantors party thereto, as guarantors, the Lenders from time to time party
thereto and Deutsche Bank Trust Company Americas, as Administrative Agent for
said Lenders and as Collateral Agent for the Secured Parties, Borrower hereby
makes the following requests.

 

I.   [    ]   CONVERSION TO A LIBO RATE LOAN:

 

Type of Loan(1)

 

Maturity Date of
Existing Base Rate
Loan to Be
Converted

 

Dollar Amount(2)

 

Interest Period(3)

 

Conversion Date

 

Maturity Date

 

 

   /   /   

 

$

 

 

 

   /   /   

 

   /   /   

 

 

   /   /   

 

$

 

 

 

   /   /   

 

   /   /   

 

 

   /   /   

 

$

 

 

 

   /   /   

 

   /   /   

 

--------------------------------------------------------------------------------

(1)  Identify whether such Loan is a Revolving Loan or a Term Loan (and if a
Term Loan, the applicable Series of such Term Loan).

(2)  Each LIBO Rate Loan shall be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof, except as otherwise provided in
Section 2.4 of the Credit Agreement.

(3)  Must elect one, two, three, six or twelve months.

(4)  Identify whether such Loan is a Revolving Loan or a Term Loan (and if a
Term Loan, the applicable Series of such Term Loan).

 

1

--------------------------------------------------------------------------------


 

II.   [    ]   CONVERSION TO A BASE RATE LOAN:

 

Type of Loan(4)

 

Maturity Date of Existing LIBO
Rate Loan to Be Converted

 

Dollar Amount(5)

 

Conversion Date

 

 

   /   /   

 

$

 

   /   /   

 

 

   /   /   

 

$

 

   /   /   

 

 

   /   /   

 

$

 

   /   /   

 

III.   [    ]   CONTINUATION OF A LIBO RATE LOAN:

 

Type of Loan(6)

 

Maturity Date of
Existing LIBO
Rate Loan to Be
Continued

 

Dollar Amount(7)

 

Interest Period(8)

 

Continuation Date(9)

 

Maturity Date

 

 

   /   /   

 

$

 

 

 

   /   /   

 

   /   /   

 

 

   /   /   

 

$

 

 

 

   /   /   

 

   /   /   

 

 

   /   /   

 

$

 

 

 

   /   /   

 

   /   /   

 

Borrower hereby confirms that on and as of the date of the foregoing requests no
Event of Default or Potential Default has occurred and is continuing.(10)

 

Borrower is delivering this request on behalf of itself.

 

[Signature on Next Page]

 

--------------------------------------------------------------------------------

(5)  Each Base Rate Loan shall be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof, except as otherwise provided in
Section 1.2(3) or Section 2.4 of the Credit Agreement.

(6)  Identify whether such Loan is a Revolving Loan or a Term Loan (and if a
Term Loan, the applicable Series of such Term Loan).

(7)  Each LIBO Rate Loan shall be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof, except as otherwise provided in
Section 2.4 of the Credit Agreement.

(8)  Must elect one, two, three, six or twelve months.

(9)  Must be the last day of an Interest Period.

(10)  Applicable to conversion to, or continuation of, any LIBO Rate Loan.

 

2

--------------------------------------------------------------------------------


 

DATE:

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

Its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF

 

SERIES [ ] TERM LOAN NOTE

 

, 201[ ]

 

FOR VALUE RECEIVED, The Macerich Partnership, L.P., a limited partnership
organized under the laws of the state of Delaware (the “Borrower”), hereby
promises to pay to                                              (“Lender”) or
its assignee (as permitted pursuant to the Credit Agreement) at the Contact
Office, in lawful money of the United States and in immediately available funds,
on the dates required under that certain $1,500,000,000 Revolving Loan Facility
and $125,000,000 Term Loan Credit Agreement dated as of May 2, 2011 (as Modified
from time to time, the “Credit Agreement,” and with capitalized terms not
otherwise defined herein used with the meanings given such terms in the Credit
Agreement), by and among the Borrower, the Guarantors party thereto, the Lenders
from time to time party thereto and Deutsche Bank Trust Company Americas, as
Administrative Agent for said Lenders (in such capacity, the “Administrative
Agent”) and as Collateral Agent for the Secured Parties thereunder, the
aggregate principal amount of such Lender’s portion of the Series [ ] Term Loan
outstanding from time to time.

 

The Borrower agrees to pay interest in like money and funds at the office of the
Administrative Agent referred to above on the unpaid principal balance hereof
from the date advanced until paid in full on the dates and at the applicable
rates set forth in the Credit Agreement.  The holder of this Note is hereby
authorized to record the date and amount of its portion of the Series [ ] Term
Loan, the date and amount of each payment of principal and interest, and the
applicable interest rates and other information with respect thereto, on the
schedules annexed to and constituting a part of this Note and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded absent manifest error; provided, however, that the
failure to make a notation or the inaccuracy of any notation shall not affect in
any manner or to any extent the obligations of the Borrower under the Loan
Documents.

 

This Note is a “Term Loan Note” within the meaning of, and is entitled to all
the benefits of, the Loan Documents.  Reference is hereby made to the Credit
Agreement and the other Loan Documents for, among other things, rights and
obligations of payment and prepayment, Events of Default and the rights of
acceleration of the maturity hereof upon the occurrence of an Event of Default.

 

This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York, including Section 5-1401 of
the General Obligations Law, but otherwise without regard to choice of law
rules.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first written above.

 

 

BORROWER:

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (the “Assignment Agreement”) is made
and dated as of                           , 201   between
                                         (the “Assignor”) and
                                             (the “Assignee”).  The parties
hereto agree as follows:

 

1.                                       The Assignor is a Lender under that
certain $1,500,000,000 Revolving Loan Facility and $125,000,000 Term Loan Credit
Agreement dated as of May 2, 2011 (as Modified from time to time, the “Credit
Agreement”, and with capitalized terms used herein and not otherwise defined
herein used with the same meanings attributed to them in the Credit Agreement),
by and among The Macerich Partnership, L.P., a Delaware limited partnership
(“Borrower”), the Macerich Company, a Maryland corporation (“MAC”), and the
other guarantors party thereto, as guarantors, the Lenders from time to time
party thereto and Deutsche Bank Trust Company Americas, as Administrative Agent
for said Lenders and as Collateral Agent for the Secured Parties.

 

2.                                       Effective as of as of
                                   , 201   (the “Effective Date”), the Assignor
hereby sells and assigns to the Assignee, and the Assignee hereby purchases and
assumes from the Assignor, a portion of the Credit Exposure held by the Assignor
and/or a portion of the Assignor’s Commitment as more fully set forth on
Schedule 1 attached hereto.

 

3.                                       By executing this Assignment Agreement
in the space provided below, the Administrative Agent and, to the extent MAC’s
consent is required under the Credit Agreement, MAC approves the inclusion of
the Assignee as a Lender under the Credit Agreement effective as of the
Effective Date.

 

4.                                       On and after the Effective Date:
(a) the Assignee shall be a party to the Credit Agreement and shall have the
rights and obligations of a Lender under the Credit Agreement and the other Loan
Documents with respect to the rights and obligations assigned to the Assignee
hereunder arising on and after such Effective Date, and (b) the Assignor shall
relinquish its rights and be released from its corresponding obligations under
the Credit Agreement and the other Loan Documents with respect to the rights and
obligations assigned to Assignee hereunder arising prior to such Effective Date.

 

5.                                       The Assignee shall be entitled to
receive from the Administrative Agent all payments of principal, interest and
fees with respect to the interest assigned hereby accruing on and after the
Effective Date.  In the event that either the Assignee or the Assignor receives
any payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit it to the
other party hereto.

 

1

--------------------------------------------------------------------------------


 

6.                                       The Assignor represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim.  It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee.  Neither the Assignor
nor any of its officers, directors, employees, agents or attorneys shall be
responsible for: (a) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any the Loan Documents or the
Obligations, (b) any representation, warranty or statement made in or in
connection with any of the Loan Documents, (c) the financial condition or
creditworthiness of the Borrower or its Subsidiaries, (d) the performance of or
compliance with any of the terms or provisions of any of the Loan Documents,
(e) inspecting any of the property, books or records of the Borrower Parties or
their respective Subsidiaries, (f) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Obligations or (g) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loan Documents.

 

7.                                       The Assignee: (a) confirms that it has
received a copy of the Loan Documents, together with copies of any financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (c) appoints and authorizes the Administrative Agent
to take such actions as agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to such agent by the terms thereof on the
terms set forth therein, including, without limitation, the terms set forth in
Article 10 of the Credit Agreement entitled “The Administrative Agent,”
(d) agrees that on and after the Effective Date it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender[,] [and] (e) agrees that its
payment instructions and notice instructions are as set forth in Schedule 2
attached hereto[, and (f) represents and warrants to Assignor and Administrative
Agent that it is an Eligible Assignee.](1)

 

8.                                       The Assignee agrees to indemnify and
hold harmless the Assignor against any and all losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred by the Assignor in connection with or arising in any manner from the
Assignee’s non-performance of the obligations assumed under this Assignment
Agreement.

 

9.                                       The Assignor and the Assignee each
hereby agrees to execute and deliver such other instruments, and take such other
action, as either party may reasonably request in connection with the
transactions contemplated by this Assignment Agreement, including the delivery
of any notices or other documents or instruments to Borrower

 

--------------------------------------------------------------------------------

(1)   Applicable only to the extent Assignee is not an Affiliate of an Existing
Lender.

 

2

--------------------------------------------------------------------------------


 

Parties or Administrative Agent, which may be required in connection with the
assignment and assumption contemplated hereby.

 

10.                                 This Assignment Agreement embodies the
entire agreement and understanding between the parties hereto and supersedes all
prior agreements and understandings between the parties hereto relating to the
subject matter hereof.  Any amendment or waiver of any provision of this
Assignment Agreement shall be in writing and signed by the parties hereto.  No
failure or delay by either party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof and any waiver of any
breach of the provisions of this Assignment Agreement shall be without prejudice
to any rights with respect to any other or further breach thereof.

 

11.                                 This Assignment Agreement shall be governed
by, and shall be construed and enforced in accordance with, the laws of the
State of New York, including Section 5-1401 of the General Obligations Law, but
otherwise without regard to choice of law rules.

 

12.                                 Notices shall be given under this Assignment
Agreement in the manner set forth in the Credit Agreement.  For the purpose
hereof and of the Loan Documents, the address of the Assignee (until notice of a
change is delivered pursuant to the provisions of the Credit Agreement) shall be
the address set forth on Schedule 2 attached hereto.

 

13.                                 As provided in Section 11.8(1) of the Credit
Agreement, on or before the Effective Date the Assignee shall pay to the
Administrative Agent a processing fee in the amount of $3,500.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

[signatures continued on next page]

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO THIS      DAY OF                           ,
        :

 

 

AGENT:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Name:

 

 

 

 

 

 

 

 

MAC:(2)

THE MACERICH COMPANY, a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  To the extent MAC’s consent is required under the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

 

SCHEDULE 1 TO

 

ASSIGNMENT AND

 

ACCEPTANCE AGREEMENT

 

ASSIGNED INTEREST(3)

 

--------------------------------------------------------------------------------

(3)  Subject to Paragraph 11.8(1) of the Credit Agreement

 

5

--------------------------------------------------------------------------------


 

 

SCHEDULE 2 TO

 

ASSIGNMENT AND

 

ACCEPTANCE AGREEMENT

 

PAYMENT AND NOTICE INSTRUCTIONS

 

[To be supplied by the Assignee in format acceptable to the Administrative
Agent]

 

6

--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF

 

REVOLVING LOAN NOTE

 

, 201[ ]

 

FOR VALUE RECEIVED, The Macerich Partnership, L.P., a limited partnership
organized under the laws of the state of Delaware (the “Borrower”), hereby
promises to pay to                                              (“Lender”) or
its assignee (as permitted pursuant to the Credit Agreement) at the Contact
Office, in lawful money of the United States and in immediately available funds,
on the dates required under that certain $1,500,000,000 Revolving Loan Facility
and $125,000,000 Term Loan Credit Agreement dated as of May 2, 2011 (as Modified
from time to time, the “Credit Agreement,” and with capitalized terms not
otherwise defined herein used with the meanings given such terms in the Credit
Agreement), by and among the Borrower, the Guarantors party thereto, the Lenders
from time to time party thereto and Deutsche Bank Trust Company Americas, as
Administrative Agent for said Lenders (in such capacity, the “Administrative
Agent”) and as Collateral Agent for the Secured Parties thereunder, the
aggregate principal amount of such Lender’s Revolving Loans outstanding from
time to time and the aggregate amount of such Lender’s Applicable Revolving
Percentage of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower from time to time.

 

The Borrower agrees to pay interest in like money and funds at the office of the
Administrative Agent referred to above on the unpaid principal balance hereof
from the date advanced until paid in full on the dates and at the applicable
rates set forth in the Credit Agreement.  The holder of this Note is hereby
authorized to record the date and amount of its Revolving Loans and Revolving
Credit Exposure, the date and amount of each payment of principal and interest,
and the applicable interest rates and other information with respect thereto, on
the schedules annexed to and constituting a part of this Note and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded absent manifest error; provided, however, that the
failure to make a notation or the inaccuracy of any notation shall not affect in
any manner or to any extent the obligations of the Borrower under the Loan
Documents.

 

This Note is a “Revolving Loan Note” within the meaning of, and is entitled to
all the benefits of, the Loan Documents.  Reference is hereby made to the Credit
Agreement and the other Loan Documents for, among other things, rights and
obligations of payment and prepayment, Events of Default and the rights of
acceleration of the maturity hereof upon the occurrence of an Event of Default.

 

This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York, including Section 5-1401 of
the General Obligations Law, but otherwise without regard to choice of law
rules.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first written above.

 

BORROWER:

 

 

 

 

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------
